Exhibit 10.1

 

Execution Version

 

COMMITMENT AGREEMENT AND FIFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS COMMITMENT AGREEMENT AND FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT (this “Fifth Amendment”) is entered into as of October 3, 2017
(the “Closing Date”) but effective as of the Effective Date (as hereinafter
defined in Section 6), by and among Ensco plc, an English public limited company
(the “Parent”), Pride International LLC, a Delaware limited liability company
and indirect wholly-owned Subsidiary of the Parent (collectively, the
“Borrowers”), the Guarantor party hereto, the Existing Banks (as defined below),
the New Banks (as defined below), Citibank, N.A., as administrative agent (the
“Administrative Agent”), and the Issuing Banks.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrowers, the Banks, the Administrative Agent and the Issuing
Banks are parties to that certain Fourth Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by the First Amendment dated as of
September 30, 2014, the Second Amendment dated as of March 9, 2015, the Third
Amendment dated as of July 1, 2016, the Extension Agreement dated as of
October 4, 2016, and the Fourth Amendment dated as of December 15, 2016, and as
the same may be further amended, restated, increased and extended, the “Credit
Agreement”; capitalized terms used herein that are not defined herein and are
defined in the Credit Agreement are used herein as defined in the Credit
Agreement); and

 

WHEREAS, the Borrowers intend to, pursuant to Section 2.15(a) of the Credit
Agreement and subject to the terms and conditions thereof, decrease the
aggregate Commitments of the Banks that are party to the Credit Agreement
immediately prior to this Fifth Amendment (each an “Existing Bank” and,
collectively, the “Existing Banks”) on a pro rata basis in an aggregate amount
equal to 15% of such aggregate Commitments; and

 

WHEREAS, immediately after giving effect to such reduction of Commitments
pursuant to Section 2.15(a) of the Credit Agreement, the Borrowers intend to,
pursuant to Section 2.19 of the Credit Agreement and subject to the terms and
conditions thereof, increase the aggregate Commitments in an amount equal to
$90,000,000, and in connection therewith, each of NIBC Bank N.V. and
Skandinaviska Enskilda Banken AB (publ) (each, a “New Bank”, and, collectively,
the “New Banks”), will become a Bank under the Credit Agreement such that after
giving effect to the increase of the aggregate Commitments, the amounts of the
Commitments of the Existing Banks and each New Bank shall be as set forth on the
Commitment Schedule in Annex I attached hereto; and

 

WHEREAS, the Borrowers have requested that the Banks, the Administrative Agent
and the Issuing Banks, immediately after giving effect to the reduction of
Commitments pursuant to Section 2.15(a) of the Credit Agreement and the increase
to Commitments pursuant to Section 2.19 of the Credit Agreement, each as set
forth herein, modify the Credit Agreement, change certain terms thereof, and
extend the maturity of certain Commitments thereunder, and the Administrative
Agent, the Issuing Banks, and the Banks party hereto, which constitute the
Majority Banks (after giving effect to the reduction of Commitments in Section 1
below and the

 

--------------------------------------------------------------------------------


 

increase of Commitments in Section 2 below), have agreed to do so subject to the
terms and conditions of this Fifth Amendment; and

 

WHEREAS, the Borrowers, the Administrative Agent, the Banks party hereto, and
the Issuing Banks wish to execute this Fifth Amendment to evidence such
agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Borrowers, the Administrative Agent, the Banks, and the
Issuing Banks party hereto hereby agree as follows:

 

Section 1.                                           Commitment Reduction for
Existing Banks.

 

(a)                                 Pursuant to Section 2.15(a) of the Credit
Agreement and upon the effectiveness of this Fifth Amendment pursuant to
Section 6 below, the Parent hereby ratably and permanently reduces the aggregate
Commitments of the Existing Banks from $2,250,000,000 to $1,912,500,000.

 

(b)                                 The parties to this Fifth Amendment hereby
waive all notices required in connection with such partial, ratable reduction of
Commitments of the Existing Banks pursuant to Section 2.15(a) of the Credit
Agreement as described in this Section 1.

 

Section 2.                                           Commitment Increase; New
Banks.

 

(a)                                 Pursuant to Section 2.19 of the Credit
Agreement and upon the effectiveness of this Fifth Amendment (but after giving
effect to Section 1 above), the aggregate Commitments of the Banks are hereby
increased from $1,912,500,000 to $2,002,500,000, and such incremental
Commitments shall be allocated entirely to the New Banks.  Each New Bank agrees
and acknowledges that its Commitment shall, automatically and without further
action, upon satisfaction of the conditions precedent set forth in Section 6, be
in the amount set forth next to its name on the Commitment Schedule included in
Annex I attached hereto.

 

(b)                                 The parties to this Fifth Amendment hereby
waive all notices required in connection with such increase to the aggregate
Commitments pursuant to Section 2.19 of the Credit Agreement as described in
this Section 2.

 

(c)                                  Each New Bank is hereby added to the Credit
Agreement as a Bank, and it agrees to be bound by all the terms and provisions
of the Credit Agreement binding on a Bank.  Each New Bank (i) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to in Section 4.04 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Fifth Amendment and become party to the Credit Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Issuing Banks, or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement, any of the other Loan
Documents or any other instrument or document; (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers and discretion

 

2

--------------------------------------------------------------------------------


 

under the Loan Documents under the Credit Agreement and the other Loan Documents
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Bank.  By their execution of this Fifth Amendment, the Parent, the Issuing
Banks, and the Administrative Agent hereby consent to the addition of each New
Bank, as and to the extent required under the Credit Agreement, including
without limitation Section 2.19(a) of the Credit Agreement.

 

Section 3.                                           Amendments to Credit
Agreement.  Upon the effectiveness of this Fifth Amendment (but after giving
effect to Sections 1 and 2 above), each of (i) the Credit Agreement, (ii) the
Pricing Schedule thereto, (iii) the Commitment Schedule thereto, (iv) Schedule
4.17 (Rigs) thereto, (v) Schedule 4.20 (Subsidiaries) thereto, (vi) Exhibit A
(Notice of Borrowing), and (vii) Exhibit D (Compliance Certificate) thereto is
hereby amended and restated in its entirety as set forth in Annex I attached
hereto.  In addition, the Schedule II (Closing Date Rigs) that is included in
Annex I attached hereto is hereby added as a Schedule to the Credit Agreement.

 

Section 4.                                           Reaffirmation of Guaranty. 
The Guarantor hereby ratifies, confirms, acknowledges and agrees that its
Obligations under the Guaranty to which it is a party are in full force and
effect and that the Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, all of the Obligations (as such term may
have been amended by this Fifth Amendment) in accordance with the terms of such
Guaranty, and its execution and delivery of this Fifth Amendment does not
indicate or establish an approval or consent requirement by the Guarantor under
such Guaranty in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

 

Section 5.                                           Representations True; No
Default.  Each of the Loan Parties represents and warrants that:

 

(a)                                 this Fifth Amendment has been duly
authorized, executed and delivered on its behalf, and the Credit Agreement, as
amended by this Fifth Amendment, and the other Loan Documents to which it is a
party, constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity;

 

(b)                                 the representations and warranties of such
Loan Party contained in Article IV of the Credit Agreement and in the other Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof as though made on and as of the date hereof (other
than (i) those representations and warranties that expressly relate to a
specific earlier date, which representations and warranties were true and
correct in all material respects as of such earlier date and (ii) those
representations and warranties that are by their terms subject to a materiality
qualifier, which representations and warranties are true and correct in all
respects); and

 

3

--------------------------------------------------------------------------------


 

(c)                                  after giving effect to this Fifth
Amendment, no Default or Event of Default under the Credit Agreement has
occurred and is continuing.

 

Section 6.                                           Effectiveness.  Subject to
the last paragraph of this Section 6, this Fifth Amendment shall become
effective, the Commitments shall be reduced as set forth in Section 1 above, the
Commitments shall be increased as set forth in Section 2 above, and the Credit
Agreement shall be amended as provided in Section 3 above, in each case on the
date upon which all of the following conditions precedent have been satisfied:

 

(a)                                 the Administrative Agent (or its counsel)
has received the following:

 

(i)                                     counterparts of this Fifth Amendment
duly and validly executed and delivered by duly authorized officers of:

 

A.                                    each Loan Party;

 

B.                                    the Administrative Agent;

 

C.                                    each Issuing Bank;

 

D.                                    the Majority Banks (before giving effect
to the reduction of Commitments in Section 1 above and the increase of
Commitments in Section 2 above);

 

E.                                     the Majority Banks (after giving effect
to the reduction of Commitments in Section 1 above and the increase of
Commitments in Section 2 above); and

 

F.                                      Extending Banks (as defined in the
Credit Agreement, after giving effect to this Fifth Amendment) holding at least
$1,150,000,000 of aggregate Commitments (after giving effect to the reduction of
Commitments in Section 1 above and the increase of Commitments in Section 2
above);

 

(ii)                                  favorable legal opinions from (i) Baker
Botts L.L.P., as U.S. and U.K. counsel to the Loan Parties, and (ii) Mourant
Ozannes, as Jersey counsel to Jersey FinCo, in each case, in such form and
covering such matters as the Administrative  Agent may reasonably request;

 

(iii)                               a Note (or in the case of any Existing Bank,
an amended and restated Note) payable to each requesting Bank in the amount of
its Commitment (after giving effect to the reduction of Commitments in Section 1
above and the increase of Commitments in Section 2 above);

 

(iv)                              a certificate of each Loan Party dated as of
the Closing Date signed by a director or Responsible Person of such Loan Party
certifying (A)  resolutions adopted by the governing body of such Loan Party
attached thereto approving or consenting to this Fifth Amendment and the
transactions contemplated hereby, in each case evidencing any necessary company
action, (B) the name and true signature of an agent or agents of such Loan Party
authorized to sign each Loan Document to which such

 

4

--------------------------------------------------------------------------------


 

Loan Party is a party and any other documents to be delivered under the Loan
Documents, (C) attached true, correct and complete copies of the Bylaws and
Articles of Incorporation (or corresponding organizational documents) of such
Loan Party and (D) copies of all governmental approvals, if any, necessary for
each Borrower to enter into this Fifth Amendment;

 

(v)                                 a certificate of the Parent dated as of the
Closing Date signed by a Responsible Person of the Parent certifying that,
before and after giving effect to this Fifth Amendment, (A) the representations
and warranties contained in Article IV of the Credit Agreement and the other
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects (other than those representations and warranties that are subject to a
materiality qualifier, which shall be true and correct in all respects) as of
such earlier date, and except that, for purposes of this Fifth Amendment, the
representations and warranties contained in clauses (a) and (b) of Section 4.04
of the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 5.01 of the Credit Agreement, (B) there has been no Material Adverse
Effect since December 31, 2016, and (C) no Default or Event of Default exists;

 

(vi)                              if the Effective Date occurs on a different
date from the Closing Date, a certificate of each Loan Party dated as of the
Effective Date signed by a director or Responsible Person of such Loan Party
certifying (A)  resolutions adopted by the governing body of such Loan Party
attached thereto approving or consenting to this Fifth Amendment and the
transactions contemplated hereby, in each case evidencing any necessary company
action, (B) the name and true signature of an agent or agents of such Loan Party
authorized to sign each Loan Document to which such Loan Party is a party and
any other documents to be delivered under the Loan Documents, (C) attached true,
correct and complete copies of the Bylaws and Articles of Incorporation (or
corresponding organizational documents) of such Loan Party and (D) copies of all
governmental approvals, if any, necessary for each Borrower to enter into this
Fifth Amendment;

 

(vii)                           if the Effective Date occurs on a different date
from the Closing Date, a certificate of the Parent dated as of the Effective
Date signed by a Responsible Person of the Parent certifying that, before and
after giving effect to this Fifth Amendment, (A) the representations and
warranties contained in Article IV of the Credit Agreement and the other Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct in all
material respects (other than those representations and warranties that are
subject to a materiality qualifier, which shall be true and correct in all
respects) as of such earlier date, and except that, for purposes of this Fifth
Amendment, the representations and warranties contained in clauses (a) and (b)

 

5

--------------------------------------------------------------------------------


 

of Section 4.04 of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (b) and (a),
respectively, of Section 5.01 of the Credit Agreement, (B) there has been no
Material Adverse Effect since December 31, 2016, and (C) no Default or Event of
Default exists;

 

(viii)                        evidence reasonably satisfactory to the
Administrative Agent that the payoff and termination of the Amended and Restated
Credit Agreement dated as of April 10, 2014, among Atwood Oceanics, Inc., Atwood
Oceanics Worldwide Limited, the lenders party thereto and Nordea Bank AB, London
Branch, as administrative agent, has been consummated such that all amounts
outstanding thereunder have been paid, all commitments thereunder have been
terminated, all letters of credit issued thereunder have been terminated,
expired, cash collateralized or other arrangements acceptable to the applicable
issuing bank with respect thereto have been made, as applicable, and all liens
granted in connection therewith have been released;

 

(ix)                              evidence reasonably satisfactory to the
Administrative Agent that all bonds, debentures, notes or similar instruments
issued by Atwood Oceanics, Inc. have been fully redeemed, paid, or otherwise
retired;

 

(x)                                 evidence reasonably satisfactory to the
Administrative Agent that the acquisition of Atwood Oceanics, Inc. by the Parent
has been consummated in accordance with the terms of the Agreement and Plan of
Merger by and among Parent, Echo Merger Sub LLC and Atwood Oceanics, Inc., dated
as of May 29, 2017; and

 

(xi)                              certificates of existence, good standing and
qualification from appropriate state officials, or corresponding certificates or
other documents from relevant officials or agencies, as the Administrative Agent
reasonably requests with respect to each Loan Party;

 

(b)                                 the Borrowers shall have paid all fees,
costs and expenses which are payable pursuant to Section 9.04 of the Credit
Agreement or any other provision of a Loan Document to the extent invoiced prior
to the Effective Date, or any fee letter or other written agreement executed in
connection with this Fifth Amendment.

 

The “Effective Date” shall be the date on which all of the conditions precedent
set forth in this Section 6 have been satisfied, but only to the extent such
conditions have been satisfied by 5:00 p.m. (Eastern Time) on October 20, 2017
(the “Termination Date”).  If the Effective Date has not occurred by the
Termination Date, then on the Termination Date, each of (a) the amendments to
the Credit Agreement set forth in Section 3 above, (b) the reduction of
Commitments in Section 1 above, (c) the increase in Commitments in Section 2
above, and (d) all other provisions of this Fifth Amendment shall be null and
void and of no force and effect.

 

Section 7.                                           Miscellaneous Provisions.

 

(a)                                 From and after the execution, delivery, and
effectiveness of this Fifth Amendment as set forth in Section 6 above, the
Credit Agreement shall be deemed to be amended and modified as herein provided,
and except as so amended and modified the Credit Agreement shall

 

6

--------------------------------------------------------------------------------


 

continue in full force and effect.  Each Loan Party hereby agrees and
acknowledges that the Administrative Agent, the Issuing Banks, and the Banks
require and will require strict performance by such Loan Party of all of its
respective obligations, agreements and covenants contained in the Credit
Agreement, as amended hereby, and the other Loan Documents to which it is a
party (including any action or circumstance which is prohibited or limited
during the existence of a Default or Event of Default), and no inaction or
action by the Administrative Agent, any Issuing Bank, or any Bank regarding any
Default or Event of Default is intended to be or shall be a waiver thereof. 
Each Loan Party hereby also agrees and acknowledges that no course of dealing
and no delay in exercising any right, power, or remedy conferred to the
Administrative Agent, any Issuing Bank, or any Bank in the Credit Agreement or
in any other Loan Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy.

 

(b)                                 The Administrative Agent, the Issuing Banks,
and the Banks hereby expressly reserve all of their rights, remedies, and claims
under the Loan Documents.  Nothing in this Fifth Amendment shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
any Issuing Bank, or any Bank with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, any Issuing Bank, or any Bank to collect the
full amounts owing to them under the Loan Documents.

 

(c)                                  The Credit Agreement and this Fifth
Amendment shall be read and construed as one and the same instrument; provided
that no provision of this Fifth Amendment may be waived or modified without the
consent of all parties hereto.

 

(d)                                 Any reference in any of the Loan Documents
to the Credit Agreement shall be a reference to the Credit Agreement as amended
by this Fifth Amendment.

 

(e)                                  This Fifth Amendment is a Loan Document for
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of the representations, warranties, and covenants under
this Fifth Amendment may be a Default or an Event of Default under the Loan
Documents.

 

(f)                                   This Fifth Amendment shall be construed in
accordance with and governed by the laws of the State of New York.

 

(g)                                  This Fifth Amendment may be signed in any
number of counterparts and by different parties in separate counterparts and may
be in original or facsimile form, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(h)                                 The headings herein shall be accorded no
significance in interpreting this Fifth Amendment.

 

Section 8.                                           Binding Effect.  This Fifth
Amendment shall be binding upon and inure to the benefit of the Loan Parties,
the Banks, the Issuing Banks and the Administrative Agent and

 

7

--------------------------------------------------------------------------------


 

their respective successors and assigns, except that the Loan Parties shall not
have the right to assign their rights hereunder or any interest herein.

 

[Signature Pages Follow.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

BORROWERS:

 

 

 

ENSCO PLC

 

 

 

 

 

By:

/s/ Melissa Cougle

 

Name:

Melissa Cougle

 

Title:

Vice President and Treasurer

 

 

 

 

 

PRIDE INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ Melissa Cougle

 

Name:

Melissa Cougle

 

Title:

President

 

 

 

 

 

GUARANTOR:

 

 

 

ENSCO JERSEY FINANCE LIMITED

 

 

 

 

 

By:

/s/ Jon Baksht

 

Name:

Jon Baksht

 

Title:

Director

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

 

 

 

 

BANKS AND ISSUING BANKS:

 

 

 

CITIBANK, N.A., as an Extending Bank and an Issuing Bank

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC, as an Extending Bank

 

 

 

 

 

By:

/s/ Philippe Wulfers

 

Name:

Philippe Wulfers

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Cathleen Buckley

 

Name:

Cathleen Buckley

 

Title:

Senior Vice President

 

 

 

 

 

DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank

 

 

 

 

 

By:

/s/ Philippe Wulfers

 

Name:

Philippe Wulfers

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Cathleen Buckley

 

Name:

Cathleen Buckley

 

Title:

Senior Vice President

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank

 

 

 

 

 

By:

/s/ Daniel M. Smith

 

Name:

Daniel M. Smith

 

Title:

Vice President

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Extending Bank and an Issuing Bank

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as an Extending Bank and an Issuing Bank

 

 

 

 

 

By:

/s/ Balaji Rajgopal

 

Name:

Balaji Rajgopal

 

Title:

Vice President

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Extending Bank

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Director

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as an Extending Bank

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

Name:

Sriram Chandrasekaran

 

Title:

Director

 

 

 

 

 

By:

/s/ Ann Rhoads

 

Name:

Ann Rhoads

 

Title:

Managing Director

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

By:

/s/ Chris Lam

 

Name:

Chris Lam

 

Title:

Authorized Signatory

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as an Extending Bank

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as an Extending Bank

 

 

 

 

 

By:

/s/ Per Olav Bucher-Johannessen

 

 

 

Name:

Per Olav Bucher-Johannessen

 

 

 

Title:

 

 

 

 

 

By:

/s/ Erling Amundsen

 

Name:

Erling Amundsen

 

Title:

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

 

NIBC BANK N.V., as an Extending Bank

 

 

 

 

 

By:

/s/ Sven de Veij

 

Name:

Sven de Veij

 

Title:

Head of Oil & Gas Services

 

 

 

 

Signature Page to Fifth Amendment (Ensco)

 

--------------------------------------------------------------------------------


 

ANNEX I TO

FIFTH AMENDMENT AND MASTER ASSIGNMENT AND ACCEPTANCE TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

U.S. $2,002,500,000

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

MAY 7, 2013

 

AMONG

 

ENSCO PLC

AND

PRIDE INTERNATIONAL, INC.,

AS BORROWERS,

 

THE BANKS NAMED HEREIN,

AS BANKS,

 

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT,

 

DNB BANK ASA,

AS SYNDICATION AGENT,

 

AND

 

DEUTSCHE BANK SECURITIES INC. AND HSBC BANK USA, N.A.

AS CO-DOCUMENTATION AGENTS

 

JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS:

CITIGROUP GLOBAL MARKETS INC.,

DNB MARKETS, INC.,

DEUTSCHE BANK SECURITIES INC., AND

HSBC SECURITIES (USA) INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Computation of Time Periods

33

SECTION 1.03.

Accounting Terms

33

SECTION 1.04.

Miscellaneous

34

 

 

 

ARTICLE II

AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

34

 

 

 

SECTION 2.01.

The Advances

34

SECTION 2.02.

Making the Advances

34

SECTION 2.03.

Fees

36

SECTION 2.04.

Repayment

36

SECTION 2.05.

Interest

37

SECTION 2.06.

Additional Interest on LIBOR Advances

37

SECTION 2.07.

Interest Rate Determination and Protection

37

SECTION 2.08.

Voluntary Conversion of Borrowings; Continuation of LIBOR Borrowings

38

SECTION 2.09.

Prepayments

39

SECTION 2.10.

Increased Costs; Capital Adequacy, Etc.

40

SECTION 2.11.

Illegality

42

SECTION 2.12.

Payments and Computations

43

SECTION 2.13.

Taxes

44

SECTION 2.14.

Sharing of Payments, Etc.

48

SECTION 2.15.

Ratable Reduction or Termination of the Commitments; Effect of Termination

48

SECTION 2.16.

Replacement of Bank; Additional Right to Terminate Commitments

48

SECTION 2.17.

Certificates of Banks

50

SECTION 2.18.

Letters of Credit

50

SECTION 2.19.

Increase in Commitments

56

SECTION 2.20.

Relationship Among Borrowers

57

SECTION 2.21.

Defaulting Lenders

57

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE III

CONDITIONS

59

 

 

SECTION 3.01.

Conditions Precedent to Effectiveness

59

SECTION 3.02.

Conditions Precedent to All Advances

60

SECTION 3.03.

Conditions Precedent to Each Letter of Credit

61

SECTION 3.04.

Determinations Under Sections 3.01, 3.02, and 3.03

62

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

63

 

 

SECTION 4.01.

Organization; Powers; Consents and Approvals

63

SECTION 4.02.

Authorization; No Approvals; No Conflicts

63

SECTION 4.03.

Due Execution and Delivery; Enforceability

63

SECTION 4.04.

Financial Statements; No Material Adverse Effect

63

SECTION 4.05.

Litigation

64

SECTION 4.06.

ERISA

64

SECTION 4.07.

Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws; Anti-Corruption Laws

64

SECTION 4.08.

Taxes

65

SECTION 4.09.

Investment Company Act

66

SECTION 4.10.

Margin Regulations

66

SECTION 4.11.

No Default

66

SECTION 4.12.

Compliance with Laws; Environmental Laws

66

SECTION 4.13.

Insurance; Title to Properties

66

SECTION 4.14.

No Agreements Could Have a Material Adverse Effect

67

SECTION 4.15.

Accuracy of Information

67

SECTION 4.16.

No Violation of Governmental Requirements

67

SECTION 4.17.

Citizenship and Rig Classification

67

SECTION 4.18.

Ability to Pay in US Dollars

67

SECTION 4.19.

Pari Passu Obligations

67

SECTION 4.20.

Subsidiaries

68

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

68

 

 

SECTION 5.01.

Reporting Requirements

68

SECTION 5.02.

Compliance with Laws, Payment of Taxes, Material Obligations

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 5.03.

Use of Proceeds

71

SECTION 5.04.

Maintenance of Insurance; Contractual Indemnity

71

SECTION 5.05.

Preservation of Corporate Existence, Etc.

72

SECTION 5.06.

Visitation Rights

72

SECTION 5.07.

Maintenance of Properties

72

SECTION 5.08.

Operation of Business

72

SECTION 5.09.

Books and Records

73

SECTION 5.10.

Foreign Exchange Availability

73

SECTION 5.11.

Addition of Loan Parties

73

SECTION 5.12.

Further Assurances

74

SECTION 5.13.

Post-Closing Covenant

74

 

 

ARTICLE VI

NEGATIVE COVENANTS

75

 

 

SECTION 6.01.

Financial Covenants

75

SECTION 6.02.

Liens

75

SECTION 6.03.

Debt

76

SECTION 6.04.

Mergers, Sales of Assets, Etc.

76

SECTION 6.05.

Multiemployer Plans or Multiple Employer Plans

76

SECTION 6.06.

Compliance with ERISA

76

SECTION 6.07.

ERISA Liabilities

77

SECTION 6.08.

Affiliate Transactions

77

SECTION 6.09.

Business

77

SECTION 6.10.

Use of Proceeds; Margin Regulations

77

SECTION 6.11.

Restrictions on Payment of Dividends, Etc.

77

SECTION 6.12.

Restricted Payments; Debt Redemptions

78

 

 

ARTICLE VII

EVENTS OF DEFAULT

80

 

 

SECTION 7.01.

Events of Default

80

SECTION 7.02.

Application of Funds

82

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

83

 

 

SECTION 8.01.

Appointment and Authority

83

SECTION 8.02.

Administrative Agent Individually

84

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 8.03.

Duties of Administrative Agent; Exculpatory Provisions

85

SECTION 8.04.

Reliance by Administrative Agent

86

SECTION 8.05.

Delegation of Duties

86

SECTION 8.06.

Non-Reliance on Administrative Agent and Other Banks

87

SECTION 8.07.

Indemnification

88

SECTION 8.08.

No Other Duties, etc.

88

SECTION 8.09.

Resignation by the Administrative Agent

88

SECTION 8.10.

Issuing Banks’ Reliance, Etc.

89

SECTION 8.11.

Issuing Banks and Their Affiliates

90

SECTION 8.12.

Resignation by an Issuing Bank

90

SECTION 8.13.

Syndication Agent, Co-Documentation Agents, Joint Lead Arrangers, Joint Book
Managers, Etc.

91

SECTION 8.14.

Removal of Administrative Agent

91

SECTION 8.15.

Cure of Defaulting Lender

91

 

 

ARTICLE IX

MISCELLANEOUS

92

 

 

SECTION 9.01.

Amendments, Etc.

92

SECTION 9.02.

Notices, Etc.

93

SECTION 9.03.

No Waiver; Remedies

95

SECTION 9.04.

Costs, Expenses and Indemnity

95

SECTION 9.05.

Right of Set-Off

97

SECTION 9.06.

Assignments and Participations

97

SECTION 9.07.

Governing Law; Entire Agreement

101

SECTION 9.08.

Interest

101

SECTION 9.09.

Confidentiality

102

SECTION 9.10.

Treatment of Information

103

SECTION 9.11.

USA Patriot Act Notice

105

SECTION 9.12.

Judgment Currency

105

SECTION 9.13.

Consent to Jurisdiction

105

SECTION 9.14.

Appointment of Process Agent

106

SECTION 9.15.

Waiver of Jury Trial

106

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 9.16.

Waiver of Immunity

106

SECTION 9.17.

Waiver of Consequential Damages

107

SECTION 9.18.

Posting of Approved Electronic Communications

107

SECTION 9.19.

Margin Stock

108

SECTION 9.20.

Execution in Counterparts

108

SECTION 9.21.

Domicile of Loans

108

SECTION 9.22.

Binding Effect

108

SECTION 9.23.

Amendment and Restatement

108

SECTION 9.24.

Departing Loan Parties

108

SECTION 9.25.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

109

 

 

 

Pricing Schedule

 

 

Commitment Schedule

 

 

 

 

 

Schedule I

—

Existing Liens

 

Schedule II

—

Closing Date Rigs

 

Schedule 4.17 

—

Rigs

 

Schedule 4.20

—

Subsidiaries

 

 

 

 

 

Exhibit A

—

Notice of Borrowing

 

Exhibit B

—

Form of Note

 

Exhibit C

—

Form of Notice of Letter of Credit

 

Exhibit D

—

Compliance Certificate

 

Exhibit E

—

Form of Assignment and Acceptance

 

Exhibit F

—

Borrower Counterpart

 

Exhibit G

—

Form of Guaranty

 

Exhibit H-1

—

Form of U.S. Tax Compliance Certificate (Lender; Not Partnership)

 

Exhibit H-2

—

Form of U.S. Tax Compliance Certificate (Participant; Not Partnership)

 

Exhibit H-3

—

Form of U.S. Tax Compliance Certificate (Participant; Partnership)

 

Exhibit H-4

—

Form of U.S. Tax Compliance Certificate (Lender; Partnership)

 

Exhibit I

—

Form of Ratification Agreement

 

 

v

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 7, 2013

 

ENSCO PLC, an English public limited company (the “Parent”), PRIDE
INTERNATIONAL, INC., a Delaware corporation and an indirect wholly-owned
Subsidiary of the Parent (“Pride”), any Subsidiary of the Parent that becomes a
Borrower in accordance with Section 5.11, the BANKS party hereto, CITIBANK,
N.A., as Administrative Agent, DNB BANK ASA, as Syndication Agent, DEUTSCHE BANK
SECURITIES INC., and HSBC BANK USA, N.A., as Co-Documentation Agents, and
CITIBANK, N.A., DNB BANK ASA, NEW YORK BRANCH, DEUTSCHE BANK AG NEW YORK BRANCH,
HSBC BANK USA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, each as an
Issuing Bank, agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

 

“2016 Extension Agreement” means that certain Extension Agreement dated
effective as of October 4, 2016, by and among the Borrowers, the Banks party
thereto, the Administrative Agent, and the Issuing Banks party thereto.

 

“Administrative Agent” means Citibank, N.A., in its capacity as Administrative
Agent pursuant to Article VIII, and such term shall include any successor to
such entity in such capacity pursuant to Section 8.09.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Bank to a Borrower pursuant to Section 2.01 (as
divided or combined from time to time as contemplated in the definition herein
of Borrowing) and refers to a Base Rate Advance or a LIBOR Advance (each of
which shall be a “Type” of Advance).

 

“Affected Bank” has the meaning specified in Section 2.11.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  A Person shall be deemed to
“control” another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of capital stock,
securities, partnership interests or other ownership interests, by contract or
otherwise.

 

--------------------------------------------------------------------------------


 

“Agent’s Group” has the meaning specified in Section 8.02(b).

 

“Agreement” means this Fourth Amended and Restated Credit Agreement, as amended,
supplemented or modified from time to time.

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a LIBOR Advance.

 

“Applicable Margin” means, (a) for any Interest Period for any LIBOR Advance,
the percentage per annum set forth in the Pricing Schedule under the heading
“Applicable Margin for LIBOR Advances” for the relevant Rating Category
applicable from time to time and (b) for any Base Rate Advance, the percentage
per annum set forth in the Pricing Schedule under the heading “Applicable Margin
for Base Rate Advances” for the relevant Rating Category applicable from time to
time.  Any Applicable Margin determined pursuant to this definition shall change
when and as the applicable Rating Category changes.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (a) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (b) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (c) all notices of any
Default or Event of Default and (d) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.18(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent and the
Issuing Banks, in substantially the form of Exhibit E or any other form approved
by the Administrative Agent that complies with Section 9.06, including without
limitation the Fifth Amendment.

 

2

--------------------------------------------------------------------------------


 

“Atwood Rig Debt” means obligations of Parent or any of its Restricted
Subsidiaries owing to Daewoo Shipbuilding and Marine Engineering Co., Ltd., any
Affiliate thereof, or any successors or assigns of the foregoing, in connection
with the construction and acquisition of the Atwood Archer and the Atwood
Admiral, in an aggregate amount not to exceed $300 million at any time
outstanding.

 

“Available Cash” means, as of any date, the aggregate of all unrestricted cash
(excluding, for the avoidance of doubt, Cash Collateral) and Liquid Investments
held on the balance sheet of, or controlled by, or held for the benefit of, any
Loan Party or any of its Subsidiaries other than (a) any cash set aside to pay
in the ordinary course of business amounts then due and owing by such Loan Party
or such Subsidiary to unaffiliated third parties and for which such Loan Party
or such Subsidiary has issued checks or has initiated wires or ACH transfers in
order to pay such amounts, (b) any cash of any Loan Party or any such Subsidiary
constituting purchase price deposits or other contractual or legal requirements
to deposit money held by an unaffiliated third party, (c) deposits of cash or
Liquid Investments from unaffiliated third parties that are subject to return
pursuant to binding agreements with such third parties, (d) net cash proceeds of
issuances of Equity Interests of the Parent (other than Disqualified Capital
Stock) set aside and segregated to be used to consummate one or more
acquisitions or Redemptions of Debt permitted hereunder, to fund a dividend or
distribution pursuant to Section 6.12(a)(ii) or to fund capital expenditures, in
each case, within 90 days of receipt of such proceeds; provided that any such
net cash proceeds which are not so used within such 90 day period shall cease to
be excluded from the definition of “Available Cash” pursuant to this
clause (d) at such time, and (e) cash and Liquid Investments in Excluded
Accounts.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

“Banks” means the lenders listed on the Commitment Schedule attached hereto and
each Eligible Assignee that becomes a Bank party hereto pursuant to
Section 2.16, Section 2.19(a) or Section 9.06(a), other than any such Person
that ceases to be a party hereto pursuant to Section 2.16 or 9.06(a).

 

“Bank Hedging Obligations” means all obligations of the Parent or any of its
Subsidiaries arising from time to time under any Hedge Contract that (a) was
entered into between the Parent or any of its Subsidiaries and a Hedge
Counterparty who was a Bank or Affiliate of a Bank at the time such Hedge
Contract was entered into or (b) was entered into between the Parent or any of
its Subsidiaries and any Hedge Counterparty that, after such Hedge Contract was
entered into, became a Bank or an Affiliate of a Bank hereunder, provided,

 

3

--------------------------------------------------------------------------------


 

however, that the obligations under any such Hedge Contract described in
clauses (a) or (b) above shall cease to constitute Bank Hedging Obligations if
the rights of the Hedge Counterparty under such Hedge Contract are at any time
assigned or otherwise transferred to any Person that is not a Bank or an
Affiliate of a Bank hereunder at the time of such assignment or transfer; and
provided further that “Bank Hedging Obligations” shall exclude any Excluded Swap
Obligations.

 

“Banking Services” means each and any of the following bank services provided to
the Parent or any of its Subsidiaries by any Banking Services Provider:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Obligations” means any and all obligations of the Parent or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services; provided that, if any such Banking Services Provider
ceases to be a Bank or an Affiliate of a Bank hereunder, the Banking Services
Obligations owed to such Banking Services Provider shall cease to be Banking
Services Obligations and shall no longer be guaranteed under any Loan Document.

 

“Banking Services Provider” means any Bank (other than a Defaulting Lender) or
Affiliate of a Bank (other than a Defaulting Lender) that provides Banking
Services to the Parent or any of its Subsidiaries.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of:

 

(a)                                 the rate of interest announced publicly by
the Administrative Agent in New York, New York, from time to time, as its base
rate;

 

(b)                                 the sum of ½ of one percent per annum plus
the Federal Funds Rate in effect from time to time; and

 

(c)                                  1% plus the rate per annum equal to (i) the
ICE Benchmark Administration LIBOR Rate (“ICE LIBOR”) (or any successor
thereto), as published by Reuters (or if such publication is unavailable, such
other commercially available source providing quotations of ICE LIBOR (or any
successor thereto) as designated by the Administrative Agent from time to time)
determined daily on each Business Day at approximately 11:00 a.m., London time,
for Dollar deposits with a term of one month; or (ii) if such rate is not
available at such time for any reason, the rate per annum at which deposits in
Dollars are offered by the principal office of the Administrative Agent in
London, England to prime banks in the London interbank market determined daily
on each Business Day at approximately 11:00 A.M. (London time), in an amount
substantially equal to the amount in question for a term of one month;

 

provided that, if such rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.05(a).

 

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.

 

“Borrower Counterpart” means the Borrower Counterpart to this Agreement
substantially in the form of Exhibit F hereto.

 

“Borrowers” means, collectively, the Parent and Pride and each other Affiliate
of the Parent that becomes a Borrower in accordance with Section 5.11 or that
otherwise executes a Borrower Counterpart.

 

“Borrowing” means a borrowing hereunder consisting of Advances of the same Type
to the same Borrower made on the same day by the Banks and, in the case of LIBOR
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07, 2.08
and 2.11, on the last day of an Interest Period for a Borrowing comprised of
LIBOR Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of LIBOR Advances (with the result that each Bank’s Advance
as a part of each such multiple Borrowing is proportionately the same as its
Advance as a part of such divided Borrowing) or combined with all or a ratable
portion of the Base Rate Advances or all or a ratable portion of one or more
other Borrowings, the Interest Period for which also ends on such day, to form a
new Borrowing comprised of LIBOR Advances, such division or combination to be
made by notice from the applicable Borrower given to the Administrative Agent
not later than noon on the third Business Day prior to the proposed division or
combination specifying the date of such division or combination (which shall be
a Business Day) and all other relevant information (such as the Borrowings (or
portions thereof) to be divided or combined, the respective amounts of the
Borrowings resulting from any such division, the relevant Interest Periods, the
amount of the Base Rate Advances or other Borrowings (or portions thereof) to be
so combined and such other information as the Administrative Agent may request),
but in no event shall any Borrowing resulting from, or remaining after, any such
division or combination be less than $10,000,000, and in all cases each Bank’s
Advances as a part of each such combined, resultant or remaining Borrowing shall
be proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination.  Each Borrowing comprised of a Type of
Advance shall be that “Type” of Borrowing.

 

“Business Day” means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in New York, New York,
Houston, Texas, or London, England and (b) if the applicable Business Day
relates to any LIBOR Advances, any day which is a “Business Day” described in
clause (a) and which is also a day for trading by and between banks in the
London interbank Eurodollar market.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” and “Cash
Collateral” shall have corresponding meanings).

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority, central bank or comparable agency or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any governmental authority, central bank or comparable agency;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rules 13 d-3 and 13 d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Parent,
(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board of Directors or whose nomination
for election by the shareholders of the Parent was approved by a vote of the
majority of the Directors of the Parent then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office, or (c) any
Borrower (other than the Parent) or Guarantor shall cease to be wholly owned,
directly or indirectly, by the Parent.

 

“Closing Date Rigs” means the Rigs listed on Schedule II attached hereto.

 

“Co-Documentation Agents” means each of Deutsche Bank Securities Inc. and HSBC
Bank USA, N.A.

 

“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.

 

“Commitment” means, with respect to each Bank, the amount set opposite such
Bank’s name on the Commitment Schedule as its “Commitment” or, if such Bank has
entered into any Assignment and Acceptance or increased its Commitment pursuant
to Section 2.19, the amount set forth for such Bank as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.06(c), as
such amount may be adjusted pursuant to Section 2.15, Section 2.16,
Section 2.21, or Section 7.01.

 

“Commitment Schedule” means the Schedule identifying each Bank’s Commitment as
of the Fifth Amendment Effective Date attached hereto and identified as such.

 

6

--------------------------------------------------------------------------------


 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto (excluding those solely among
the Loan Parties and their Affiliates) relating to this Agreement, the other
Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Consolidated” refers to the consolidation of the accounts of the Parent and its
Subsidiaries in accordance with GAAP.

 

“Consolidated Debt” means, as of any date of determination thereof, without
duplication, the aggregate principal amount of all then outstanding
(a) indebtedness and other obligations of the Parent and its Consolidated
Subsidiaries for the repayment of money borrowed, including the unreimbursed
amount of any drawings under letters of credit issued for the account of the
Parent or any of its Consolidated Subsidiaries, (b) obligations of the Parent
and its Consolidated Subsidiaries as lessee under capital leases, (c) letters of
credit other than letters of credit issued in the ordinary course of business
supporting non-Debt obligations (e.g., bid bonds and performance guaranties
incurred under drilling contracts, vessel time charters, or other forms of
service agreement in the ordinary course of business), (d) without duplication,
guaranties by the Parent and any of its Consolidated Subsidiaries of payment or
collection of any obligations described in clauses (a) through (c) above of any
other Person, and (e) without duplication, all Other Obligations of the Parent
and its Consolidated Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP as of such date; provided that, “Consolidated
Debt” shall not include any indebtedness with respect to which cash or cash
equivalents in an amount sufficient to repay in full the principal and accrued
interest on such indebtedness has been escrowed with the trustee or other
depository for the benefit of the note holders in respect of such indebtedness
but only to the extent the foregoing constitutes a complete defeasance of such
indebtedness pursuant to the applicable agreement governing such indebtedness.

 

“Consolidated Intangible Assets” means, as of any date of its determination for
the Parent and its Consolidated Subsidiaries that are Restricted Subsidiaries,
determined on a consolidated basis, all assets of such Persons that are
considered to be intangible assets under GAAP.

 

“Consolidated Shareholders’ Equity” means, as of any date of determination for
the Parent and its Consolidated Subsidiaries that are Restricted Subsidiaries,
determined on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP; provided, that for purposes of Section 6.01,
“Consolidated Shareholders’ Equity” shall be determined for the Parent and all
of its Consolidated Subsidiaries.

 

“Consolidated Subsidiary” means a Subsidiary of the Parent whose accounts are
consolidated with the Parent in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent and its Consolidated Subsidiaries that are Restricted Subsidiaries,
determined on a

 

7

--------------------------------------------------------------------------------


 

consolidated basis, Consolidated Shareholders’ Equity on such date minus
Consolidated Intangible Assets on such date, determined in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing of another Type, as the
case may be, pursuant to Section 2.07, Section 2.08, Section 2.10(b) or
Section 2.11.

 

“Credit Extensions” means, with respect to any Bank (a) the aggregate amount of
outstanding Advances owed to such Bank, plus (b) such Bank’s Ratable Portion of
outstanding Letter of Credit Liabilities.

 

“Debt” means, in the case of any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) obligations of such Person to pay the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of business and payable on customary terms), (d) obligations
of such Person to deliver property or services for which prepayment has been
made, to the extent reflected as a liability pursuant to GAAP, (e) monetary
obligations of such Person as lessee under leases that are, in accordance with
GAAP, recorded as capital leases, (f) without duplication, all letters of credit
issued for the account of such Person or as to which such Person has any
reimbursement obligation, whether or not drawn, (g) net obligations of such
Person under any interest rate, currency, commodity or other swap, cap or collar
or under any other derivatives transaction, (h) obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (i) all liabilities of
such Person in respect of unfunded vested benefits under any Plan or
Multiemployer Plan, except to the extent an ERISA Affiliate has paid such
liabilities within the time prescribed by law, (j) obligations of such Person in
respect of Disqualified Capital Stock, (k) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) of this definition, (l) indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) of
this definition secured by any Lien on or in respect of any property of such
Person, and (m) without duplication, all Other Obligations of such Person;
provided, for clarity, that “Debt” shall not include trade payables and accrued
expenses arising in the ordinary course of business, deferred taxes, obligations
assumed or liabilities incurred under drilling contracts, vessel time charters
or other forms of service agreement in the ordinary course of business (e.g.,
bid bonds and performance guaranties), or preferred stock with no mandatory
redemption feature; provided further that, “Debt” shall not include any
indebtedness with respect to which cash or cash equivalents in an amount
sufficient to repay in full the principal and accrued interest on such
indebtedness has been escrowed with the trustee or other depository for the
benefit of the note holders in respect of such indebtedness but only to the
extent the foregoing constitutes a complete defeasance of such indebtedness
pursuant to the applicable agreement governing such indebtedness; provided
further that, solely for purposes of Section 5.11 (including, without
limitation, in respect of all calculations made by reference to Section 5.11)
and Section 23 of the Guaranty, “Debt” shall not include any intercompany Debt
owing to the Parent or any Restricted Subsidiary.

 

8

--------------------------------------------------------------------------------


 

“Default” means an event which, with the giving of notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulting Lender” means at any time, subject to Section 8.15, (a) any Bank
that has failed for two or more Business Days to (i) comply with its obligations
under this Agreement to make an Advance unless such Bank notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) make a payment to any Issuing Bank in respect of a Letter of
Credit reimbursement obligation or make any other payment to the Administrative
Agent, any Issuing Bank or any other Bank due hereunder (including in respect of
its participation in Letters of Credit); provided that if such Bank has failed
for at least five Business Days to comply with any funding obligation, the
Parent may declare such Bank to be a Defaulting Lender in a written notice to
the Administrative Agent, (b) any Bank that has notified the Administrative
Agent, the Parent or the Issuing Banks in writing, or has stated publicly, that
it does not intend to comply with its funding obligations hereunder (unless such
writing or public statement relates to such Bank’s obligation to fund an Advance
hereunder and states that such position is based on such Bank’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it extends credit, (c) any Bank that has, for three or more Business Days
after written request of the Administrative Agent or the Parent, failed to
confirm in writing to the Administrative Agent and the Parent that it will
comply with its funding obligations hereunder (provided that such Bank will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Parent’s receipt of such written confirmation),
or (d) any Bank with respect to which a Lender Insolvency Event has occurred and
is continuing with respect to such Bank or its Parent Company (provided, in each
case, that neither the reallocation of funding obligations provided for in
Section 2.21 as a result of a Bank’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  Any determination by the Administrative Agent that a
Bank is a Defaulting Lender under any of clauses (a) through (d) above will be
conclusive and binding absent manifest error, and such Bank will be deemed to be
a Defaulting Lender (subject to Section 8.15) upon notification of such
determination by the Administrative Agent to the Parent, the Issuing Banks, and
the Banks, except as set forth in the proviso to clause (a) above.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the latest Termination Date; provided that only the
portion of Equity Interest which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Capital Stock;
provided, further, that if such Equity Interest is issued to any employee or to
any plan for the benefit of employees of the Parent or its Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Capital Stock

 

9

--------------------------------------------------------------------------------


 

solely because it may be required to be repurchased by the Parent in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Equity Interest of such Person that by its terms authorizes such Person, at
such Person’s sole option, to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Capital Stock shall not be deemed to
be Disqualified Capital Stock. Notwithstanding the preceding sentence, any
Equity Interests that would constitute Disqualified Capital Stock solely because
the holders of the Equity Interests have the right to require the Parent to
repurchase or redeem such Equity Interests upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Capital Stock if the
terms of such Equity Interests provide that the Parent may not repurchase or
redeem any such Equity Interests pursuant to such provisions prior to the 
repayment in full of all outstanding Advances hereunder, termination in whole of
the Commitments hereunder and the termination, expiration, or
cash-collateralization of, or the making of other arrangements acceptable to the
applicable Issuing Bank with respect to, all Letters of Credit issued hereunder.

 

“Distribution” means any direct or indirect dividend, distribution or other
payment of any kind or character (whether in cash, securities or other property)
(a) in respect of any Equity Interest of the Parent or any of its Subsidiaries
or to the holders, as such, of any Equity Interest of the Parent or any of its
Subsidiaries (including pursuant to a merger or consolidation) or (b) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of the Parent or any of
its Subsidiaries.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Bank or such other office of such Bank as such Bank may from time to time
specify to the Parent and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning set forth in Section 3.01.

 

“EII” means ENSCO International Incorporated, a Delaware corporation.

 

10

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) any Bank, (b) any Affiliate of any Bank, (c) an
Approved Fund and (d) with the consent (not to be unreasonably withheld) of the
Administrative Agent and, if no Event of Default exists, the Parent, any other
commercial bank or financial institution not covered by clause (a), clause
(b) or clause (c) of this definition; provided however, that, with respect to a
proposed assignment, the Parent shall be deemed to have consented to such
assignment unless it shall object by written notice to the Administrative Agent
within 10 Business Days after having received written notice in hard copy or by
facsimile of such assignment; and provided further that neither the Parent nor
any of its Subsidiaries nor other Affiliates of the Parent shall be an Eligible
Assignee.

 

“Eligible Local Content Entity” means a Local Content Entity that (a) is not
prohibited by its organizational documents or applicable laws from providing a
Guaranty in substantially the form of Exhibit G and (b) is “controlled” by the
Parent.  The Parent shall be deemed to “control” an Affiliate thereof if the
Parent possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of such Affiliate, whether through
ownership of capital stock, securities, partnership interests or other ownership
interests, by contract or otherwise.

 

“Environment” has the meaning set forth in 42 U.S.C. § 9601(8) as defined on the
date of this Agreement, and “Environmental” means pertaining or relating to the
Environment.

 

“Environmental Law” means any law, statute, ordinance, rule, regulation, order,
decision, decree, judgment, permit, license, authorization or other agreement or
Governmental Requirement arising from, in connection with or relating to the
pollution, protection or regulation of the Environment or the protection or
regulation of health or safety, whether the foregoing are required or
promulgated by any government or agency or other authority of or in the United
States (whether local, state, or federal) or any foreign country or subdivision
thereof, including those relating to the disposal, removal, remediation,
production, storing, refining, handling, transferring, processing, recycling or
transporting of or exposure to any material or substance, wherever located.

 

“EPA” means the United States Environmental Protection Agency or any successor
thereto.

 

“Equity Interest” means as to any Person, any capital stock, partnership
interest, membership interest or other equity interest in such Person, or any
warrant, option or other right to acquire any Equity Interest in such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Parent is a member and which is under
common control within the meaning of the regulations under Section 414 of the
Code.

 

“ERISA Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
Consolidated

 

11

--------------------------------------------------------------------------------


 

balance sheet of the Parent and its Consolidated Subsidiaries under paragraphs
36 and 70 of Statement of Financial Accounting Standards No. 87, as such
Statement may from time to time be amended, modified or supplemented, or under
any successor statement issued in replacement thereof.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

 

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Bank (or, if no such office is specified, its Domestic Lending Office) or such
other office of such Bank as such Bank may from time to time specify to the
Parent and the Administrative Agent.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excepted Entities” has the meaning specified in Section 6.04.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means deposit or securities accounts that are designated
solely as accounts for, and are used solely for, payroll funding, employee
compensation, employee benefits or taxes, in each case in the ordinary course of
business.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of such Hedge Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor becomes effective with respect to such Hedge Obligation.  If a
Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such guaranty is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on its income, branch profits and franchise Taxes
(i) imposed by the jurisdiction under the laws of which (or by a jurisdiction
under the laws of a political subdivision of which) such Recipient is organized
or any political subdivision thereof and, in the case of each Bank, imposed on
it, by the jurisdiction of such Bank’s Applicable Lending Office or any
political subdivision thereof (ii) that are Other Connection Taxes, (b) in the
case of a Bank, U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Bank with respect to an applicable interest in an
Advance or Commitment pursuant to a law in effect on the date on

 

12

--------------------------------------------------------------------------------


 

which (i) such Bank acquires such interest in the Advances or Commitment or
becomes a party to this Agreement (other than pursuant to an assignment request
by the Parent under Section 2.16) or (ii) such Bank changes its Applicable
Lending Office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Taxes were payable either to such
Bank’s assignor immediately before such Bank became a party hereto or to such
Bank immediately before it changed its applicable lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.13(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of May 12, 2011 among the Parent, EII, ENSCO Universal
Limited, ENSCO Offshore International Company, Pride, Pride International Ltd.,
Ensco Global IV Ltd. (f/k/a Pride Global Ltd.), and ENSCO Overseas Limited, as
borrowers, EII, the Parent, ENSCO Global Limited, ENSCO United Incorporated,
Pride, and  ENSCO Investments LLC, as guarantors, the banks party thereto,
Citibank, N.A., as administrative agent, Deutsche Bank Securities Inc., as
syndication agent, and certain other agents and arrangers party thereto.

 

“Expiration Date” means, for any Letter of Credit, the later of (a) the Stated
Expiry Date of such Letter of Credit or such earlier date, if any, on which such
Letter of Credit is permanently cancelled in writing by the applicable Borrower,
the beneficiary thereof and each transferee, if any, thereof, (b) if any
Extension Event referred to in clause (a) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which any
Issuing Bank shall receive an opinion from its counsel to the effect that a
final and nonappealable judgment or order has been rendered or issued either
terminating the order, injunction or other process or decree restraining such
Issuing Bank from paying under such Letter of Credit or permanently enjoining
such Issuing Bank from paying under such Letter of Credit, and (c) if any
Extension Event referred to in clause (b) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which any
Issuing Bank shall receive an opinion from its counsel to the effect that such
Issuing Bank has no further liability under such Letter of Credit.

 

“Extending Bank” means (a) each Bank that extended the tenor of its Commitment
pursuant to the Fifth Amendment and (b) each Bank that assumed new or additional
Commitments pursuant to the Fifth Amendment.

 

“Extension Event” means, in respect of any Letter of Credit, that at any time
either (a) the applicable Issuing Bank shall have been served with or otherwise
be subjected to a court order, injunction or other process or decree restraining
or seeking to restrain such Issuing Bank from paying any amount under such
Letter of Credit and either (i) there has been a drawing under such Letter of
Credit which such Issuing Bank would otherwise be obligated to pay or (ii) the
Stated Expiry Date of such Letter of Credit has occurred but the right of the
beneficiary or transferee to draw under such Letter of Credit has been extended
past such date in connection with the pendency of the related court action or
proceeding; or (b) the beneficiary or transferee shall have made a demand, on or
prior to the Stated Expiry Date of such Letter of Credit, to the effect that the
Stated Expiry Date be extended or that the value of such Letter of Credit be
held for the account of the beneficiary or transferee, in either case under
circumstances in which the applicable Issuing Bank may incur liability or loss
if such Issuing Bank does not comply with

 

13

--------------------------------------------------------------------------------


 

such demand, and either (i) the applicable Borrower shall have failed to
authorize the applicable Issuing Bank to so extend the Stated Expiry Date within
three banking days after such Issuing Bank shall have notified such Borrower of
such demand or (ii) the applicable Issuing Bank shall in its sole discretion
decline to extend such Stated Expiry Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, including any subordinate legislation thereunder.

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.

 

“Fee Letters” means (a) the Active Arranger Fee Letter dated as of April 16,
2013 among the Borrowers, Citigroup Global Markets Inc. and DNB Markets, Inc.,
(b) the Passive Arranger Fee Letter dated as of April 16, 2013 among the
Borrowers, Deutsche Bank Securities Inc., Deutsche Bank AG New York Branch,
Wells Fargo Securities, LLC and HSBC Securities (USA) Inc., (c) the
Administrative Agent Fee Letter dated as of April 16, 2013 among the Borrowers,
Citibank, N.A. and Citigroup Global Markets Inc. and (d) the Fee Letter dated as
of October 3, 2017 among the Borrowers, Citibank, N.A. and Citigroup Global
Markets Inc.

 

“Fifth Amendment” means that certain Fifth Amendment and Master Assignment and
Acceptance to Fourth Amended and Restated Credit Agreement dated as of
October 3, 2017 but effective as of the Fifth Amendment Effective Date, by and
among the Borrowers, the Guarantors party thereto, the Banks party thereto, the
Administrative Agent, and the Issuing Banks.

 

“Fifth Amendment Effective Date” means the “Effective Date” as defined in the
Fifth Amendment.

 

“First Amendment Effective Date” means September 30, 2014.

 

“Fleet Status Certificate” means a certificate delivered by a Responsible Person
of the Parent to the Administrative Agent certifying as to the fleet status of
each Rig wholly owned by the Parent, any of its Subsidiaries, or any Local
Content Entity prepared on the same basis,

 

14

--------------------------------------------------------------------------------


 

and in the same form, substance, and detail (subject to deletion of pricing
information), as the Parent would provide in a published fleet status report
posted to the Parent’s website and indicating the name and fleet status of each
such Rig.

 

“Foreign Bank” means a Bank which is not a U.S. Person.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means United States generally accepted accounting principles and policies
as in effect from time to time.

 

“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

 

“Guarantee Ratio Covenants” means the financial covenants set forth in
Section 6.01(b).

 

“Guarantee Ratio Cure Period” has the meaning specified in Section 5.11(a).

 

“Guaranties” means (a) the guaranty agreement executed by one or more Guarantors
in the form attached hereto as Exhibit G  in favor of the Administrative Agent
for the benefit of the holders of Obligations and (b) any other guaranty
agreements or joinders or supplements thereto executed by any Guarantor in favor
of the Administrative Agent for the benefit of the holders of Obligations, in
each case as amended, supplemented, and otherwise modified from time to time.

 

“Guarantors” means each Affiliate of the Parent that executes a Guaranty in
accordance with Section 5.11 or that otherwise executes a Guaranty.

 

“Hazardous Materials” means (a) any substance or material identified as a
hazardous substance pursuant to any Environmental Law, (b) any substance or
material regulated as a hazardous or solid waste pursuant to any Environmental
Law, and (c) any other material or substance regulated under any Environmental
Law.  “Hazardous Materials” shall include pollutants, contaminants, toxic
substances, radioactive materials, refined products, natural gas liquids, crude
oil, petroleum and petroleum products, polychlorinated biphenyls and asbestos.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps or
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

15

--------------------------------------------------------------------------------


 

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Hedge Counterparty” means any Bank (other than a Defaulting Lender) or an
Affiliate of a Bank (other than a Defaulting Lender) that is party to a Hedge
Contract with any Loan Party.

 

“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Illegality Event” has the meaning specified in Section 2.11.

 

“Increase Effective Date” has the meaning specified in Section 2.19(b).

 

“Indemnified Parties” has the meaning specified in Section 9.04(c).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.

 

“Interest Period” means, with respect to each LIBOR Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Advance into (or the division or combination of
any Borrowing resulting in) such Advance and ending on the last day of the
period selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below.  The duration of each
such Interest Period shall be one, two, three or six months (or, as to any
Interest Period, such other period as the applicable Borrower and the Banks may
agree to for such Interest Period), in each case as the applicable Borrower may,
upon notice received by the Administrative Agent not later than noon (New York
City time) on the third Business Day prior to the first day of such Interest
Period (or, as to any Interest Period, at such other time as the applicable
Borrower and the Banks may agree to for such Interest Period), select; provided
that:

 

(a)                                 Interest Periods commencing on the same date
for Advances comprising part of the same Borrowing shall be of the same
duration;

 

(b)                                 whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next

 

16

--------------------------------------------------------------------------------


 

succeeding Business Day, provided that if such extension would cause the last
day of such Interest Period to occur in the next following calendar month, the
last day of such Interest Period shall occur on the immediately preceding
Business Day;

 

(c)                                  any Interest Period which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the last calendar month in such
Interest Period;

 

(d)                                 no Interest Period may end after the latest
Termination Date; and

 

(e)                                  the applicable Borrower may not select any
Interest Period if any Event of Default exists.

 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interest or Debt
of any other Person, (b) loan or advance made by such Person to any other
Person, (c) guaranty, assumption or other incurrence of liability by such Person
of or for any Debt or other obligation of any other Person, (d) creation of any
Debt owed to such Person by any other Person, or (e) capital contribution or
other investment by such Person in any other Person.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment or
interest earned on such Investment.

 

“Issuing Bank” means (a) each of Citibank, N.A., DNB Bank ASA, New York Branch,
Deutsche Bank AG New York Branch, HSBC Bank USA, N.A. and Wells Fargo Bank,
National Association and (b) any other Bank that agrees with the Borrowers and
the Administrative Agent to act as an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder.

 

“Joint Lead Arrangers” means, collectively, Citigroup Global Markets Inc., DNB
Markets, Inc., Deutsche Bank Securities Inc., and HSBC Securities (USA) Inc.

 

“Lender Insolvency Event” means, with respect to any Bank, that (a) such Bank or
its Parent Company is insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, (b) such
Bank or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment; provided that the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Bank or its Parent Company under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation) shall not
constitute a Lender Insolvency Event under this clause (b), or (c) such Bank or
its Parent Company has become the subject of a Bail-in Action.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit” means each letter of credit issued by any Issuing Bank
pursuant to Section 2.18, as extended or otherwise modified by any Issuing Bank
from time to time.

 

“Letter of Credit Liabilities” means, at any time, the aggregate amount of all
undrawn portions of outstanding Letters of Credit at such time (after giving
effect to any step up provision or other mechanism for increases, if any) plus
the aggregate amount of all drawings under Letters of Credit which are unpaid at
such time.

 

“L/C Related Documents” has the meaning specified in Section 2.18(g).

 

“LIBO Rate” means, for any Interest Period for each LIBOR Advance comprising
part of the same Borrowing, (a) the ICE LIBOR (or any successor thereto), as
published by Reuters (or if such publication is unavailable, such other
commercially available source providing quotations of ICE LIBOR (or any
successor thereto) as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; or (b) if such rate is not available at such time for any reason, the
interest rate per annum equal to the rate per annum at which deposits in Dollars
are offered by the principal office of the Administrative Agent in London,
England to prime banks in the London interbank market at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period, in an amount substantially equal to the amount of the LIBOR Advance
comprising part of such Borrowing and for a period equal to such Interest
Period; provided that, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“LIBOR Advance” means an Advance which bears interest as provided in
Section 2.05(b).

 

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Advances.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, claim
or charge of any kind (including any agreement to grant any Lien, the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a capital lease), whether or not filed, recorded
or otherwise perfected under applicable law.

 

“Liquid Investments” means:

 

(a)                                 debt securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, with maturities of no more than two years from the date
of acquisition;

 

(b)                                 commercial paper of a domestic issuer rated
at the date of acquisition not less than P1 by Moody’s Investor Service, Inc.,
or A1 by S&P;

 

(c)                                  certificates of deposit, demand deposits,
Eurodollar time deposits, overnight bank deposits, and bankers’ acceptances,
with maturities of no more than two years from the date of acquisition, issued
by any Bank or any bank or trust company organized under the laws of the United
States or any state thereof whose deposits are insured by the Federal

 

18

--------------------------------------------------------------------------------


 

Deposit Insurance Corporation, and having capital and surplus aggregating at
least $1,000,000,000;

 

(d)                                 corporate bonds, and municipal bonds of a
domestic issuer rated at the date of acquisition Aaa by Moody’s Investor
Service, Inc., or AAA by S&P, with maturities of no more than two years from the
date of acquisition;

 

(e)                                  repurchase agreements secured by debt
securities of the type described in part (a) above, the market value of which,
including accrued interest, is not less than 100% of the amount of the
repurchase agreement, with maturities of no more than two years from the date of
acquisition, issued by or acquired from or through any Bank or any bank or trust
company organized under the laws of the United States or any state thereof and
having capital and surplus aggregating at least $1,000,000,000; and

 

(f)                                   investments, classified in accordance with
GAAP as current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Loan Documents” means this Agreement, each Note (if any), each Guaranty (if
any), each L/C Related Document, the Fee Letters and all other documents or
instruments executed and delivered in connection with this Agreement which the
Administrative Agent and the Borrowers designate in writing as a “Loan
Document.”

 

“Loan Parties” means, at any time, the Borrowers and the Guarantors as of such
time.

 

“Local Content Entity” means any Affiliate of the Parent (a) that owns a Rig and
(b) the capital stock or other Equity Interests of which is jointly owned by the
Parent or any Subsidiary(ies) and any other Person(s) that is(are) required or
necessary under local law to own capital stock or other Equity Interests in the
Local Content Entity as a condition for the operation of such Rig in such
jurisdiction.

 

“Losses” has the meaning specified in Section 9.04(c).

 

“Majority Banks” means, subject to Section 9.01(b), at any time Banks holding
Advances, Letter of Credit Liabilities and unused Commitments representing
greater than 50% of the sum of the then aggregate principal amount of
outstanding Advances plus the then existing amount of Letter of Credit
Liabilities plus the then unused Commitments.  For purposes of this definition,
Letter of Credit Liabilities shall be considered held by the respective Banks in
accordance with the respective amounts of their participations therein pursuant
to Section 2.18, with the Issuing Banks holding the balance thereof after taking
into account such participations.

 

“Marketed Rig” means a Rig that is wholly owned by the Parent, any of its
Subsidiaries, or any Local Content Entity and that is not classified in the most
recent of (a) the fleet status report most recently posted to the Parent’s
website and (b) the Fleet Status Certificate

 

19

--------------------------------------------------------------------------------


 

most recently delivered, as preservation stacked, cold stacked, held for sale or
held at a shipyard without title having passed to the Parent, any Subsidiary, or
any Local Content Entity, or another non-marketable classification as mutually
agreed between the Administrative Agent and the Parent.

 

“Material Adverse Effect” means any event, which individually, or together with
all other events, has had or would reasonably be expected to have a material
adverse effect on the business, property, financial condition, or operations of
the Parent and its Subsidiaries taken as a whole or the ability of any Loan
Party to perform its obligations under any of the Loan Documents; provided that
any quantification of threshold amount in the representations, warranties,
covenants, or Events of Default contained in this Agreement shall not be deemed
to indicate the threshold at which a “Material Adverse Effect” would be caused.

 

“Material Subsidiary” means, on any date of its determination, each Loan Party
(other than the Parent) and any Subsidiary of the Parent (other than
Unrestricted Subsidiaries) that owns assets having a book value equal to or
greater than ten percent (10%) of the book value of all assets of the Parent and
its Consolidated Subsidiaries as of the last day of the most recently ended
fiscal quarter for which financial statements are available.  For purposes of
this definition, any loans, advances, or receivables owing by the Parent or any
Restricted Subsidiary to any Subsidiary shall not be deemed to constitute
“assets” of such Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor ratings
agency.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA, to which the Parent or any
ERISA Affiliate, and more than one employer other than the Parent or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Parent or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

 

“Non-Consenting Bank” has the meaning specified in Section 2.16(a).

 

“Non-Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender.

 

“Note” means a promissory note of the Borrowers requested by any Bank payable to
the order of such Bank, in substantially the form of Exhibit B, evidencing the
Commitment of such Bank.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Notice of Letter of Credit” has the meaning specified in Section 2.18(c).

 

20

--------------------------------------------------------------------------------


 

“Obligations” means (a) all obligations (liquidated, contingent or otherwise)
from time to time owed by any Loan Party pursuant to any of the Loan Documents,
including all principal of and interest on the Advances, all obligations to
reimburse any Issuing Bank for any payment under any Letter of Credit and all
obligations to pay fees, costs, expenses, indemnities and other amounts under
any Loan Document, (b) all Bank Hedging Obligations owing to any Hedge
Counterparty and (c) all Banking Services Obligations; provided that,
notwithstanding the foregoing, “Obligations” shall not include any Excluded Swap
Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Obligations” means, for any Person, as of any date of determination
thereof, the aggregate amount, determined in accordance with GAAP as of such
date, without duplication of any clause within this definition, all
(a) obligations of such Person under any lease which is treated as an operating
lease for financial accounting purposes and a financing lease for Tax purposes,
in an amount equal to the base amount on which rental payments are measured
minus the unpaid balance contributed, pledged, or otherwise provided by such
Person or its Affiliates to collateralize the lessee’s obligations in connection
with such lease and minus the principal amount of any of the lessor’s debt that
such Person or its Affiliates have purchased; (b) the net cash payment
obligations of such Person with respect to any forward sale contract for a
commodity with respect to which such Person has received a prepayment by a
counterparty thereto, provided that in no event shall “Other Obligations”
include forward sales contracts that are entered into in the ordinary course of
such Person’s trading business, if any, and not intended to function as a
borrowing of funds; and (c) all guaranties of collection or payment of any
obligation described in clauses (a) and (b) of any other Person; provided,
however, that in no event shall “Other Obligations” include (i) any completion
or performance guaranties (or similar guaranties that a project or a Subsidiary
of such Person perform as planned) or (ii) pure operating leases entered in the
ordinary course of business, including but not limited to pure operating leases
of business equipment.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.13(g) or 2.16).

 

“Parent” has the meaning given such term in the preamble to this Agreement.

 

21

--------------------------------------------------------------------------------


 

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

 

“Participant Register” has the meaning specified in Section 9.06(e).

 

“Payment Office” means the office of the Administrative Agent located at 1615
Brett Road, OPS III, New Castle, DE 19720, or such other office as the
Administrative Agent may designate by written notice to the other parties
hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

 

“Permitted Debt” means:

 

(a)                                 Debt incurred pursuant to this Agreement and
the other Loan Documents;

 

(b)                                 Debt existing on the Effective Date;

 

(c)                                  Debt incurred under any interest rate
agreements, foreign exchange agreements or derivative obligations entered into
by any Restricted Subsidiary in the ordinary course of business, provided such
undertakings are not for speculative purposes;

 

(d)                                 Debt owing to the Parent or any Restricted
Subsidiary; provided that, any such Debt owing by a Loan Party to a non-Loan
Party Restricted Subsidiary shall be subordinated to the Obligations pursuant to
a Guaranty or other Loan Document, as applicable, executed by such Loan Party
and such non-Loan Party Restricted Subsidiary on terms reasonably satisfactory
to the Administrative Agent;

 

(e)                                  Debt of any Restricted Subsidiary in
respect of bids, trade contracts, leases, letters of credit, statutory
obligations, performance bonds, bid bonds, appeal bonds, surety bonds, customs
bonds and similar obligations, in each case provided in the ordinary course of
business;

 

(f)                                   Debt (other than Pride Existing Rig Debt)
incurred by any Restricted Subsidiary to acquire, construct, renovate or upgrade
any drilling rig or marine transportation vessel, including without limitation
the Rigs, or to acquire or make an Investment in any company or Person whose
principal assets are drilling rigs or marine transportation vessels, in each
case provided that (i) the Parent has demonstrated Pro Forma Compliance upon the
incurrence of any such Debt if such incurrence would constitute a Pro Forma
Compliance Event, (ii) no Default or Event of Default then exists or would be
caused thereby and (iii) such Debt is incurred prior to or within 365 days after
such acquisition or the later of the completion of such construction, renovation
or upgrade or the date of commercial operation of the assets constructed,
renovated or upgraded;

 

(g)                                  Debt of any Person existing at the time
such Person (i) becomes a Subsidiary of the Parent or any of its Subsidiaries,
or (ii) is merged with or into the Parent or any of its Subsidiaries; provided,
in each case, that (w) such Debt was not incurred in contemplation of such
acquisition or merger, (x) no Default or Event of Default exists at the time of
or would

 

22

--------------------------------------------------------------------------------


 

occur as a result of the incurrence of such Debt, (y) the Parent has
demonstrated Pro Forma Compliance upon the incurrence of any such Debt if such
incurrence would constitute a Pro Forma Compliance Event, and (z) such Debt is
not recourse to the Parent or any Restricted Subsidiary prior to the date of
such Person’s acquisition by or merger into the Parent or any of its
Subsidiaries;

 

(h)                                 the Pride Acquisition Financing;

 

(i)                                     the Pride Debt;

 

(j)                                    guarantees by any Restricted Subsidiary
of (i) Permitted Debt of any other Restricted Subsidiary or (ii) Debt of the
Parent that is permitted to be incurred hereunder; provided, in each case, that
(x) the Parent has demonstrated Pro Forma Compliance upon the making of such
guarantee if the making of such guarantee would constitute a Pro Forma
Compliance Event and (y) no such guarantee may be provided by a Restricted
Subsidiary that directly owns any Closing Date Rig;

 

(k)                                 senior unsecured convertible notes in an
aggregate principal amount of up to $862,500,000 issued by Ensco Jersey Finance
Limited (“Jersey FinCo”) on or about December 12, 2016 (or within 45 days
thereafter with respect to any portion of such notes issued pursuant to the
initial purchasers’ option to purchase additional notes), so long as:

 

(i)                                     the Borrower has delivered the following
items to the Administrative Agent (or its counsel), each in form and substance
reasonably satisfactory to the Administrative Agent, on or prior to the date
that is 30 days after such issuance, or such later date as the Administrative
Agent has approved in writing:

 

(A)                               a Guaranty duly and validly executed and
delivered by a duly authorized director of Jersey FinCo;

 

(B)                               a certificate of a director or a Responsible
Person of Jersey FinCo, certifying the following: (1) the resolutions of the
governing body of Jersey FinCo approving all Loan Documents to which it is a
party, and the transactions contemplated thereby, in each case evidencing any
necessary company action, (2) the name and true signature of an agent or agents
of Jersey FinCo authorized to sign each Loan Document to which Jersey FinCo is a
party and any other documents to be delivered hereunder, and (3) true, correct
and complete copies of the certificate of formation and limited liability
company agreement (or corresponding organizational documents) of Jersey FinCo;

 

(C)                               a certificate of good standing (or
corresponding document) with respect to Jersey FinCo; and

 

(D)                               a favorable opinion of counsel for Jersey
FinCo, in such form and covering such matters as the Administrative Agent may
reasonably request; and

 

23

--------------------------------------------------------------------------------


 

(ii)                                  the net proceeds of such senior unsecured
convertible notes are not used for any purpose other than the repurchase or
refinancing of existing Debt and general corporate purposes;

 

(l)                                     the Atwood Rig Debt;

 

(m)                             extensions, refinancings, renewals or
replacements of Debt permitted under clauses (a) — (l) above which, in the case
of any such extension, refinancing, renewal or replacement, does not
(i) increase the amount of such Debt being extended, refinanced, renewed or
replaced, other than amounts incurred to pay fees and expenses reasonably
incurred in connection with such extension, refinancing, renewal or replacement
or (ii) with respect to any Debt being extended, refinanced, renewed or replaced
which has an originally scheduled maturity date after the latest Termination
Date under this Agreement, provide for a scheduled maturity date prior to the
latest Termination Date under this Agreement; provided that (x) the Parent has
demonstrated Pro Forma Compliance upon any such extension, refinancing, renewal
or replacement if such extension, refinancing, renewal or replacement would
constitute a Pro Forma Compliance Event and (y) such extension, refinancing,
renewal or replacement shall not add as an obligor or guarantor any Restricted
Subsidiary that directly owns any Closing Date Rig; and

 

(n)                                 any other Debt of the Restricted
Subsidiaries, provided (i) the Parent has demonstrated Pro Forma Compliance upon
the incurrence of any such Debt if such incurrence would constitute a Pro Forma
Compliance Event, (ii) no Default or Event of Default exists at the time of the
incurrence of such Debt, nor would such result therefrom and (iii) the aggregate
principal amount of such Debt of the Restricted Subsidiaries (excluding all such
Debt permitted under clauses (a) through (m) above) outstanding shall not
exceed, at the time of any incurrence thereof, (A) the lesser of
(1) $750,000,000 and (2) 10% of Consolidated Tangible Net Worth as of the last
day of the most recently ended fiscal quarter for which financial statements are
available, minus (B) the aggregate amount of all obligations (other than Debt
incurred pursuant to this clause (n)) secured by Liens incurred and outstanding
pursuant to clause (p) of the definition of “Permitted Liens”.

 

“Permitted Liens” means

 

(a)                                 Liens for Taxes, assessments or governmental
charges or levies on Property of the Parent or a Restricted Subsidiary, if the
same shall not at any time be delinquent or are being contested in good faith
and by appropriate proceedings and with respect to which reserves in conformity
with GAAP have been provided on the books of the Parent or such Restricted
Subsidiary;

 

(b)                                 Liens that are imposed by law in the
ordinary course of business, such as carriers’, warehousemen’s, materialmen’s
and mechanics’ liens, statutory landlord liens, maritime liens and other similar
Liens, if the same shall not at any time be delinquent or are being contested in
good faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent or the
appropriate Restricted Subsidiary;

 

24

--------------------------------------------------------------------------------


 

(c)                                  Liens arising in the ordinary course of
business out of or in connection with pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, social security
retirement benefits or other forms of governmental insurance;

 

(d)                                 Liens created by any of the Loan Documents
or in respect of any Cash Collateralization, letter of credit or other
collateral arrangement required by the Loan Documents to secure the Obligations;

 

(e)                                  Minor defects, irregularities and
deficiencies in title to, and easements, rights-of-way, zoning restrictions and
other similar restrictions, charges or encumbrances, defects and irregularities
in the physical placement and location of pipelines within areas covered by
easements, leases, licenses and other rights in real property in favor of the
Parent or any Restricted Subsidiary, in each case which do not interfere with
the ordinary conduct of business, and which do not materially detract from the
value of the property which they affect;

 

(f)                                   Any right of set-off arising under common
law or by statute;

 

(g)                                  Liens arising from judgments, decrees,
arbitration awards or attachments in existence not more than 30 days after the
entry thereof or with respect to which execution has been stayed or the payment
of which is covered by insurance;

 

(h)                                 Liens against real property with respect to
which the Parent or any Restricted Subsidiary has been granted easements,
rights-of-way or other real estate interests, which have been created or
incurred prior to the acquisition by the Parent or such Restricted Subsidiary of
such easements, rights-of-way or other real estate interests, or thereafter by
the Persons from whom the Parent or such Restricted Subsidiary obtains such real
estate interests and their successors and assigns (other than the Parent or any
Subsidiary);

 

(i)                                     Liens incurred in the ordinary course of
business to secure performance of tenders, bids or contracts entered into in the
ordinary course of business, including without limitation any rights of offset
or liquidated damages, penalties, or other fees that may be contractually agreed
to in conjunction with any tender, bid, or contract entered into by the Parent
or any of its Restricted Subsidiaries in the ordinary course of business;

 

(j)                                    Liens existing on the Effective Date and
listed on Schedule I and Liens incurred pursuant to subsequent permitted
extensions, refinancings, or renewals of the underlying obligations secured by
such Liens, provided that no additional assets of the Parent or any of its
Material Subsidiaries are pledged in support thereof and that the underlying
obligations do not increase;

 

(k)                                 Liens to secure Permitted Debt recorded as
capital leases in accordance with GAAP; provided that the Parent has
demonstrated Pro Forma Compliance upon the incurrence of any such Lien if such
incurrence would constitute a Pro Forma Compliance Event;

 

(l)                                     Liens to secure supersedeas bonds,
appeal bonds and similar obligations in an aggregate outstanding amount not to
exceed $100,000,000 at any time;

 

25

--------------------------------------------------------------------------------


 

(m)                             Liens to secure Permitted Debt (other than Pride
Existing Rig Debt) incurred by any Restricted Subsidiary (and guaranties given
by the Parent or any Restricted Subsidiary supporting such Permitted Debt to the
extent such guaranties are otherwise permitted under this Agreement) (i) to
acquire or construct any drilling rig or marine transportation vessel (including
without limitation any Rigs) not owned by the Parent, any of its Subsidiaries,
or any Local Content Entity as of the date of this Agreement, provided that
(A) such Liens are incurred prior to or within 365 days after such acquisition
or the later of the completion of such construction or the date of commercial
operation of the assets constructed and (B) any such Lien shall exist only
against such drilling rig or marine transportation vessel acquired or
constructed and related contracts, intangibles and other assets that are
incidental thereto (including accessions and improvements thereto and
replacements thereof), (ii) to renovate or upgrade any drilling rig or marine
transportation vessel (including without limitation any Rigs) not owned by the
Parent, any of its Subsidiaries, or any Local Content Entity as of the date of
this Agreement but which is hereafter acquired or constructed by the Parent or
such Restricted Subsidiary incurring such Permitted Debt, provided that (A) such
Liens are incurred prior to or within 365 days after the later of the completion
of such renovation or upgrade or the date of commercial operation of the assets
renovated or upgraded and (B) any such Lien shall exist only against such
drilling rig or marine transportation vessel renovated or upgraded and related
contracts, intangibles and other assets that are incidental thereto (including
accessions and improvements thereto and replacements thereof) or (iii) that are
extensions, renewals and replacements of the Liens described in clauses (i) and
(ii) above, so long as (x) there is no increase in the Debt secured thereby
(other than amounts incurred to pay fees and expenses reasonably incurred in
connection with such extension, renewal or replacement) and no additional
property (other than accessions, improvements, and replacements in respect of
such property) is subject to such Lien and (y) such extension, renewal, or
replacement shall not add as an obligor or guarantor any Restricted Subsidiary
that directly owns any Closing Date Rig; provided, in the case of any Lien
incurred pursuant to this clause (m), the Parent has demonstrated Pro Forma
Compliance upon the incurrence of such Lien if such incurrence would constitute
a Pro Forma Compliance Event;

 

(n)                                 (i) Liens on property existing at the time
such property is acquired by Parent or any of its Restricted Subsidiaries and
not created in contemplation of such acquisition, (ii) Liens on the assets of
any Person at the time such Person becomes a Subsidiary of Parent and not
created in contemplation of such Person becoming a Subsidiary of Parent and
(iii) extensions, renewals and replacements of the Liens described in clauses
(i) and (ii) above, so long as there is no increase in the Debt secured thereby
(other than amounts incurred to pay fees and expenses reasonably incurred in
connection with such extension, renewal or replacement); provided that in each
case (A) such Lien shall not extend to property not subject to such Lien on the
date of such acquisition or the date such Person became a Subsidiary of Parent,
as the case may be (other than accessions, improvements, and replacements in
respect of such property), (B) such Lien shall secure only those obligations
which it secured on the date of such acquisition or the date such  Person became
a Subsidiary of Parent, as the case may be, and extensions, renewals and
replacements thereof, so long as there is no increase in the Debt secured
thereby (other than amounts incurred to pay fees and expenses reasonably
incurred in connection with such extension, renewal or replacement), (C) the
Debt secured by such Lien is permitted pursuant to this Agreement, and (D) the
Parent has demonstrated Pro Forma Compliance upon the incurrence of any such
Lien if such incurrence would constitute a Pro Forma Compliance Event;

 

26

--------------------------------------------------------------------------------


 

(o)                                 Liens on the Atwood Archer and the Atwood
Admiral and any related contracts, intangibles and other assets that are
incidental thereto (including accessions and improvements thereto and
replacements thereof) to secure the Atwood Rig Debt; and

 

(p)                                 Any Liens on the Property of the Parent and
the Restricted Subsidiaries not permitted in clauses (a) through (o) above;
provided that (i) the Parent has demonstrated Pro Forma Compliance upon the
incurrence of any such Lien if such incurrence would constitute a Pro Forma
Compliance Event, (ii) the aggregate outstanding principal amount of Debt
secured by all such Liens does not exceed, at the time of incurrence thereof,
(A) the lesser of (1) $750,000,000 and (2) 10% of Consolidated Tangible Net
Worth as of the last day of the most recently ended fiscal quarter for which
financial statements are available, minus (B) the aggregate outstanding amount
of unsecured Debt incurred pursuant to clause (n) of the definition of
“Permitted Debt”.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Parent or any ERISA Affiliate and covered by Title IV of ERISA.

 

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
commitment fee rates attached hereto and identified as such.

 

“Pride” has the meaning given such term in the preamble to this Agreement.

 

“Pride Acquisition Financing” means (a) the 3.25% senior unsecured notes of the
Parent due 2016 in an aggregate principal amount of $1,000,000,000 and (b) the
4.70% senior unsecured notes of the Parent due 2021 in an aggregate principal
amount of $1,500,000,000, in each case, issued and sold pursuant to the
Indenture dated as of March 17, 2011 between the Parent and Deutsche Bank Trust
Company Americas, as Trustee as supplemented by the Supplemental Indenture dated
as of March 17, 2011 between the Parent and Deutsche Bank Trust Company
Americas, as Trustee.

 

“Pride Conversion” means the conversion of Pride from a Delaware corporation to
a Delaware limited liability company so long as the Administrative Agent
receives the following, each in form and substance reasonably satisfactory to
the Administrative Agent:

 

(a)                                 a Ratification Agreement executed by Pride
and the Administrative Agent, in substantially the form of Exhibit I ;

 

(b)                                 a favorable opinion of New York and Delaware
counsel for such entity, in such form and covering such matters as the
Administrative Agent may reasonably request;

 

27

--------------------------------------------------------------------------------


 

(c)                                  a certificate of the Secretary or an
Assistant Secretary of Pride, certifying the following, after giving effect to
such conversion: (i) the resolutions of the governing body of Pride approving
this Agreement, the other Loan Documents to which it is a party, and the
transactions contemplated hereby, in each case evidencing any necessary company
action, (ii) the name and true signature of an agent or agents of Pride
authorized to sign each Loan Document to which Pride is a party and any other
documents to be delivered hereunder, and (iii)  true, correct and complete
copies of the certificate of formation and limited liability company agreement
(or corresponding organizational documents) of Pride;

 

(d)                                 a certificate of a Responsible Person of the
Parent certifying that, both before and after giving effect to such conversion:
(i) no Default or Event of Default existed as of the date of such conversion,
and (ii) all representations and warranties made by the Borrowers in Article IV
were true and correct in all material respects (other than those representations
and warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the effective date
of such conversion (other than those representations and warranties that
expressly relate solely to a specific earlier date, which shall be correct in
all material respects (other than those representations and warranties that are
subject to a materiality qualifier in the text thereof, which shall be true and
correct in all respects) as of such earlier date); and

 

(e)                                  a certificate of good standing from the
Secretary of State of the State of Delaware with respect to Pride.

 

“Pride Debt” means (a) the Pride Senior Notes Debt and (b) the Pride Existing
Rig Debt.

 

“Pride Existing Rig Debt” means Debt of Pride and its Subsidiaries existing as
of the date of this Agreement in an aggregate principal amount not to exceed
$87,323,573 incurred by Pride or its Subsidiaries to acquire, construct,
renovate or upgrade any drilling rig or marine transportation vessel owned by
Pride or its Subsidiaries and guarantees given by any Subsidiary of Pride
supporting such Debt.

 

“Pride Indenture” means the Indenture dated July 1, 2004 by and between Pride
and the Bank of New York Mellon (successor to JPMorgan Chase Bank, N.A.), as
trustee, as supplemented by the Second Supplemental Indenture dated as of
June 2, 2009 and the Third Supplemental Indenture dated as of August 6, 2010.

 

“Pride Senior Notes Debt” means (a) the 8 1/2% senior unsecured notes of Pride
due 2019 in an aggregate principal amount of $500,000,000 issued and sold
pursuant to the Pride Indenture, (b) the 6 7/8%  senior unsecured notes of Pride
due 2020 in an aggregate principal amount of $900,000,000 issued and sold
pursuant to the Pride Indenture and (c) the 7 7/8% senior unsecured notes of the
Pride due 2040 in an aggregate principal amount of $300,000,000 issued and sold
pursuant the Pride Indenture.

 

“Pro Forma Compliance” means, with respect to any date, pro forma compliance as
of such date (after giving effect to the application of any proceeds resulting
from the transactions occurring on such date and the delivery of any Guaranty or
Borrower Counterpart on

 

28

--------------------------------------------------------------------------------


 

such date) with all financial covenants set forth in Section 6.01, including the
Guarantee Ratio Covenants, and satisfaction on or before such date of all
requirements of Section 5.11 with respect to any Guaranties or Borrower
Counterparts required in order to meet such pro forma compliance with such
covenants as of such date; provided that the Parent shall have delivered to the
Administrative Agent a certificate of the chief executive officer, chief
financial officer or treasurer of the Parent setting forth a detailed
calculation of such covenants as of the end of the most recently ended fiscal
quarter on a pro forma basis after giving effect to any event or action with
respect to which such pro forma calculation is required; and provided further
that, for purposes of such determination, (a) Rig Values shall be as set forth
in the list delivered with the compliance certificate most recently delivered
pursuant to Section 5.01(a) or (b) or, at the Parent’s option, an updated list
of Rig Values (reflecting then-current Rig Values of each Rig held by the
Parent, its Subsidiaries, and the Local Content Entities) certified by a
Responsible Person of the Parent as of a date after the date of such compliance
certificate, provided that, with respect to any Rig acquired after the last day
of the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) or to be acquired on the date
on which Pro Forma Compliance is to be determined, the Rig Value of such Rig
shall be as reasonably agreed by the Parent and the Administrative Agent, and
(b) status as a Marketed Rig shall be determined based on the most recent of
(i) the fleet status report most recently posted to the Parent’s website and
(ii) the Fleet Status Certificate most recently delivered, including, at the
Parent’s option, an updated Fleet Status Certificate.

 

“Pro Forma Compliance Event” means the incurrence of any Lien or any Debt that
would cause the Pro Forma Compliance Value to exceed $25 million in the
aggregate.

 

“Pro Forma Compliance Value” means an amount equal to the sum of (a) the
aggregate amount of obligations secured by all Liens incurred pursuant to any of
clauses (j), (k), (m) (including subclause (iii) thereof), (n), or (p) of the
definition of “Permitted Liens” since the date of the last certification by the
Parent of Pro Forma Compliance, plus (b) the aggregate amount of Debt incurred
pursuant to any of clauses (b), (f), (g), (j), (m), or (n) of the definition of
“Permitted Debt” since the date of the last certification by the Parent of Pro
Forma Compliance.  For the avoidance of doubt, the delivery of a compliance
certificate pursuant to Section 5.01(a) or (b) that shows compliance with all
the components of Pro Forma Compliance shall constitute a certification by
Parent of Pro Forma Compliance for purposes of this definition.

 

“Process Agent” has the meaning specified in Section 9.14.

 

“Property” or “asset” (in either case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.

 

“Ratable Portion” means, as to any Bank on any date, (a) the amount obtained by
dividing (i) such Bank’s Commitment on such date by (ii) the aggregate amount on
such date of all Commitments of all of the Banks, or (b) if no Commitments exist
on such date, the amount obtained by dividing (i) such Bank’s Commitment on the
day immediately prior to the termination of the Commitments by (ii) the
aggregate amount of all Commitments of all of the Banks on such day.

 

29

--------------------------------------------------------------------------------


 

“Rating Category” means the relevant Level applicable from time to time as set
forth on the Pricing Schedule, which is based on the ratings of the Parent’s
senior unsecured long-term debt by Standard & Poor’s or Moody’s.  If there is a
one-notch split between the two ratings, then the level corresponding to the
higher rating shall apply.  If there is a more than a one-notch split in the two
ratings, then (i) with respect to any amount accruing prior to the Fifth
Amendment Effective Date, the rating that is one notch lower than the highest
rating shall apply and (ii) with respect to any amount accruing on or after the
Fifth Amendment Effective Date, the rating that is one notch higher than the
lowest rating shall apply.  At any time when neither Standard & Poor’s nor
Moody’s provides a rating as set forth above, then Level VI shall be deemed to
be the “Rating Category”.

 

“Recipient” means (a) the Administrative Agent, (b) the Issuing Banks and
(c) any Bank, as applicable.

 

“Redemption” means, with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Debt.  “Redeem” has the correlative meaning thereto.

 

“Register” has the meaning specified in Section 9.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Responsible Person” means any of the president, chief executive officer, chief
financial officer, vice president — finance, treasurer, assistant treasurer, or
controller, as the case may be, of a Borrower and any other representatives of a
Borrower as may be designated by any one of the foregoing Persons with the
consent of the Administrative Agent.

 

“Restricted Payment” means with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any such Person’s stockholders,
partners or members (or the equivalent Person thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary and shall include Pride and all Material Subsidiaries.

 

“Restricting Information” has the meaning specified in Section 9.10.

 

“Rig” means any mobile offshore drilling unit (including without limitation any
jack-up rig, semi-submersible rig, drillship, and barge rig).

 

“Rig Value” means (a) with respect to any Rig (other than the Atwood Archer, the
Atwood Admiral, the Atwood Achiever, and the Atwood Advantage), the net book
value (determined in accordance with GAAP) of such Rig, as reflected in the
Parent’s balance sheet

 

30

--------------------------------------------------------------------------------


 

and (b) with respect to each of the Atwood Archer, the Atwood Admiral, the
Atwood Achiever, and the Atwood Advantage, the average of the net book values
(determined in accordance with GAAP) of the DS-9 Rig and the DS-10 Rig, as
reflected in the Parent’s balance sheet; provided that, with respect to the
determination of the Rig Value of any Rig acquired after the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), the Rig Value of such Rig shall be
as reasonably agreed by the Parent and the Administrative Agent.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other sanctions
program administered by (x) the United States of America or the United Kingdom
or (y) to the extent any such sanctions program does not contradict applicable
legislation of the United States of America or the United Kingdom including
without limitation applicable sanctions, embargoes, or anti boycott regulations,
the European Union or the United Nations.

 

“Sanctioned Person” means (a) a Person or vessel named on or, to the knowledge
of the Parent, controlled by a Person named on, (i) the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) the lists maintained by the
United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time (to the extent any such list does not contradict applicable
anti-boycott or other legislation of the United States of America or the United
Kingdom), (iii) the lists maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (iv) the lists maintained by Her Majesty’s Treasury
available at http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as
otherwise published from time to time, (v) any other sanctions list maintained
by the entities specified in clauses (i) through (iv) above, or (b) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a person located, organized, or
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by (x) the United States of America or the United Kingdom or (y) to
the extent any such sanctions program does not contradict applicable legislation
of the United States of America or the United Kingdom including without
limitation applicable sanctions, embargoes, or anti boycott regulations, the
European Union or the United Nations.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, and any
successor ratings agency.

 

“Stated Expiry Date” means the original expiration date stated on the face of
any Letter of Credit, or such other date, if any, to which the applicable
Issuing Bank extends the expiration of such Letter of Credit at the request of
the applicable Borrower or to which the expiration of such Letter of Credit is
automatically extended pursuant to the terms of such Letter of Credit.

 

31

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person means any corporation, partnership, joint venture, or
other entity of which more than 50% of the outstanding capital stock or other
Equity Interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other Equity Interest of any other class or classes of
such corporation, partnership, joint venture, or other entity shall or might
have voting power upon the occurrence of any contingency) is at the time owned
directly or indirectly by such Person.  Unless otherwise provided or the context
otherwise requires, the terms “Subsidiary” and “Subsidiaries” refer to a
Subsidiary or Subsidiaries of the Parent.

 

“Syndication Agent” means DNB Bank ASA, in its capacity as syndication agent for
the Banks hereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Requirement, including any interest, additions to
tax or penalties applicable thereto.

 

“Termination Date” means the earlier of (a)(i) with respect to the Banks that
did not extend their Commitments pursuant to the 2016 Extension Agreement and
did not extend their Commitments pursuant to the Fifth Amendment, September 30,
2019; (ii) with respect to the Banks that did extend their Commitments pursuant
to the 2016 Extension Agreement but did not extend their Commitments pursuant to
the Fifth Amendment, September 30, 2020; and (iii) with respect to the Extending
Banks, September 30, 2022 and (b) the termination in whole of the Commitments
pursuant to this Agreement.

 

“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Parent or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Parent or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Type” has the meaning specified in the definition of the term “Advance” (with
respect to an Advance) and in the definition of the term “Borrowing” (with
respect to a Borrowing).

 

“UK Bribery Act” means the United Kingdom Bribery Act 2010 as amended, including
any subordinate legislation thereunder.

 

“Unreallocated Portion” has the meaning specified in Section 2.21(b).

 

32

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary of the Parent designated as such
on Schedule 4.20 hereto, as supplemented or amended from time to time, which
designation, amendment and supplement must be approved by the Majority Banks,
such approval not to be unreasonably withheld.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Use of Proceeds Certificate” means, with respect to any Advance, a certificate
in form, substance, and detail reasonably satisfactory to the Administrative
Agent, signed by a Responsible Person of the relevant Borrower (a) describing
the intended use of proceeds of such Advance and (b) certifying that the
proceeds of the applicable Advance will be used for such described use or other
permitted general corporate purposes within five Business Days after the making
of such Advance, or will otherwise be repaid to the extent required pursuant to
Section 2.09(b).

 

“Voting Stock” means, with respect to any company or corporation, the
outstanding shares or stock of all classes (or equivalent interests) which
ordinarily, in the absence of contingencies, entitles holders thereof to vote
for the election of directors (or Persons performing similar functions) of such
corporation, even though the right to so vote has been suspended by the
happening of such a contingency.

 

“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.     Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.  Unless otherwise indicated, all references to a
particular time are references to New York City time.

 

SECTION 1.03.     Accounting Terms.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if any
Borrower, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Majority Banks, by notice from the Administrative Agent to
any Borrower, shall request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith in a manner
satisfactory to the Borrowers and the Majority Banks.

 

33

--------------------------------------------------------------------------------


 

SECTION 1.04.     Miscellaneous.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. 
The term “including” shall mean “including, without limitation,”, the term
“include” shall mean “include, without limitation,” and the term “includes”
shall mean “includes, without limitation,”.  Unless the context requires
otherwise any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, restated, amended and restated, or otherwise modified
from time to time (subject to any restrictions on such amendments, restatements,
amendments and restatements or other modifications set forth herein).

 

ARTICLE II

 

AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.     The Advances.  Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrowers
from time to time on any Business Day during the period from the Effective Date
until such Bank’s Termination Date in an aggregate amount not to exceed at any
time outstanding the amount equal to (a) such Bank’s Commitment minus (b) such
Bank’s Ratable Portion of outstanding Letter of Credit Liabilities; provided
that, no Advance shall be required to be made, except as part of a Borrowing
that is in an aggregate amount not less than $10,000,000 (and in integral
multiples of $1,000,000 in excess thereof), and each Borrowing shall consist of
Advances of the same Type having (in the case of a Borrowing comprised of LIBOR
Advances) the same Interest Period, made on the same day by the Banks ratably
according to their respective Commitments.  Within the limits set forth in the
preceding sentence, the Borrowers may borrow, prepay pursuant to Section 2.09
and reborrow under this Section 2.01 until the Termination Date applicable to
each Bank, but in no event will any Bank be obligated to make any Advance, if
the amount of such Advance plus all other Advances owed to such Bank plus such
Bank’s Ratable Portion of the Letter of Credit Liabilities would exceed its
Commitment.

 

SECTION 2.02.     Making the Advances.

 

(a)                                 Notice of Borrowings.  Each Borrowing shall
be made on notice, given not later than noon (New York City time) (x) in the
case of a proposed Borrowing comprised of LIBOR Advances, at least three
Business Days prior to the date of the proposed Borrowing (or at such other time
as the applicable Borrower and the Banks may agree to for such proposed
Borrowing) and (y) in the case of a proposed Borrowing comprised of Base Rate
Advances, on the day of the proposed Borrowing, by the applicable Borrower to
the Administrative Agent, which shall give to each Bank prompt notice thereof by
facsimile or in accordance with Section 9.02.  Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be given in accordance with Section 9.02, in
substantially the form of Exhibit A, identifying therein the requested Borrowing
and the (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, (iv) in the case of a
Borrowing comprised of LIBOR Advances, initial Interest Period for each such
Advance, provided that the applicable Borrower may not specify LIBOR Advances
for any Borrowing if, after giving effect to such Borrowing, LIBOR

 

34

--------------------------------------------------------------------------------


 

Advances having more than ten different Interest Periods shall be outstanding,
(v) whether, after giving effect to such Borrowing, the aggregate amount of
Available Cash would exceed $150,000,000 and (vi) the amount and date of receipt
of any net cash proceeds of issuances of Equity Interests of the Parent excluded
from the calculation of “Available Cash” pursuant to clause (d) of the
definition thereof and the intended purpose of such net cash proceeds.  Each
Notice of Borrowing shall be irrevocable and binding on the Borrower that gives
such Notice of Borrowing.

 

(b)                                 Funding of Borrowings.  In the case of a
proposed Borrowing comprised of LIBOR Advances, the Administrative Agent shall
promptly notify each Bank of the applicable interest rate under
Section 2.05(b).  Each Bank shall, before noon (or 2:00 P.M. in the case of a
Borrowing comprised of Base Rate Advances) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its Payment Office, in same day funds, such Bank’s Ratable Portion of
such Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
at the Administrative Agent’s aforesaid address.  Each Bank may, at its option,
make any Advance available to any Borrower not organized under the laws of a
State of the United States of America by causing any foreign or domestic branch
or Affiliate of such Bank to make such Advance; provided that any exercise of
such option shall not affect the obligation of such Borrower to repay such
Advance in accordance with the terms of this Agreement.

 

(c)                                  Indemnification of Banks.  In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of LIBOR Advances, the applicable Borrower shall indemnify each Bank against any
loss, cost or expense incurred by such Bank as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund the Advance to be made by such Bank as part of such Borrowing when such
Advance, as a result of such failure, is not made on such date.  Any Bank
requesting indemnification under this Section 2.02(c) shall provide to the
applicable Borrower a reasonable explanation of any such loss, cost, or expense
for which such Bank requests indemnification.

 

(d)                                 Non-Receipt of Funds by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s Ratable Portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount.  If and to the extent that such Bank shall not have so
made such Ratable Portion available to the Administrative Agent, such Bank and
the applicable Borrower severally agree to repay to the Administrative Agent
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the applicable Borrower until the date
such amount is repaid to the Administrative Agent, (i) in the case of a
Borrower, one Business Day after the Administrative Agent requests such payment
from such Borrower, which request shall not be sooner than one

 

35

--------------------------------------------------------------------------------


 

Business Day after such Bank’s Ratable Portion was due, with interest at the
interest rate applicable at the time to Advances comprising such Borrowing, and
(ii) in the case of such Bank, forthwith upon demand, with interest at the
Federal Funds Rate.  If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement.  The failure of any
Bank to make the Advance to be made by it as part of any Borrowing shall not
relieve any other Bank of its obligation, if any, hereunder to make its Advance
on the date of such Borrowing, but no Bank shall be responsible for the failure
of any other Bank to make the Advance to be made by such other Bank on the date
of any Borrowing.

 

(e)                                  Notes.  Each Bank, at its option, may
request a Note of the Borrowers payable to the order of such Bank, evidencing
the indebtedness of the Borrowers to such Bank resulting from Advances owing by
any Borrower to such Bank, in substantially the form of Exhibit B hereto.

 

SECTION 2.03.     Fees.

 

(a)                                 Commitment Fees.  The Borrowers agree to pay
to the Administrative Agent for the account of each Bank a commitment fee at the
rate per annum set forth in the Pricing Schedule hereto under the heading
“Commitment Fee” for the relevant Rating Category applicable from time to time
calculated on the average daily unused amount of such Bank’s Commitment during
the period from the Effective Date in the case of each Bank listed on the
signature pages hereof and from the effective date specified in the Assignment
and Acceptance (or joinder pursuant to Section 2.19(a)) pursuant to which it
became a Bank in the case of each other Bank until the date on which such Bank’s
Commitment terminates.  Accrued commitment fees shall be payable quarterly in
arrears on or before the later of (A) the last day of each March, June,
September and December, commencing June 30, 2013 and (B) the date that is three
Business Days following the Parent’s receipt of an invoice for such fees, and
(C) on the applicable Termination Date.  All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  Anything
herein to the contrary notwithstanding, during such period as a Bank is a
Defaulting Lender, such Defaulting Lender will not be entitled to any commitment
fees accruing during such period pursuant to this Section 2.03(a) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees).

 

(b)                                 Other Fees.  The Borrowers shall pay to the
Administrative Agent and the Joint Lead Arrangers the fees set forth in the Fee
Letters and such other fees as may be separately agreed to by the Borrowers and
the Administrative Agent or the Joint Lead Arrangers, as the case may be.

 

SECTION 2.04.     Repayment.  The Borrowers shall repay to each Bank the
then-unpaid principal of all of the Advances owing to such Bank on such Bank’s
Termination Date.  If at any time the aggregate principal amount of all Advances
owed to any Bank, plus such Bank’s Ratable Portion of the Letter of Credit
Liabilities then outstanding, exceeds its Commitment, the Borrowers shall
ratably repay to the Banks the Advances in an amount necessary so that no Bank
is owed a principal amount of Advances that exceeds its Commitment minus such
Bank’s Ratable Portion of Letter of Credit Liabilities.  If any repayment of a
LIBOR Advance under this

 

36

--------------------------------------------------------------------------------


 

Section 2.04 occurs on any day other than the last day of the Interest Period
therefor, the Borrowers shall compensate the relevant Banks pursuant to
Section 9.04(b).

 

SECTION 2.05.     Interest.  Each Borrower shall pay interest on the unpaid
principal amount of each Advance owed by it to each Bank from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(a)                                 Base Rate Advances.  During such periods as
such Advance is a Base Rate Advance, a rate per annum equal at all times to the
sum of the Base Rate plus the Applicable Margin in effect for Base Rate Advances
from time to time, payable quarterly on the last day of each March, June,
September and December during such periods, on each other date provided herein
and on the date such Base Rate Advance shall be changed (in whole or in part) as
a result of any division or combination of any Borrowing or shall be Converted
(in whole or in part); provided that any amount of principal (other than
principal of LIBOR Advances bearing interest pursuant to the proviso to
Section 2.05(b)) which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to the sum of 2% per annum plus the Base Rate plus
the Applicable Margin for Base Rate Advances in effect from time to time.

 

(b)                                 LIBOR Advances.  During such periods as such
Advance is a LIBOR Advance, a rate per annum equal, at all times during each
Interest Period for such Advance, to the sum of the LIBO Rate for such Interest
Period for such Advance plus the Applicable Margin in effect for LIBOR Advances
from time to time, payable on the last day of such Interest Period, on each
other date provided herein and, if such Interest Period has a duration of more
than three months, on the day which occurs during such Interest Period three
months from the first day of such Interest Period; provided that any amount of
principal of any LIBOR Advance which is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall bear interest, from the date on
which such amount is due until such amount is paid in full, payable on demand,
at a rate per annum equal to the sum of 2% per annum plus the rate per annum
required to be paid on such Advance immediately prior to the date on which such
amount became due.

 

SECTION 2.06.     Additional Interest on LIBOR Advances.  If any Bank is
required under regulations of the Federal Reserve Board to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, and if as a result thereof there is an increase in the cost to such
Bank of agreeing to make or making, funding or maintaining LIBOR Advances, then
the applicable Borrower or Borrowers shall from time to time, upon demand by
such Bank (with a copy of such demand to the Administrative Agent), unless such
Bank withdraws its demand for such additional amounts pursuant to
Section 2.16(c), pay to the Administrative Agent for the account of such Bank
additional amounts, as additional interest hereunder, sufficient to compensate
such Bank for such increased cost.  Such Bank shall provide to the applicable
Borrower or Borrowers a reasonable explanation of such amounts to be paid.

 

SECTION 2.07.     Interest Rate Determination and Protection.  (a) The
Administrative Agent shall give prompt notice to the Parent and the Banks of the
applicable interest rate determined by the Administrative Agent for purposes of
Section 2.05(b).

 

37

--------------------------------------------------------------------------------


 

(b)                                 If the Administrative Agent is unable to
obtain timely information for determining the LIBO Rate for any LIBOR Advance,

 

(i)                                     the Administrative Agent shall forthwith
notify the Parent and the Banks that the interest rate cannot be determined for
such LIBOR Advances,

 

(ii)                                  each such Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance (or if such Advance is then a Base Rate Advance, will continue as a
Base Rate Advance), and

 

(iii)                               the obligation of the Banks to make, or to
Convert Advances or Borrowings into, or make divisions or combinations of
Borrowings resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended
until the Administrative Agent shall notify the Parent and the Banks that the
circumstances causing such suspension no longer exist.

 

(c)                                  If the Majority Banks notify the
Administrative Agent that either (A) the applicable interest rate for any
Interest Period for any LIBOR Advance will not adequately reflect the cost to
such Majority Banks of making, funding or maintaining their respective LIBOR
Advances for such Interest Period, or (B) Dollar deposits in the amounts of
their respective Advances for such Interest Period are not available to them in
the London interbank market, the Administrative Agent shall forthwith so notify
the Parent and the Banks, whereupon

 

(i)                                     each such Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance (or, if such Advance is then a Base Rate Advance, will continue as
a Base Rate Advance), and

 

(ii)                                  the obligation of the Banks to make, or to
Convert Advances or Borrowings into, or to make divisions or combinations of
Borrowings resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended
until the Majority Banks shall notify the Administrative Agent (and the
Administrative Agent shall thereafter notify the Parent) that the circumstances
causing such suspension no longer exist.

 

(d)                                 If a Borrower shall fail to select the
duration of any Interest Period for any LIBOR Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Banks and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into LIBOR Advances with an Interest Period of one
month.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, each LIBOR Advance shall automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance.

 

SECTION 2.08.     Voluntary Conversion of Borrowings; Continuation of LIBOR
Borrowings.  (a) The applicable Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than noon (x) in the case of a
proposed Conversion into a LIBOR Borrowing, on the third Business Day prior to
the date of the proposed Conversion and (y) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed

 

38

--------------------------------------------------------------------------------


 

Conversion and subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07,
2.08(c) and 2.11, Convert all or any portion of a Borrowing of one Type into a
Borrowing of another Type; provided that any Conversion of any LIBOR Borrowing
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Borrowing.  Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Borrowing (or
identified portion thereof) to be Converted and the Type into which it is to be
Converted, and (iii) if such Conversion is into a LIBOR Borrowing, the duration
of the Interest Period for each LIBOR Advance comprising such LIBOR Borrowing.

 

(b)                                 The applicable Borrower may continue all or
any portion of any LIBOR Borrowing as a LIBOR Borrowing for an additional
Interest Period that complies with the requirements set forth in the definition
herein of “Interest Period,” by giving notice of such Interest Period as set
forth in such definition, subject to the limitations in Section 2.02(a) as to
the number of permitted Interest Periods and subject to the provisions of
Sections 2.07, 2.08(c) and 2.11.

 

(c)                                  All Borrowings, divisions and combinations
of Borrowings, Conversions and continuations under this Agreement shall be
effected in a manner that (i) treats all Banks ratably (including, for example,
effecting Conversions of any portion of a Borrowing in a manner that results in
each Bank retaining its same ratable percentage of both the Converted portion
and the remaining portion not Converted), and (ii) in the case of LIBOR
Borrowings, results in each LIBOR Borrowing (including, in the case of any
Conversion of a portion of a LIBOR Borrowing, both the Converted portion and the
remaining portion not Converted) being in an amount not less than $1,000,000. 
Upon Conversion of any Borrowing, or portion thereof, into a particular Type,
all Advances comprising such Borrowing or portion thereof, as the case may be,
will be deemed Converted into Advances of such Type.  Notwithstanding any other
provision hereof, during the continuance of any Event of Default, no Borrower
may divide or combine Borrowings, continue all or any portion of any LIBOR
Borrowing for an additional Interest Period or Convert all or any portion of a
Borrowing into a LIBOR Borrowing.

 

SECTION 2.09.     Prepayments.

 

(a)                                 Optional.  Each Borrower may (i) in respect
of LIBOR Advances, upon at least two Business Days’ notice, and (ii) in respect
of Base Rate Advances, upon notice by noon on the day of the proposed
prepayment, to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment and the Types of Advances to be prepaid, and
the specific Borrowing or Borrowings to be prepaid in whole or in part, and if
such notice is given the applicable Borrower shall, prepay the outstanding
principal amounts of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid without premium or penalty; provided
that each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 (and in increments of $1,000,000 in excess thereof) or, if
less, the entire principal amount thereof then outstanding; and provided further
that if such Borrower prepays any LIBOR Advance on any day other than the last
day of an Interest Period therefor, such Borrower shall compensate the Banks
pursuant to Section 9.04(b).

 

39

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.

 

(i)                                     With respect to each Advance as to which
a Use of Proceeds Certificate is required to have been delivered hereunder, if
and to the extent the Borrower has not applied the proceeds of such Advance for
the purposes specified in such Use of Proceeds Certificate or for other purposes
permitted by this Agreement by the fifth Business Day following the date such
Advance is made, then on the next Business Day the Borrowers shall prepay any
outstanding Advances in an aggregate principal amount equal to such unused
proceeds.

 

(ii)                                  If (A) any proceeds of Equity Interests
which were excluded from the calculation of Available Cash pursuant to clause
(d) of the definition thereof were not used to consummate a permitted
transaction for which they were set aside within 90 days after receipt thereof
and (B) Available Cash (after giving effect to the inclusion of such unused
proceeds of Equity Interests in “Available Cash”) exceeds $150,000,000, then
within one Business Day after the expiration of such 90 day period, the
Borrowers shall repay any outstanding Advances in an amount equal to the lesser
of (x) the amount of such proceeds at such time and (y) such amount as shall
cause Available Cash to be less than or equal to $150,000,000 after giving
effect to such repayment.

 

SECTION 2.10.     Increased Costs; Capital Adequacy, Etc.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank or any Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Taxes described in clauses (a)(ii) through
(d) of the definition of Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Bank or any Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Advances made by such Bank or any Letter of
Credit or participation therein;

 

and the result of the foregoing shall be to increase the cost to such Bank or
such other Recipient of making, funding or maintaining any Advance (or of
maintaining its obligation to make any such Advance), or to increase in the cost
to such Bank, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any such Letter of Credit), or to reduce the amount of
any sum received or receivable by such Bank, Issuing Bank or other Recipient
hereunder (whether of principal, interest, or any other amount), then the
applicable Borrower or Borrowers shall from time to time, upon demand by such
Bank, Issuing Bank or other Recipient (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank, Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts sufficient to compensate such Bank, Issuing Bank or other
Recipient, as the case may be, without

 

40

--------------------------------------------------------------------------------


 

duplication of any amounts paid under Section 2.06 or Section 2.10(c), for such
additional costs incurred or reduction suffered for such increased cost unless,
in the case of a Bank, such Bank shall have withdrawn its demand for additional
compensation for such increased cost pursuant to Section 2.16(c); provided that
such Bank, Issuing Bank or other Recipient is generally seeking, or intends
generally to seek, compensation from similarly situated borrowers under similar
credit facilities (to the extent such Bank, Issuing Bank or other Recipient has
the right under such similar credit facilities to do so) with respect to such
Change in Law regarding capital or liquidity requirements.  Such Bank, Issuing
Bank or other Recipient shall provide to such Borrower a certificate setting
forth the amounts to be paid by such Borrower in accordance with Section 2.17.

 

(b)                                 Conversion of Advances.  If the applicable
Borrower so notifies the Administrative Agent within five Business Days after
any Bank notifies such Borrower of any increased cost pursuant to the provisions
of Section 2.10(a), such Borrower shall Convert all Advances of the Type
affected by such increased cost of all Banks then outstanding into Advances of
another Type in accordance with Section 2.08 (provided that the proviso to first
sentence of Section 2.08(a) shall not apply to any such Conversion) and,
additionally, reimburse such Bank for such increased cost in accordance with
Section 2.10(a).

 

(c)                                  Capital Requirements.  If any Bank or
Issuing Bank shall have determined that any Change in Law affecting such Bank or
Issuing Bank or any lending office of such Bank or such Bank’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Bank’s or Issuing
Bank’s capital or on the capital of such Bank’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Bank or the Loans made by, or participations in Letters of Credit held by, such
Bank, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Bank or Issuing Bank or such Bank’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Bank’s or Issuing Bank’s policies and the policies of such
Bank’s or Issuing Bank’s holding company with respect to capital adequacy), such
Bank or Issuing Bank shall have the right to give prompt written notice and
demand for payment of such additional amount or amounts as will compensate such
Bank or such Issuing Bank or such Bank’s or such Issuing Bank’s holding company
for any reduction actually suffered to the Parent with a copy to the
Administrative Agent (which notice and demand shall show in reasonable detail a
description of the basis for such claim of compensation and the calculation of
such additional amount or amounts as shall be required to compensate such Bank
or Issuing Bank or such Bank’s or Issuing Bank’s holding company for any
reduction actually suffered, which such amounts shall be conclusive and binding
absent manifest error), although the failure to give any such notice shall not,
unless such notice fails to set forth the information required above or is not
delivered within the time period set forth in clause (e) below, release or
diminish any of the Borrowers’ obligations to pay additional amounts pursuant to
this Section 2.10(c); provided that such Bank or such Issuing Bank is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such Bank or Issuing
Bank has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.  Subject to
Section 2.16, such Borrower shall pay such additional amount or amounts set
forth in such notice.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Mitigation Obligations.  If any Bank
requests compensation under this Section 2.10, then such Bank shall use its
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to select a jurisdiction for its Applicable Lending
Office or change the jurisdiction of its Applicable Lending Office, as the case
may be, so as to avoid the imposition of any increased costs under this
Section 2.10 or to eliminate the amount of any such increased cost which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall be made if, in the reasonable judgment
of such Bank, such selection or change would subject such Bank to any
unreimbursed costs or expense or would otherwise be disadvantageous to such
Bank.  The Borrowers agree to pay all reasonable costs and expenses incurred by
any Bank in connection with any such selection or change.

 

(e)                                  Delay in Requests.  No Bank shall be
entitled to recover increased costs pursuant to this Section 2.10, (a) incurred
or accruing more than 90 days prior to the date on which such Bank sent to the
applicable Borrower a written notice and demand for payment as specified in this
Section 2.10 (except that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof), or
(b) to the extent that such increased costs have resulted from the failure of
such Bank to have complied with Section 2.10(d).

 

SECTION 2.11.     Illegality.  Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful, or any governmental
authority, central bank or comparable agency shall assert that it is unlawful
(such unlawfulness or such assertion of unlawfulness being an “Illegality
Event”), for any Bank or its Eurodollar Lending Office (such a Bank being an
“Affected Bank”) to perform its obligations hereunder to make LIBOR Advances or
to continue to fund or maintain LIBOR Advances hereunder, then, on notice
thereof and demand therefor by such Bank to the applicable Borrower through the
Administrative Agent, (a) the obligation of the Banks to make, or to Convert
Advances or Borrowings into, or to make divisions or combinations of Borrowings
resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended until the
time set forth in the next succeeding sentence (and the Administrative Agent
shall promptly notify each Bank of such suspension), and (b) the applicable
Borrower shall forthwith Convert all LIBOR Advances of all Banks then
outstanding into Advances of another Type in accordance with Section 2.08.  The
suspension of the obligation of the Banks to make LIBOR Advances or to continue
to fund or maintain LIBOR Advances, as set forth in the preceding sentence,
shall terminate upon the earliest to occur of the following: (i) the withdrawal
by each Affected Bank of its notice and demand with respect to the Illegality
Event referenced in this Section 2.11, (ii) the replacement by the Parent of
each Affected Bank pursuant to Section 2.16(b) hereof with an Eligible Assignee
that is not an Affected Bank, and (iii) the termination by the Parent of each
Affected Bank pursuant to Section 2.16(c) hereof.  If an Illegality Event has
ceased to exist with respect to a Bank that has given notice and demand with
respect to such Illegality Event pursuant to this Section 2.11, such Bank shall
promptly after becoming aware thereof withdraw such notice and demand by giving
written notice of withdrawal to the Administrative Agent and the Parent.  Upon
termination of such suspension pursuant to clause (i), (ii) or (iii) above, as
applicable, the Administrative Agent shall notify each Bank of such termination,
and the Banks shall thereupon again be obligated to make LIBOR Advances and
LIBOR Borrowings and to continue to fund, maintain, and Convert LIBOR Advances
and LIBOR Borrowings in each case in accordance with and to the extent provided
in this Agreement.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.12.     Payments and Computations.

 

(a)                                 Payment Procedures.  Each Borrower shall
make each payment under any Loan Document not later than noon on the day when
due in Dollars to the Administrative Agent at its Payment Office (or to the
applicable Issuing Bank, in the case of payments to an Issuing Bank under
Section 2.18) in same day funds.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions on Letters of Credit as contemplated by
Section 2.18(d) ratably (other than amounts payable pursuant to Section 2.06,
2.10, 2.13, 2.16 or 9.04) to the Banks for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.06(c), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes (if
any) in respect of the interest assigned thereby to the Bank assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.  At the time of each payment of any principal
of or interest on any Borrowing to the Administrative Agent, the applicable
Borrower shall notify the Administrative Agent of the Borrowing to which such
payment shall apply.  In the absence of such notice, the Administrative Agent
may specify the Borrowing to which such payment shall apply.  All of the
Obligations of the Loan Parties under the Loan Documents shall be absolute and
unconditional, and all payments to be made by the Loan Parties under the Loan
Documents shall be made without condition or deduction for any counterclaim,
defense, recoupment, or setoff.

 

(b)                                 Computations of Interest.  (i) All
computations of interest based on the Base Rate (except during such times as the
Base Rate is determined pursuant to clause (b) or (c) of the definition thereof)
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and (ii) all computations of interest based on the
LIBO Rate, the Federal Funds Rate, of any fee payable under Section 2.03,
Section 2.18(d), or, during such times as the Base Rate is determined pursuant
to clause (b) or (c) of the definition thereof, shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.06
shall be made by a Bank, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent (or, in the case of Section 2.06, by a
Bank) of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

(c)                                  Non-Business Day Payments.  Whenever any
payment hereunder or under the Notes (if any) shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of LIBOR Advances
to be made in the next following calendar month, such payment shall be made on
the next preceding Business Day.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Borrower Default.  Unless the Administrative
Agent shall have received notice from a Borrower prior to the date on which any
payment is due to the Banks hereunder that such Borrower will not make such
payment in full, the Administrative Agent may assume that such Borrower has made
such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank.  If and to the extent such Borrower shall not have so made such
payment in full to the Administrative Agent, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.13.     Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by the Borrowers hereunder or under the Notes (if any) shall be made,
in accordance with Section 2.12, free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law.  If a Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note (if any) to any Recipient, then such
Borrower or the Administrative Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant governmental authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by such Borrower shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.13) such Recipient receives an amount equal to the sum it would have
received had no such deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrowers.  In
addition, each Borrower agrees to timely pay all Other Taxes to the relevant
governmental authority, or if the Administrative Agent elects, reimburse it for
the payment of any Other Taxes.

 

(c)                                  Indemnification by the Borrowers.  Each
Borrower, to the fullest extent permitted by law, will jointly and severally
indemnify each Recipient for the full amount of  Indemnified Taxes (including
any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.13) paid by such Recipient, any liability (including penalties,
interest and expenses) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted, except if such Other Taxes, or other liability
arise as a result of the gross negligence or willful misconduct of such
Recipient as determined by a court of competent jurisdiction by final and
nonappealable judgment.  This indemnification shall be made within 30 days from
the date such Recipient makes written demand therefor.

 

(d)                                 Indemnification by the Banks.  Each Bank
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Bank (but only to
the extent that the Borrowers have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so), (ii) any Taxes attributable to such Bank’s failure to comply with
Section 9.06(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes

 

44

--------------------------------------------------------------------------------


 

attributable to such Bank, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to any Bank by the Administrative Agent shall be conclusive absent
manifest error.  Each Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Bank under any Loan
Document or otherwise payable by the Administrative Agent to the Bank from any
other source against any amount due to the Administrative Agent under this
Section 2.13(d).

 

(e)                                  Evidence of Payments; Treatment of Certain
Refunds.  Within 30 days after the date of any payment of Indemnified Taxes by
or at the direction of a Borrower, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 9.02, (i) the
original or a certified copy of a receipt evidencing payment thereof, if the
relevant taxing authority provides a receipt, or (ii) if the relevant taxing
authority does not provide a receipt, other reasonable evidence of the payment
thereof.  Should any Bank or the Administrative Agent ever receive any refund,
credit or deduction from any taxing authority to which such Bank or the
Administrative Agent would not be entitled but for the payment by a Borrower of
Taxes as required by this Section 2.13 (it being understood that the decision as
to whether or not to claim, and if claimed, as to the amount of any such refund,
credit or deduction shall be made by such Bank or the Administrative Agent in
its sole discretion), such Bank or the Administrative Agent, as the case may be,
thereupon shall repay to such Borrower an amount with respect to such refund,
credit or deduction equal to any net reduction in Taxes actually obtained by
such Bank or the Administrative Agent, as the case may be, and determined by
such Bank or the Administrative Agent, as the case may be, to be attributable to
such refund, credit or deduction, net of all out-of-pocket expenses (including
Taxes) of such Bank or the Administrative Agent and without interest.  The
Borrowers, upon the request of such Bank or the Administrative Agent, shall
repay to such Bank or the Administrative Agent the amount paid over pursuant to
this paragraph (plus any penalties, interest or other charges imposed by the
taxing authority) in the event that such Bank or the Administrative Agent is
required to repay such refund to such taxing authority.  Notwithstanding
anything to the contrary in this paragraph (e), in no event will any Bank or the
Administrative Agent be required to pay any amount to any Borrower pursuant to
this paragraph (e) the payment of which would place such Bank or the
Administrative Agent in a less favorable net after-Tax position than such Bank
or the Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require the Administrative Agent or any Bank to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Person.

 

(f)                                   Status of Banks.

 

(i)                                     With respect to the Administrative Agent
and each Borrower, any Bank that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by a Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably

 

45

--------------------------------------------------------------------------------


 

requested by a Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Bank, if reasonably requested by a Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by a Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such Bank
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.13(f)(ii)(A), (ii)(B) and (ii)(C) below)
shall not be required if in such applicable Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 

(ii)                                  Without limiting the generality of the
foregoing, if a Borrower is a U.S. Person,

 

(A)                               any Bank that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Bank becomes a Bank under this Agreement properly completed and executed
originals of IRS Form W-9 certifying that such Bank is exempt from U.S. federal
backup withholding Tax;

 

(B)                               any Foreign Bank shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement,
whichever of the following is applicable: (1) in the case of a Foreign Bank
claiming the benefits of an income Tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, properly
completed and executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such Tax treaty and (y) with respect to any other applicable payments
under any Loan Document, properly completed and executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty; (2) properly completed and executed originals of IRS
Form W-8ECI; (3) in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed originals of IRS
Form W-8BEN; or (4) to the extent a Foreign Bank is not the beneficial owner,
properly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or H-3, IRS Form W-9, and/or

 

46

--------------------------------------------------------------------------------


 

other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; and

 

(C)                               if a payment made to a Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by applicable law and at such time or
times reasonably requested by a Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by a Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (C), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Mitigation Obligations.  If any Bank is
required by a Borrower to pay any Indemnified Taxes to any Bank or any taxing
authority for the account of any Bank pursuant to this Section 2.13, then such
Bank shall (at the request of the Parent) use its commercially reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to select a jurisdiction for its Applicable Lending Office or
change the jurisdiction of its Applicable Lending Office, as the case may be, so
as to avoid the imposition of any Indemnified Taxes or to eliminate the amount
of any such additional amounts which may thereafter accrue; provided that no
such selection or change of the jurisdiction for its Applicable Lending Office
shall be made if, in the reasonable judgment of such Bank, such selection or
change would subject such Bank to any unreimbursed costs or expense or would be
disadvantageous to such Bank.  The Borrowers agree to pay all reasonable costs
and expenses incurred by any Bank in connection with any such designation or
assignment.

 

(h)                                 Survival of Obligations.  Without prejudice
to the survival of any other agreement of the Borrowers hereunder, the
agreements and obligations of the Borrowers contained in this Section 2.13 shall
survive the payment in full of principal and interest hereunder and under the
Notes.

 

(i)                                     Applicable Law.  For purposes of this
Section 2.13, the term “applicable law” includes FATCA.

 

47

--------------------------------------------------------------------------------


 

(j)                                    FATCA.  For purposes of determining
withholding taxes imposed under FATCA, from and after the First Amendment
Effective Date, the Company and the Administrative Agent shall treat (and the
Banks hereby authorize the Administrative Agent to treat) the Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 2.14.     Sharing of Payments, Etc.  (a) If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.06, 2.10, 2.13, 2.16, 2.21, 9.04, or 9.06) in excess of
its ratable share of payments on account of the Advances obtained by all the
Banks, such Bank shall forthwith notify the Administrative Agent of such fact
and purchase (for cash at face value) from the other Banks participations in the
Advances made by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them, provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and such Bank shall repay
to the purchasing Bank the purchase price to the extent of its ratable share
(according to the proportion of (i) the amount of the participation purchased
from such Bank as a result of such excess payment to (ii) the total amount of
such excess payment) of such recovery together with an amount equal to such
Bank’s ratable share (according to the proportion of (i) the amount of such
Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered.

 

(b)                                 Each Borrower agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 2.14 may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Bank were the direct creditor of such Borrower in the amount of such
participation.

 

SECTION 2.15.     Ratable Reduction or Termination of the Commitments; Effect of
Termination.

 

(a)                                 The Parent shall have the right, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Banks, provided that each partial reduction shall be in the
aggregate amount of at least $10,000,000 or any whole multiple of $1,000,000 in
excess thereof.  Commitments terminated or reduced pursuant to the preceding
sentence may not be reinstated.

 

(b)                                 Upon and at all times after any Commitment
of any Bank is terminated in whole pursuant to any provision of this Agreement,
such Commitment shall be zero and such Bank shall have no further obligation to
make any Advances.

 

SECTION 2.16.     Replacement of Bank; Additional Right to Terminate
Commitments.

 

(a)                                 Generally.  In the event that (i) any Bank
demands payment pursuant to Section 2.06, 2.10 or 2.13, (ii) any Bank becomes an
Affected Bank as set forth in Section 2.11, (iii) any Bank becomes a Defaulting
Lender or (iv) any Bank refuses to consent to any proposed amendment,
modification, waiver or consent with respect to any provision hereof that
requires

 

48

--------------------------------------------------------------------------------


 

the unanimous approval of all Banks, or the approval of each of the Banks
affected thereby (in each case in accordance with Section 9.01), and the consent
of the Majority Banks shall have been obtained with respect to such amendment,
modification, waiver or consent (such Bank, a “Non-Consenting Bank”), the Parent
shall have the right, to either (x) replace such Bank in accordance with the
procedure set forth in Section 2.16(b) or (y) if no Event of Default or Default
then exists, terminate such Bank’s Commitment in accordance with the procedure
set forth in Section 2.16(c); provided that no such replacement or termination
shall be effected without (A) in the case of a replacement pursuant to
Section 2.16(b), the prior written consent of the Issuing Banks and
Administrative Agent (each such consent not to be unreasonably withheld, delayed
or conditioned, but any withholding of consent by the Administrative Agent or
the Issuing Banks based on any good faith concern of the Administrative Agent or
the Issuing Banks regarding the creditworthiness of the replacement Bank shall
be deemed a reasonable withholding of consent), (B) in the case of a termination
pursuant to Section 2.16(c), a simultaneous reduction of the Letters of Credit
in amounts such that there is no increase in the potential exposure of any
Issuing Bank that is not participated to other Banks hereunder or such other
arrangement (including cash collateralization or the posting of back-to-back
letters of credit) in form and substance acceptable to the Issuing Banks and the
Administrative Agent in their sole discretion to effect the foregoing, and
(C) in the case of the replacement or termination of a Bank that is an Issuing
Bank, the termination of all Letters of Credit issued by such Issuing Bank or
such other arrangement (including cash collateralization or the posting of
back-to-back letters of credit) in form and substance acceptable to such Issuing
Bank in its sole discretion.

 

(b)                                 Replacement of Banks.  If the Parent
determines to replace a Bank pursuant to this Section 2.16(b), then the Parent
may, at its sole expense and effort, upon notice to such Bank and the
Administrative Agent, require such Bank to assign and delegate (provided that
the failure by any such Bank that is a Defaulting Lender to execute an
Assignment and Acceptance shall not render such assignment invalid), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.06), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.10 or Section 2.13) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that:

 

(i)                                     the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.06;

 

(ii)                                  the Parent shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
delayed or conditioned;

 

(iii)                               such Bank shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 9.04(b)), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Parent (in the case
of all other amounts);

 

49

--------------------------------------------------------------------------------


 

(iv)                              in the case of any such assignment resulting
from a claim for compensation under Section 2.10 or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments;

 

(v)                                 such assignment does not conflict with
applicable law; and

 

(vi)                              in the case of any assignment resulting from a
Bank becoming a Non-Consenting Bank, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Bank shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

(c)                                  Termination of Bank’s Commitment.  In the
event that the Parent determines to terminate a Bank’s Commitment pursuant to
this Section 2.16(c), the Parent shall have the right to terminate such Bank’s
Commitment and shall give notice to such Bank of the Parent’s election to
terminate (a copy of such notice to be sent to the Administrative Agent), and
such termination shall become effective on the date specified in such notice
(which shall be 15 days after the date of such notice, provided that if the 15th
day after the date of such notice is not a Business Day, the date specified in
such notice shall be the first Business Day next succeeding such 15th day)
unless such Bank withdraws its demand or notice for increased costs or
additional amounts (if such a demand or notice is the basis for the proposed
termination).  On the date of the termination of the Commitment of any Bank
pursuant to this Section 2.16(c), the Borrowers shall pay all amounts owed by
the Borrowers to such Bank under this Agreement and under the Note payable to
such Bank (if any) (including principal of and interest on the Advances owed to
such Bank, accrued fees payable to such Bank and amounts specified in such
Bank’s notice and demand (if any) delivered pursuant to Sections 2.06, 2.10 or
2.13, as the case may be, with respect to the period prior to such termination)
and such Bank shall thereupon cease to be a “Bank” hereunder for all purposes
and its Commitment shall be deemed terminated, except that such Bank’s rights
under Sections 2.06, 2.10, 2.13 and 9.04 shall continue with respect to events
and occurrences occurring before or concurrently with its ceasing to be a “Bank”
hereunder.

 

SECTION 2.17.     Certificates of Banks.  Without limitation of the requirements
of Section 2.10(c), any Bank  or Issuing Bank demanding or giving notice of
amounts due to such Bank or Issuing Bank under this Article II shall, as part of
each demand or notice for payment required under this Article II, deliver to the
Parent (with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount and basis of the increased costs or additional
amounts payable to such Bank hereunder, and such certificate shall be conclusive
and binding on the Borrowers in the absence of manifest error.

 

SECTION 2.18.     Letters of Credit.

 

(a)                                 Issuance.  Each Issuing Bank agrees, on the
terms and conditions herein set forth, to issue Letters of Credit for the
account of each Borrower from time to time on any Business Day during the period
from the Effective Date until five Business Days before its Termination Date;
provided that:

 

50

--------------------------------------------------------------------------------


 

(i)                                     at no time shall the Letter of Credit
Liabilities exceed $250,000,000;

 

(ii)                                  at no time shall the aggregate outstanding
amount of all Letters of Credit issued by (A) Citibank, N.A. be greater than
$50,000,000 or such greater amount approved by Citibank, N.A. in its sole
discretion, (B) DNB Bank ASA, New York Branch be greater than $50,000,000 or
such greater amount approved by DNB Bank ASA, New York Branch in its sole
discretion, (C) Deutsche Bank AG New York Branch be greater than $50,000,000 or
such greater amount approved by Deutsche Bank AG New York Branch in its sole
discretion, (D) HSBC Bank USA, N.A. be greater than $50,000,000 or such greater
amount approved by HSBC Bank USA, N.A. in its sole discretion, or (E) Wells
Fargo Bank, National Association be greater than $50,000,000 or such greater
amount approved by Wells Fargo Bank, National Association in its sole
discretion;

 

(iii)                               at no time shall a Letter of Credit be
issued if, after giving effect thereto, any Bank’s Ratable Portion of the Letter
of Credit Liabilities plus the aggregate amount of Advances owed to such Bank
exceed such Bank’s Commitment;

 

(iv)                              no Issuing Bank shall be under any obligation
to issue any Letter of Credit if any Governmental Requirement shall by its terms
purport to enjoin or restrain such Issuing Bank from issuing such Letter of
Credit, or any law applicable to such Issuing Bank shall prohibit, or require
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or the issuance of such Letter of Credit
would violate one or more policies of such Issuing Bank applicable to letters of
credit generally; and

 

(v)                                 without the consent of the applicable
Issuing Bank, each Letter of Credit shall be on a sight basis only.

 

(b)                                 Expiration.

 

(i)                                     No Letter of Credit shall have a Stated
Expiry Date later than the earlier of (A) one year from the date of its issuance
unless the applicable Issuing Bank otherwise agrees to a later Stated Expiry
Date (including without limitation by extending the Stated Expiry Date or
allowing the Stated Expiry Date to be automatically extended if such Letter of
Credit contains language providing for its automatic renewal) and (B) five
Business Days prior to the Termination Date for the applicable Issuing Bank,
unless the Borrowers have Cash Collateralized such Letter of Credit in an amount
equal to the undrawn face amount of such Letter of Credit as of the fifth
Business Day prior to such Termination Date, plus fees and expenses related to
such Letter of Credit over its remaining term.  In the case of a Letter of
Credit containing language providing for its automatic renewal, each Borrower
acknowledges and agrees that, if any such automatic renewal would cause the
Stated Expiry Date of such Letter of Credit to be later than five Business Days
prior to the Termination Date for the applicable Issuing Bank, such Issuing Bank
may give notice to the beneficiary of such Letter of Credit that such automatic
renewal shall not take place, unless the Borrowers have Cash Collateralized such
Letter of Credit in accordance with this Section 2.18(b)(i).

 

51

--------------------------------------------------------------------------------


 

(ii)                                  Upon each Termination Date (other than the
latest Termination Date), the Letter of Credit Liabilities of each Bank whose
Commitments terminate on such Termination Date (each, a “Terminating Bank”)
shall, subject to the limitation in the first proviso below, automatically be
reallocated (effective on such Termination Date) among the Banks whose
Commitments do not terminate on such Termination Date (the “Remaining Banks”),
pro rata in accordance with their respective Ratable Portions (calculated
without regard to the Terminating Banks’ Commitments); provided that the sum of
each Remaining Bank’s total Credit Extensions may not in any event exceed the
Commitment of such Remaining Bank as in effect at the time of such
reallocation.  To the extent that any portion (the “Unreallocated Portion”) of
the Terminating Banks’ Letter of Credit Liabilities cannot be so reallocated
pursuant to this section, the Parent will, or will cause another Borrower to, on
or prior to such Termination Date (i) Cash Collateralize the Letter of Credit
Liabilities in an amount at least equal to the aggregate amount of the
Unreallocated Portion of such Letter of Credit Liabilities, or (ii) make other
arrangements satisfactory to the Administrative Agent and to the applicable
Issuing Bank, in their sole discretion, with respect to such Letters of Credit.

 

(c)                                  Notice of Issuance, Amendment, Renewal,
Extension.  Each Letter of Credit shall be issued (or an outstanding Letter of
Credit shall be amended, renewed or extended) on notice given by a Borrower to
the applicable Issuing Bank and the Administrative Agent (which shall give to
each Bank prompt notice thereof) not later than noon on the third Business Day
prior to the requested date of issuance, amendment, renewal or extension of such
Letter of Credit.  Each such notice of a Letter of Credit (a “Notice of Letter
of Credit”) shall be given in accordance with Section 9.02, in substantially the
form of Exhibit C, specifying therein the requested (i) date of issuance,
amendment, renewal or extension of such Letter of Credit (which shall be a
Business Day), (ii) Borrower for whose account such Letter of Credit is to be
issued, (iii) amount of such Letter of Credit (which must be in Dollars),
(iv) expiration date of such Letter of Credit, (v) purpose and terms of such
Letter of Credit (which shall not be to secure Debt), (vi) name and address of
the beneficiary of such Letter of Credit and (vii) Letter of Credit to be
amended, renewed or extended, if applicable; provided that any notice of an
amendment, renewal or extension of a Letter of Credit shall be accompanied by
the written consent of the beneficiary thereto.  Additionally, if requested by
the applicable Issuing Bank, the applicable Borrower shall execute and deliver
to such Issuing Bank, an application for letter of credit on such Issuing Bank’s
standard form or on another form agreed upon by such Borrower and such Issuing
Bank.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the applicable Borrower to, or
entered into by the applicable Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  In addition to the other conditions precedent set forth above,
if any Bank becomes, and during the period it remains, a Defaulting Lender, no
Issuing Banks will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit unless such Issuing Bank is satisfied that any
exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to such Issuing Bank.

 

(d)                                 Letter of Credit Fees.  With respect to each
Letter of Credit, the Borrowers agree to pay (i) to the applicable Issuing Bank
a fronting fee in a percent per annum to be agreed

 

52

--------------------------------------------------------------------------------


 

between the Parent and the applicable Issuing Bank at the time such Letter of
Credit is issued and (ii) to the Administrative Agent a letter of credit fee
(which fee shall be shared ratably by all Banks (including the Issuing Banks)
based on their respective Ratable Portions) of the per annum rate equal to the
Applicable Margin in effect for LIBOR Advances from time to time, in each case
computed on the basis of a year of 360 days for the actual number of days
elapsed, on the maximum face amount of such Letter of Credit, from the date of
issuance of such Letter of Credit until the Expiration Date for such Letter of
Credit, payable quarterly in arrears on the last Business Day of each quarter
and on such Expiration Date and, if applicable, on the applicable Termination
Date. Anything herein to the contrary notwithstanding, during such period as a
Bank is a Defaulting Lender, such Defaulting Lender will not be entitled to any
fees accruing during such period pursuant to this Section 2.18(d) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees),
provided that (x) to the extent that all or a portion of the Letter of Credit
Liabilities of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders pursuant to Section 2.21, such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective portions of such reallocation, and (y) to the extent that all or a
any portion of such Letter of Credit Liabilities cannot be so reallocated and
have not been Cash Collateralized by any Borrower, such fees will instead accrue
for the benefit of and be payable to the applicable Issuing Bank (and the pro
rata payment provisions of Section 2.12 will automatically be deemed adjusted to
reflect the provisions of this Section); provided that, subject to
Section 2.21(c), a Defaulting Lender shall be entitled to any fees in respect of
Letters of Credit that are due and payable to such Defaulting Lender prior to it
becoming a Defaulting Lender.  Anything herein to the contrary notwithstanding,
a Bank whose Commitment has terminated and whose participation in Letters of
Credit is required to be Cash Collateralized pursuant to
Section 2.18(b)(ii) will not be entitled to any fees accruing pursuant to
Section 2.18(d)(ii) for the period after its Commitment terminates (without
prejudice to the rights of the other Banks and the relevant Issuing Bank in
respect of such fees), provided that, to the extent that all or any portion of
the Letter of Credit Liabilities that were held by such Bank have not been Cash
Collateralized by any Borrower, such fees will instead accrue for the benefit of
and be payable to the applicable Issuing Bank (and the pro rata payment
provisions of Section 2.12 will automatically be deemed adjusted to reflect the
provisions of this Section); provided further that such Bank shall be entitled
to any fees in respect of Letters of Credit that are due and payable to such
Bank prior to such termination of its Commitment.  Additionally, the Borrowers
agree to pay all standard administrative, issuance, amendment, payment and
negotiation charges and reasonable costs and expenses of the applicable Issuing
Bank in connection with each Letter of Credit (including mailing charges and
reasonable out-of-pocket expenditures).

 

(e)                                  Reimbursement.  The Borrowers will
immediately and unconditionally pay to the applicable Issuing Bank upon demand
the amount of each payment made under any Letter of Credit.  If the Borrowers
shall fail to pay to the applicable Issuing Bank the amount of any such payment
immediately upon demand in accordance with the terms of this Agreement, (i) the
amount of any unreimbursed reimbursement obligation shall be deemed to be
financed with a Base Rate Borrowing on the date of such payment in an equivalent
amount and the Borrowers’ obligation to make such payment shall be discharged
and replaced by such resulting Base Rate Borrowing, (ii) the Administrative
Agent shall notify each Bank of the payment then due from the Borrowers in
respect thereof and such Bank’s Ratable Portion thereof, (iii) promptly

 

53

--------------------------------------------------------------------------------


 

following receipt of the notice described in clause (ii), each Bank shall pay to
the Administrative Agent its Ratable Portion of the payment then due from the
Borrowers, in the same manner as provided in Section 2.02(b) with respect to
Advances made by such Bank and (iv) the Administrative Agent shall promptly pay
to the relevant Issuing Bank the amounts so received by it from the Banks.  
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Banks have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Banks and such Issuing Bank as their interests may appear.

 

(f)                                   Defaulting Lender.  If any Bank becomes,
and during the period it remains, a Defaulting Lender, and any Letter of Credit
is at the time outstanding, the applicable Issuing Bank may (except to the
extent the Commitments have been fully reallocated pursuant to Section 2.21), by
notice to the Parent and such Defaulting Lender through the Administrative
Agent, require the Borrowers to provide Cash Collateral to such Issuing Bank in
respect of such Letter of Credit in an amount equal to at least the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender to be applied pro rata in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent and to the applicable
Issuing Bank, in their sole discretion, to protect them against the risk of
non-payment by such Defaulting Lender.

 

(g)                                  Obligations Absolute.  The obligations of
the Borrowers under this Agreement and any other agreement or instrument
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and such
other agreement or instrument under all circumstances, including the following
circumstances:

 

(i)                                     any lack of validity, genuineness or
enforceability of this Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “L/C Related Documents”);

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of any
Borrower in respect of any Letter of Credit or any other amendment or waiver of
or any consent to departure from all or any of the L/C Related Documents;

 

(iii)                               the existence of any claim, set-off, defense
or other right that any Borrower may have at any time against any beneficiary or
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the L/C Related Documents or any other transaction;

 

(iv)                              any statement or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

54

--------------------------------------------------------------------------------


 

(v)                                 payment by the applicable Issuing Bank under
any Letter of Credit against presentation of a draft or document that does not
comply with the terms of such Letter of Credit;

 

(vi)                              any exchange, release or non-perfection of any
collateral for, or any release or amendment or waiver of or consent to departure
from, the terms of this Agreement, any Letter of Credit or any guarantee of all
or any of the obligations of the Borrowers in respect of such Letter of Credit;
or

 

(vii)                           any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder or under
any Letter of Credit.

 

however, this Section 2.18(g) shall not limit any right of a Borrower to make a
claim against any Issuing Bank to the extent provided in Section 2.18(h).

 

(h)                                 Liability.  Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to the use of such Letter of Credit.  None of the
Administrative Agent, the Banks, the Issuing Banks nor any of their Related
Parties shall be liable or responsible for: (i) the use that may be made of any
Letter of Credit or any acts or omissions of any beneficiary or transferee of
any Letter of Credit in connection therewith; (ii) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be invalid, insufficient, fraudulent or forged; (iii) payment by
it against presentation of documents that do not strictly comply with the terms
of the relevant Letter of Credit, including failure of any documents to bear any
reference or adequate reference to the relevant Letter of Credit; or (iv) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit; provided that, notwithstanding clauses (i) through (iv) of
this sentence, the applicable Borrower shall have a claim against the applicable
Issuing Bank, and the applicable Issuing Bank shall be liable to such Borrower,
to the extent of any direct, but not consequential or other, damages suffered by
such Borrower that such Borrower proves (in a final nonappealable judgment by a
court of competent jurisdiction) were caused by (A) the applicable Issuing
Bank’s willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit, (B) the applicable Issuing Bank’s willful failure to make lawful payment
under a Letter of Credit after the presentation to it of a draft and documents
strictly complying with the terms and conditions of such Letter of Credit, or
(C) the applicable Issuing Bank’s failure to comply with either the ICC
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, 1998 Revision or the ICC Uniform Customs and Practices for
Documentary Credits (UCP 600), International Chamber of Commerce Publication
No. 600, 2007 Revision, as selected in such Letter of Credit.  In furtherance
and not in limitation of the foregoing, each Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

 

(i)                                     Participations.  Upon the date of the
issuance of a Letter of Credit, the applicable Issuing Bank shall be deemed to
have sold to each other Bank and each other Bank shall have been deemed to have
purchased from the applicable Issuing Bank a ratable participation in the

 

55

--------------------------------------------------------------------------------


 

related Letter of Credit Liabilities equal to such Bank’s Ratable Portion at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The applicable Issuing Bank shall promptly notify each
such participant Bank by facsimile or email of each Letter of Credit issued or
increased, the amount of such Bank’s participation in such Letter of Credit and
each payment thereunder. Upon the making of any payment under any Letter of
Credit, each Bank (other than the applicable Issuing Bank) shall, upon notice
from the applicable Issuing Bank, pay for the purchase of its participation
therein by payment to the applicable Issuing Bank of funds in the amount of its
participation in such payment.  Such payment shall be made on the same Business
Day such notice is given if such notice is received by 12:00 noon on such
Business Day, and on the next succeeding Business Day after receipt of such
notice if such notice is received after 12:00 noon on any Business Day.  Each
Bank acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

SECTION 2.19.     Increase in Commitments.

 

(a)                                 Request for Increase; Additional Banks. 
Provided that (i) there has been no Material Adverse Effect since the date of
the most recently delivered financial statements under Section 5.01(b), (ii) no
Event of Default then exists, and (iii) no Event of Default would result
therefrom, upon notice to the Administrative Agent, the Parent may from time to
time request and effectuate increases in the aggregate Commitments by an amount
such that, after giving effect to any increase in Commitments hereunder, the
aggregate Commitments of all applicable Banks that terminate on the latest
Termination Date do not exceed $1,500,000,000 (the “Commitment Increase
Amount”), without the consent of any Bank (other than a Bank that is increasing
its Commitment in connection with such request) by adding to this Agreement one
or more financial institutions as Banks or by allowing one or more existing
Banks to increase their respective Commitments; provided that (w) any such
increase shall be in a minimum amount of, and in increments of, $25,000,000,
(x) no Bank shall have any obligation to increase its Commitment, (y) each new
Bank providing a Commitment as part of any increase shall be satisfactory to the
Administrative Agent and the Issuing Banks, which approval shall not be
unreasonably withheld, delayed or conditioned, and (z) any incremental
Commitments assumed pursuant to this Section 2.19 must have a maturity that is
not earlier than the latest Termination Date.

 

(b)                                 Effective Date and Allocations.  If the
aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Parent shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Parent and the Banks of the final
allocation of such increase and the Increase Effective Date.

 

(c)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to each increase in the aggregate Commitments pursuant
to this Section 2.19, the Parent shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective

 

56

--------------------------------------------------------------------------------


 

Date (in sufficient copies for each Bank) signed by a Responsible Person of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
subject to a materiality qualifier, which shall be true and correct in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section, the representations and warranties
contained in clauses (a) and (b) of Section 4.04 shall be deemed to refer to the
most recent financial statements furnished pursuant to clauses (b) and (a),
respectively, of Section 5.01, (2) there has been no Material Adverse Effect
since the date of the most recently delivered financial statements under
Section 5.01(b), and (3) no Event of Default then exists, and no Event of
Default would be caused by such increase and (ii) to the extent any financial
institutions are being added to this Agreement as Banks in order to provide all
or a portion of such increase, if requested by the Administrative Agent,
favorable customary opinions of counsel for the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent, covering such matters
relating to the increase in the aggregate Commitments as the Administrative
Agent may reasonably request.  The Borrowers shall prepay any Advances
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 9.04(b)) to the extent necessary to keep the
outstanding Advances ratable with any revised Ratable Portions arising from any
nonratable increase in the Commitments under this Section.

 

(d)                                 Update of Representations and Warranties. 
Upon and after any increase in the aggregate Commitments pursuant to this
Section 2.19, the representation and warranties contained in Sections
4.04(a) and (b) shall be deemed to refer to the financial statements furnished
most recently prior to the Increase Effective Date, pursuant to
Section 5.01(b) and (a), respectively.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.14 or 9.01 to the contrary.

 

SECTION 2.20.     Relationship Among Borrowers.  All obligations of the
Borrowers under this Agreement shall be joint and several.  Each Borrower (other
than the Parent) hereby irrevocably appoints the Parent as its agent for giving
and receiving notices in connection with this Agreement and each of the other
Loan Documents.  Any notice which might otherwise be valid or effective only if
given by some or all Borrowers, or by any Borrower acting singly, shall be valid
and effective if given only by the Parent, whether or not such other Borrower
joins therein.  Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Parent in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Borrower.

 

SECTION 2.21.     Defaulting Lenders.  If a Bank becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to such Defaulting Lender:

 

57

--------------------------------------------------------------------------------


 

(a)                                 Reallocation of Letter of Credit
Liabilities.  The Letter of Credit Liabilities of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Bank becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective Ratable
Portions (calculated without regard to such Defaulting Lender’s Commitment);
provided that (i) the sum of each Non-Defaulting Lender’s total Credit
Extensions may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, and (ii) subject to
Section 9.25, neither such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto will constitute a waiver or release of any claim the
Borrowers, the Administrative Agent, the Issuing Banks or any other Bank may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

(b)                                 Cash Collateral.  To the extent that any
portion (the “Unreallocated Portion”) of the Defaulting Lender’s Letter of
Credit Liabilities cannot be so reallocated, whether by reason of the first
proviso in Section 2.21(a) above or otherwise, the Parent will, or will cause
another Borrower to, not later than three Business Days after demand by the
Administrative Agent (at the direction of the applicable Issuing Bank), (i) Cash
Collateralize the obligations of the Borrowers to the applicable Issuing Bank in
respect of such Letter of Credit Liabilities attributable to Letters of Credit
issued by such Issuing Bank in an amount at least equal to the aggregate amount
of the Unreallocated Portion of such Letter of Credit Liabilities, or (ii) make
other arrangements satisfactory to the Administrative Agent and to the
applicable Issuing Bank, in their sole discretion, to protect them against the
risk of non-payment by such Defaulting Lender.

 

(c)                                  Defaulting Lender Waterfall.  Any amount
paid by the Borrowers or otherwise received by the Administrative Agent for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until (subject
to Section 8.15) the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority:  first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Issuing Banks under this Agreement, ratably among them in accordance with
such amounts owed, third to the payment of post-default interest and then
current interest due and payable to the Banks hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed disbursements made with respect to a Letter of Credit then due and
payable to the Non-Defaulting Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable to the Non-Defaulting Lenders, and seventh
after the termination of the Commitments and payment in full of all obligations
of the Borrowers hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

 

58

--------------------------------------------------------------------------------


 

(d)                                 Right to Give Drawdown Notices.  In
furtherance of the foregoing, if any Bank becomes, and during the period it
remains, a Defaulting Lender, each Issuing Bank is hereby authorized by the
Parent (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to Section 2.02 in such amounts and at such times as may be required to
Cash Collateralize the obligations of the Borrowers in respect of outstanding
Letters of Credit in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit (after giving effect to any reallocation under
Section 2.21(a)) if and to the extent the Borrowers do not comply with their
obligations to provide Cash Collateral under Section 2.21(b).

 

(e)                                  Termination of Defaulting Lender
Commitment.  The Parent may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Banks thereof), and in such
event the provisions of Section 2.21(c) will apply to all amounts thereafter
paid by the Borrowers for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts), provided that such termination will not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing Banks
or any Bank may have against such Defaulting Lender.

 

ARTICLE III
CONDITIONS

 

SECTION 3.01.     Conditions Precedent to Effectiveness.  The effectiveness of
this Agreement and the other Loan Documents (other than the Fee Letters) are
subject to the Administrative Agent’s receipt of the following, each in form and
substance satisfactory to the Administrative Agent (the day when all such
conditions have been satisfied or waived is herein referred to as the “Effective
Date”):

 

(a)                                 (i) This Agreement executed by each
Borrower, each Bank, each Issuing Bank, and the Administrative Agent and
(ii) the Notes (if any) payable to the order of the Banks that have requested
Notes prior to the Effective Date, respectively, executed by the Borrowers.

 

(b)                                 Opinions of Baker Botts L.L.P., United
States and English counsel for the Borrowers, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)                                  Certified copies of all governmental
approvals, if any, necessary for each Borrower to enter into the Loan Documents
to which it is party and perform its obligations thereunder.

 

(d)                                 A certificate of the Secretary or an
Assistant Secretary of each Borrower certifying (i) the resolutions of the Board
of Directors of such Borrower approving this Agreement, the other Loan Documents
to which it is a party, and the transactions contemplated hereby, in each case
evidencing any necessary company action, (ii) the name and true signature of an
agent or agents of such Borrower authorized to sign each Loan Document to which
such Borrower is a party and the other documents to be delivered hereunder, and
(iii) attached true

 

59

--------------------------------------------------------------------------------


 

and correct copies of the Bylaws and Articles of Incorporation (or corresponding
organizational documents) of such Borrower.

 

(e)                                  A certificate of the chief executive
officer or the chief financial officer of the Parent certifying that
(i) insurance complying with Section 5.04 is in full force and effect, (ii) no
Material Adverse Effect has occurred since December 31, 2012, (iii) no Default
or Event of Default exists, (iv) all representations and warranties made by the
Borrowers in Article IV are correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier in
the text thereof, which shall be true and correct in all respects) on and as of
the Effective Date (other than those representations and warranties that
expressly relate solely to a specific earlier date, which shall be correct in
all material respects (other than those representations and warranties that are
subject to a materiality qualifier in the text thereof, which shall be true and
correct in all respects) as of such earlier date), and (v) the annual audited
financials for the fiscal year ended December 31, 2012 and the quarterly
unaudited financials for the fiscal quarter ended March 31, 2013, in each case
delivered to the Administrative Agent prior to the Effective Date, are true and
correct copies of such financials, fairly present the financial condition of the
Parent as of such dates, and were, to the best of such officer’s knowledge,
prepared in conformity with GAAP.

 

(f)                                   Certificates of existence, good standing
and qualification from appropriate state officials with respect to Pride and
such corresponding certificates or other documents from English officials or
agencies as the Administrative Agent reasonably requests with respect to the
Parent.

 

(g)                                  Evidence of payment by the Borrowers of all
fees and disbursements required to be paid by the Borrowers on the Effective
Date, including the fees and expenses of counsel to the Administrative Agent,
the Banks, the Syndication Agent, the Co-Documentation Agents and the Joint Lead
Arrangers to the extent invoices therefor have been provided at least one
Business Day prior to the Effective Date.

 

(h)                                 Evidence of the termination in full of the
commitments of the lenders and payment in full of all obligations outstanding
under the 364-Day Credit Agreement dated as of May 12, 2011 among the Parent,
certain Subsidiaries of the Parent party thereto as borrowers and guarantors,
the banks party thereto and Citibank, N.A., as administrative agent, as amended
prior to the date of this Agreement.

 

(i)                                     Evidence of appointment by the Parent of
the Process Agent as its domestic process agent in accordance with Section 9.14.

 

(j)                                    The result of a Lien search, in form and
substance satisfactory thereto, made against each Borrower under the Uniform
Commercial Code or other appropriate laws with respect to the Parent.

 

SECTION 3.02.     Conditions Precedent to All Advances.  The obligation of each
Bank to make Advances pursuant to the terms and conditions of this Agreement
shall be subject to the satisfaction of the conditions precedent set forth in
Section 3.01 above and the additional conditions precedent that on the date of
such Advance, the following statements shall be true (and

 

60

--------------------------------------------------------------------------------


 

each of the giving of the applicable Notice of Borrowing and the acceptance by
the applicable Borrower of the proceeds of such Advance shall constitute a
representation and warranty by the Borrowers, that on the date of such Advance
such statements are true):

 

(a)                                 The representations and warranties contained
in Article IV are correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the date of such
Advance (other than those representations and warranties that expressly relate
solely to a specific earlier date, which shall remain correct in all material
respects (other than those representations and warranties that are subject to a
materiality qualifier, which shall be true and correct in all respects) as of
such earlier date), before and after giving effect to such Advance and the
Borrowing of which such Advance is a part and to the application of the proceeds
therefrom, as though made on and as of such date;

 

(b)                                 No Material Adverse Effect has occurred
since December 31, 2016;

 

(c)                                  After giving pro forma effect to such
Advance and any transactions anticipated to occur in the period of five Business
Days following the date thereof, the aggregate amount of Available Cash shall
not exceed $150,000,000;

 

(d)                                 If the aggregate amount of Available Cash
would exceed $150,000,000 after giving effect to such Advance, excluding the
effect of any other transactions that have not occurred prior to or
simultaneously with such Advance, then the Administrative Agent shall have
received a Use of Proceeds Certificate from the relevant Borrower with respect
to such Advance;

 

(e)                                  No event has occurred and is continuing, or
would result from such Advance or the Borrowing of which such Advance is a part
or from the application of the proceeds therefrom, which constitutes a Default,
an Event of Default or both; and

 

(f)                                   There shall exist no request, directive,
injunction, stay, order, litigation, or proceeding by or before any court or
arbitrator or any governmental body, agency or official as to which there is a
reasonable possibility of an adverse determination which adversely affects or
calls into question (or, with respect to any injunction, stay or order issued by
any court or arbitrator or any governmental body or agency, which actually
adversely affects or calls into question) the legality, validity, or
enforceability of this Agreement or the Notes or the consummation of the
transactions contemplated thereby.

 

SECTION 3.03.     Conditions Precedent to Each Letter of Credit.

 

(a)                                 The obligation of each Issuing Bank to issue
each Letter of Credit, extend the expiry date thereof, or increase the amount
thereof, shall be subject to the satisfaction of the conditions precedent set
forth in Section 3.01 above and the additional conditions precedent that on the
date of issuance of such Letter of Credit, the following statements shall be
true (and each of the giving of the applicable Notice of Letter of Credit and
the acceptance by the applicable Borrower of the issuance of such Letter of
Credit shall constitute a representation and warranty by the Borrowers that on
the date of issuance of such Letter of Credit, such statements are true):

 

61

--------------------------------------------------------------------------------


 

(i)                                     The representations and warranties
contained in Article IV are correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the date of
issuance of such Letter of Credit (other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such earlier date), before and after giving
effect to such issuance, as though made on and as of such date;

 

(ii)                                  No Material Adverse Effect has occurred
since December 31, 2016;

 

(iii)                               No event has occurred and is continuing, or
would result from such Letter of Credit, which constitutes a Default, an Event
of Default or both; and

 

(iv)                              There shall exist no request, directive,
injunction, stay, order, litigation, or proceeding by or before any court or
arbitrator or any governmental body, agency or official as to which there is a
reasonable possibility of an adverse determination which adversely affects or
calls into question (or, with respect to any injunction, stay or order issued by
any court or arbitrator or any governmental body or agency, which actually
adversely affects or calls into question) the legality, validity, or
enforceability of this Agreement or the Notes or the consummation of the
transactions contemplated thereby.

 

(b)                                 In addition to the other conditions
precedent herein set forth, if any Bank becomes, and during the period it
remains, a Defaulting Lender, each Issuing Bank will not be required to issue
any Letter of Credit or to amend any outstanding Letter of Credit to increase
the face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, unless any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the Non-Defaulting Lenders (after giving
effect to any reallocation under Section 2.21(a)) or by Cash Collateralization
or a combination thereof.

 

SECTION 3.04.     Determinations Under Sections 3.01, 3.02, and 3.03.  For
purposes of determining compliance with the conditions specified in Sections
3.01, 3.02 and 3.03 with respect to any Advance or Letter of Credit, each Bank
shall be deemed to have consented to, approved and accepted and to be satisfied
with each document or other matter required under Section 3.01, 3.02 or 3.03 to
be consented to or approved by or acceptable or satisfactory to the Banks or the
Administrative Agent, unless both (i) an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement (and, in the
case of a Letter of Credit, an officer of the applicable Issuing Bank issuing
such Letter of Credit responsible for the transactions contemplated by this
Agreement) shall have received written notice from such Bank prior to such
Advance or issuance of such Letter of Credit specifying its objection thereto
and (ii) in the case of an Advance, such Bank shall not have made available to
the Administrative Agent any portion of such Advance.

 

62

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Parent makes each of the following representations and warranties, and, to
the extent any such representation or warranty relates to any other Borrower or
any of its Subsidiaries, such other Borrower also makes such representation or
warranty:

 

SECTION 4.01.     Organization; Powers; Consents and Approvals.  The Parent is a
public limited company validly formed and validly existing under the laws of
England and Wales.  Prior to a Pride Conversion, Pride is a corporation validly
incorporated and validly existing under the laws of the State of Delaware. Upon
and after the Pride Conversion, Pride is a limited liability company validly
formed and validly existing under the laws of the State of Delaware.  Each other
Loan Party and each Material Subsidiary is duly organized or validly formed,
validly existing and (if applicable) in good standing in each case under the
laws of its jurisdiction of incorporation or formation.  Each Borrower has all
requisite powers and all material governmental licenses, authorizations,
consents and approvals required in each case to carry on its business as now
conducted and to enter into and perform its obligations under the Loan Documents
to which it is a party.  Each Material Subsidiary (other than the Borrowers) has
all requisite powers and all material governmental licenses, authorizations,
consents and approvals required in each case to carry on its business as now
conducted, except to the extent the failure to have such governmental licenses,
authorizations, consents and approvals, could not reasonably be expected to have
a Material Adverse Effect, and to enter into and perform its obligations under
the Loan Documents to which it is a party, if applicable.

 

SECTION 4.02.     Authorization; No Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of this Agreement, the Notes and
each other Loan Document to which it is a party are within such Loan Party’s
powers, have been duly authorized by all necessary action of such Loan Party,
require, in respect of such Loan Party, no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, (i) any provision of law or regulation applicable to
such Loan Party, (ii) Regulation T, U or X issued by the Federal Reserve Board,
(iii) its Bylaws, Memorandum and Articles of Association, Articles of
Incorporation, or other organizational or governing documents, or (iv) any
judgment, injunction, order, decree or agreement binding upon such Loan Party,
or result in the creation or imposition of any Lien (other than a Lien created
in connection with this Agreement) on any asset of such Loan Party or any of its
Restricted Subsidiaries.

 

SECTION 4.03.     Due Execution and Delivery; Enforceability.  This Agreement,
each Note, and each other Loan Document to which a Loan Party is a party have
been duly executed and delivered by each applicable Loan Party and constitute
legal, valid and binding obligations of such Loan Party enforceable against such
Loan Party in accordance with their respective terms, except as the
enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.

 

SECTION 4.04.     Financial Statements; No Material Adverse Effect.

 

(a)                                 Subject to Section 2.19(d) and
Section 2.22(f), the audited balance sheet of the Parent as of December 31,
2012, duly certified by the chief executive officer or the chief financial
officer of the Parent, a copy of which has been furnished to the Administrative
Agent,

63

--------------------------------------------------------------------------------


 

fairly presents in all material respects the financial condition of the Parent
as of such date and such balance sheet was prepared in accordance with GAAP,
except as specifically noted therein.

 

(b)                                 Subject to Section 2.19(d) and
Section 2.22(f), the unaudited balance sheet of the Parent as of March 31, 2013
and the related unaudited statements of income and cash flows for the period
from January 1, 2013 through March 31, 2013, certified by a financial or
accounting officer of the Parent, copies of which have been delivered to the
Administrative Agent, fairly present in all material respects, in conformity
with GAAP except as otherwise expressly noted therein, the financial position of
the Parent as of such date and its results of operations and changes in
financial position for such period, subject to changes resulting from audit and
normal year-end adjustments.

 

(c)                                  On and as of the Effective Date, since
December 31, 2012 through the Effective Date, there has been no Material Adverse
Effect.

 

SECTION 4.05.     Litigation.  On and as of the Effective Date, other than as
disclosed in the annual report on Form 10-K of Parent for the year ended
December 31, 2012 and in the quarterly report on Form 10-Q of Parent for the
period ended March 31, 2013 and described in Sections 4.04(a) and (b), there is
no action, suit, proceeding, or investigation pending against any Loan Party or
any Subsidiary of a Loan Party, or to the knowledge of any Loan Party threatened
against such Loan Party or any of its Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could reasonably be expected
to have a Material Adverse Effect or affect the legality, validity or
enforceability of the Loan Documents.

 

SECTION 4.06.     ERISA.  No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan for which an Insufficiency exists
that could reasonably be expected to cause a Material Adverse Effect.  Neither
any Loan Party nor any ERISA Affiliate has received any notification (or has
knowledge of any reason to expect) that any Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
for which a Withdrawal Liability exists that could reasonably be expected to
cause a Material Adverse Effect.

 

SECTION 4.07.     Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws;
Anti-Corruption Laws.

 

(a)                                 Neither any Letter of Credit nor any part of
the proceeds of the Advances will be used to fund any operations in, finance any
investments or activities in or with, or make any payments to, a Sanctioned
Person in any manner that would result in any violation by any Person (including
any Bank, any Joint Lead Arranger, the Administrative Agent, or any Issuing
Bank) of the Trading with the Enemy Act of 1917 (50 U.S.C. app. §§ 1-44), as
amended, or the statutes, regulations, rules, and executive orders administered
by OFAC, or any other sanctions program administered by (x) the United States of
America or the United Kingdom or (y) to the extent any such sanctions program
does not contradict applicable legislation of the United States of America or
the United Kingdom including without limitation applicable sanctions, embargoes,
or anti boycott regulations, the European Union or the United Nations.

 

64

--------------------------------------------------------------------------------


 

(b)                                 Neither the Parent nor any Subsidiary, nor
to the knowledge of the Parent, any Affiliate, director, officer, or employee of
the Parent or any Subsidiary (i) is, or will become, or is controlled by, a
Sanctioned Person or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Sanctioned
Person that would result in any violation of the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701-07) or the Trading with the Enemy Act of
1917 (50 U.S.C. §§ 1-44), as amended, or the statutes, regulations, rules, and
executive orders administered by OFAC, or any other sanctions program
administered by (x) the United States of America or the United Kingdom or (y) to
the extent any such sanctions program does not contradict applicable legislation
of the United States of America or the United Kingdom including without
limitation applicable sanctions, embargoes, or anti boycott regulations, the
European Union or the United Nations.

 

(c)                                  Each of the Parent and its Subsidiaries is
in compliance with any laws or regulations relating to money laundering or
terrorist financing, including, without limitation, the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 (a/k/a the USA Patriot Act); Laundering of Monetary Instruments, 18
U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping
and Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R.
Part 103; and any similar laws or regulations currently in force or hereafter
enacted, except to the extent that failure to comply with  such laws or
regulations could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 The Parent and each of its Subsidiaries has
conducted its business in compliance with all applicable anti-corruption laws,
including without limitation the UK Bribery Act and the FCPA, except to the
extent that failure to comply with such laws could not reasonably be expected to
have a Material Adverse Effect.  Neither any Letter of Credit nor any part of
the proceeds of the Advances has been or will be used, directly or indirectly,
in violation of the FCPA, the UK Bribery Act, or any other applicable
anti-corruption law, including for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage.

 

(e)                                  Except as otherwise disclosed in the
Parent’s Form 10-K filed with the U.S. Securities and Exchange Commission for
the fiscal year ended December 31, 2013, neither the Parent nor any of its
Subsidiaries is the subject of any investigation, inquiry or enforcement
proceedings by any governmental, administrative or regulatory body regarding any
offense or alleged offense under any anti-corruption, anti-terrorism, or
anti-money laundering laws in which there is a reasonable possibility of an
adverse decision which could reasonably be expected to have a Material Adverse
Effect or affect the legality, validity or enforceability of the Loan Documents,
and no such investigation, inquiry or proceeding is pending or, to the knowledge
of any Loan Party, has been threatened.

 

SECTION 4.08.     Taxes.  The Loan Parties and their Material Subsidiaries have
filed all Federal, material state and other material Tax returns (or their
equivalent), which to the knowledge of such Loan Party, are required to be filed
by them and have paid or provided for the payment, before the same become
delinquent, of all Taxes due pursuant to such returns (or their

 

65

--------------------------------------------------------------------------------


 

equivalent) or pursuant to any assessment received by any Loan Party or any
Material Subsidiary, other than (a) those Taxes contested in good faith by
appropriate proceedings or (b) those Taxes the non-payment of which could not
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Loan Parties and their Material Subsidiaries in
respect of Taxes are, in the opinion of the Parent, adequate to the extent
required by GAAP, and no tax liabilities in excess of the amount so provided are
anticipated that would reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.09.     Investment Company Act.  Neither the Parent nor any of its
Subsidiaries is required to be registered as an “investment company”, nor is it
a company “controlled” by an “investment company”, as those terms are defined in
the Investment Company Act of 1940, as amended.

 

SECTION 4.10.     Margin Regulations.  Neither the Parent nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
of the Federal Reserve Board).  Margin stock (within the meaning of Regulation
T, U or X of the Federal Reserve Board) comprises less than 25% of the assets
(including any Equity Interests held in treasury) of the Parent and its
Restricted Subsidiaries, taken as a whole.

 

SECTION 4.11.     No Default.  Neither the Parent nor any of its Subsidiaries is
in default under or with respect to, nor has any event or circumstance occurred
which, but for the passage of time or the giving of notice or both, would
constitute a default by the Parent or any of its Subsidiaries under or with
respect to, any contract, agreement, lease or other instrument to which the
Parent or such Subsidiary is a party and which could reasonably be expected to
cause a Material Adverse Effect, and no Default or Event of Default exists.

 

SECTION 4.12.     Compliance with Laws; Environmental Laws.  The Parent and each
of the Material Subsidiaries have been and are in compliance in all respects
with all applicable laws, rules, regulations, orders an decrees applicable to it
or to its Property, including all applicable Environmental Laws, except to the
extent that failure to comply with such laws could not reasonably be expected to
have a Material Adverse Effect.  There is (a) no outstanding allegation by
government officials or other third parties that the Parent or any of its
Subsidiaries or any of their respective Properties is now, or at any time prior
to the Effective Date was, in violation of any applicable Environmental Law,
(b) no administrative or judicial proceeding pending against the Parent or any
of its Subsidiaries or against any of their respective Properties pursuant to
any Environmental Law, (c) no claim outstanding against the Parent or any of its
Subsidiaries or against any of their respective Properties, businesses or
operations which was asserted pursuant to any Environmental Law, that, in the
case of all matters described in clauses (a), (b), or (c) above in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.13.     Insurance; Title to Properties.  The Parent and its Material
Subsidiaries (a) have good, valid and indefeasible title to their respective
material Properties and to all material Property reflected by the balance sheet
referred to in Section 4.04(a) as being owned by the Parent, in each case free
and clear of all Liens except Permitted Liens and (b) maintain insurance in
compliance with Section 5.04.

 

66

--------------------------------------------------------------------------------


 

SECTION 4.14.     No Agreements Could Have a Material Adverse Effect.  Neither
the Parent nor any of its Subsidiaries is a party to any agreement or instrument
or subject to any restriction or any court order, writ, injunction or decree
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 4.15.     Accuracy of Information.  No statement, information, exhibit,
representation, warranty or report contained in any Loan Document or furnished
to any of the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents, the Issuing Banks or any Bank in connection with or pursuant to any Loan
Document or the preparation or negotiation of any Loan Document contains any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not materially misleading
when taken as a whole in light of the time and the circumstances under which
such statements were made; provided that, with respect to any projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time.

 

SECTION 4.16.     No Violation of Governmental Requirements.  None of the Loan
Parties nor any Material Subsidiary (a) is in violation of any Governmental
Requirement or (b) has failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of any of its respective
properties or the conduct of its respective businesses, except such violations
and failures which could not reasonably be expected to have in the aggregate (in
the event that such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect.

 

SECTION 4.17.     Citizenship and Rig Classification.

 

(a)                                 As of the Fifth Amendment Effective Date,
Schedule 4.17 contains an accurate list of all Rigs owned or leased by the
Parent or any of its Subsidiaries.  As of the Fifth Amendment Effective Date,
the Loan Parties and each of the Material Subsidiaries are qualified to own each
Rig as being owned by such Person under the laws of the jurisdiction where such
Rig is flagged as of the Fifth Amendment Effective Date.  No Loan Party nor any
Material Subsidiary operates any Rig in any jurisdiction in which it is not
qualified to operate such Rig.

 

(b)                                 Each Rig that is (i) legally required, under
the laws of the jurisdiction where it is flagged, to be in class or
(ii) operating under contract is classified in the highest class available for
rigs or vessels of its type with the American Bureau of Shipping, Inc., the
Lloyd’s Register, the Stiftelsen Det Norske Veritas, the Bureau Veritas SA or
another internationally recognized classification society reasonably acceptable
to the Administrative Agent, free of any material outstanding requirements or
recommendations affecting class.

 

SECTION 4.18.     Ability to Pay in US Dollars.  Each Borrower has the ability
to lawfully pay solely and exclusively in US dollars the total amount which is,
or may become, payable by it to the Banks under the Loan Documents to which it
is a party.

 

SECTION 4.19.     Pari Passu Obligations.  The obligations of each Borrower
under this Agreement and the other Loan Documents to which it is a party rank
and will rank at least pari

 

67

--------------------------------------------------------------------------------


 

passu in priority of payment and in all other respects with all other unsecured
Debt of such Borrower.

 

SECTION 4.20.     Subsidiaries.  Schedule 4.20 contains an accurate list of all
Material Subsidiaries and Unrestricted Subsidiaries as of the Fifth Amendment
Effective Date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees that so long as any Note shall remain unpaid,
any Letter of Credit or any Obligation shall remain outstanding or any Bank
shall have any Commitment hereunder, such Borrower will, unless the Majority
Banks shall otherwise consent in writing:

 

SECTION 5.01.     Reporting Requirements.  Furnish to the Administrative Agent:

 

(a)                                 as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year of
the Parent, the Consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such quarter and the Consolidated statements of earnings and cash
flows of the Parent and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, setting forth,
in comparative form, the corresponding figures for the corresponding period of
the preceding fiscal year, all in reasonable detail and duly certified by the
chief financial officer or chief executive officer (or their equivalent) of the
Parent as having been prepared in accordance with GAAP, subject, however, to
year-end audit adjustments, together with a compliance certificate of such
officer, in substantially the form of Exhibit D hereto, showing in reasonable
detail the calculations of the financial covenants set forth in Sections 6.01 as
at the end of such fiscal quarter; provided that the requirements of this
Section 5.01(a) with respect to the delivery of financial statements (but not
with respect to the delivery of (A) the certification of such financial
statements by the chief financial officer or chief executive officer (or their
equivalent) of the Parent or (B) the compliance certificate) shall be deemed
satisfied by publicly filing the Parent’s Form 10-Q for such fiscal quarter with
the Securities and Exchange Commission, and such financial statements shall be
deemed to have been delivered to the Administrative Agent under this
Section 5.01(a) on the date such Form 10-Q has been posted on either (1) the
Parent’s website or (2) the Securities and Exchange Commission website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the Securities and Exchange Commission thereto;

 

(b)                                 as soon as available and in any event not
later than 90 days after the end of each fiscal year of the Parent, copies of
the audited Consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such fiscal year and audited Consolidated statements of earnings and
cash flows of the Parent and its Subsidiaries for such fiscal year, all reported
on by independent certified public accountants of recognized national standing
and accompanied by such audit report, together with a compliance certificate of
the chief financial officer or chief executive officer (or their equivalent) of
the Parent, in substantially the form of Exhibit D hereto, (i) showing in
reasonable detail the calculations of the financial covenants set forth in

 

68

--------------------------------------------------------------------------------


 

Section 6.01 as at the end of such fiscal year and (ii) certifying an updated
Schedule 4.20 with respect to the Material Subsidiaries and Unrestricted
Subsidiaries as of the last day of such fiscal year (or, if no changes need to
be made to the most recently delivered Schedule 4.20, certifying to that
effect); provided that the requirements of this Section 5.01(b) with respect to
the delivery of financial statements (but not with respect to the delivery of
the compliance certificate) shall be deemed satisfied by publicly filing the
Parent’s Form 10-K for such fiscal year with the Securities and Exchange
Commission, and such financial statements shall be deemed to have been delivered
to the Administrative Agent under this Section 5.01(b) on the date such
Form 10-K has been posted on either (i) the Parent’s website or (ii) the
Securities and Exchange Commission website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the Securities and Exchange Commission thereto;

 

(c)                                  (i)                                    
together with any compliance certificate delivered pursuant to
Section 5.01(a) or (b), a listing of the Rig Value for each Rig held by the
Parent, its Subsidiaries, and the Local Content Entities; and

 

(ii)                                  quarterly, on or before the date any
compliance certificate pursuant to Section 5.01(a) or (b) is delivered for such
fiscal quarter, (x) an updated fleet status report by posting such report to the
Parent’s website, or (y) a Fleet Status Certificate;

 

(d)                                 promptly after the sending or filing
thereof, copies of all reports which the Parent sends to its shareholders as
such, and copies of all reports and registration statements which the Parent or
any of its Restricted Subsidiaries files with the Securities and Exchange
Commission, or any governmental authority succeeding to the functions of said
Commission, or with any national securities exchange; provided that the
requirements of this Section 5.01(d) shall be deemed satisfied by publicly
filing such documents with the Securities and Exchange Commission, and such
documents shall be deemed to have been delivered to the Administrative Agent
under this Section 5.01(d) on the date such documents have been posted on either
(i) the Parent’s website or (ii) the Securities and Exchange Commission website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the Securities and Exchange Commission thereto;

 

(e)                                  promptly upon the receipt thereof by the
Parent or any Restricted Subsidiary of the Parent, a copy of any written form of
notice, complaint, request for information under any Environmental Law, summons
or citation received from the EPA, or any other domestic or foreign governmental
agency or instrumentality, federal, state or local, in any way concerning any
action or omission on the part of the Parent or any of its present or former
Subsidiaries in connection with Hazardous Materials or the Environment if the
amount involved could reasonably be expected to result in a liability of the
Parent or any Restricted Subsidiary in excess of $75,000,000 in the aggregate,
or concerning the filing of an environmental Lien upon property of the Parent or
its Subsidiaries with a value in excess of $50,000,000, wherever located;

 

(f)                                   Promptly after any Responsible Person or
the general counsel of the Parent obtains knowledge thereof, notice of:

 

(i)                                     any material violation of, noncompliance
with, or remedial obligations under, any Environmental Law,

 

69

--------------------------------------------------------------------------------


 

(ii)           any material release or threatened material release of Hazardous
Materials affecting any property owned, leased or operated by the Parent or its
Subsidiaries that the Parent or any of its Subsidiaries is compelled by the
requirements of any Environmental Law to report to any governmental agency,
department, board or other instrumentality,

 

(iii)          the institution of any litigation which could reasonably be
expected to cause a Material Adverse Effect,

 

(iv)          any change in the Rating Category applicable from time to time,
and

 

(v)           any condition or event which could reasonably be expected to have
a Material Adverse Effect,

 

which notice shall, in the case of clauses (i), (ii), (iii) and (v), specify the
nature and period of existence thereof and specify the notice given or action
taken by such Person and the nature of any such claimed default, event or
condition.

 

(g)           as soon as possible and in any event within five Business Days
after a Responsible Person of the Parent having obtained knowledge thereof,
notice of the occurrence of any Event of Default or any Default, in each case
continuing on the date of such notice, and a statement of the chief executive
officer, chief financial officer, or treasurer (or their equivalent) of the
Parent setting forth details of such Event of Default or Default and the action
which the Parent has taken and proposes to take with respect thereto;

 

(h)           promptly, and in any event (i) within 30 Business Days after the
Parent or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan for which an Insufficiency in excess of $75,000,000 exists,
has occurred and (ii) within 10 Business Days after the Parent or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $75,000,000 exists,
has occurred or is reasonably expected to occur, a statement of the chief
executive officer, chief financial officer, chief accounting officer, or
treasurer of the Parent describing such Termination Event and the action, if
any, which the Parent or such ERISA Affiliate proposes to take with respect
thereto;

 

(i)            promptly, and in any event within five Business Days after
receipt thereof by the Parent or any ERISA Affiliate, copies of each notice
received by the Parent or any ERISA Affiliate from the PBGC stating its
intention to terminate any Plan for which an Insufficiency in excess of
$75,000,000 exists or to have a trustee appointed to administer any Plan for
which an Insufficiency in excess of $75,000,000 exists;

 

(j)            promptly, and in any event within five Business Days after
receipt thereof by the Parent or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Parent or any ERISA
Affiliate indicating liability in excess of $75,000,000 incurred or expected to
be incurred by the Parent or any ERISA Affiliate in connection with (i) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of

 

70

--------------------------------------------------------------------------------


 

ERISA, or (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA;

 

(k)           promptly after the occurrence of any event which would cause an
ERISA Affiliate to create or suffer any ERISA Liabilities which could reasonably
be expected to  have a Material Adverse Effect, notice thereof; and

 

(l)            such other information respecting the condition or operations,
financial or otherwise, of the Parent or any of its Subsidiaries as any Bank
through the Administrative Agent may from time to time reasonably request.

 

SECTION 5.02.     Compliance with Laws, Payment of Taxes, Material Obligations. 
(a) Comply, and cause all Restricted Subsidiaries to comply, with all applicable
laws, rules, regulations and orders (including, without limitation,
Environmental Laws, ERISA and all applicable anti-corruption, anti-terrorism and
anti-money laundering laws) to the extent noncompliance therewith would have a
Material Adverse Effect, such compliance to include the paying before the same
become delinquent of all material Taxes, assessments and governmental charges
imposed upon it or upon its property except to the extent contested in good
faith or to the extent adequate reserves are maintained by the Parent or its
Restricted Subsidiaries in respect thereof in accordance with GAAP; and (b) pay,
and cause all Restricted Subsidiaries to pay, all their obligations as and when
due and payable, except to the extent such nonpayment could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.03.     Use of Proceeds.  Use the proceeds of the Advances and Letters
of Credit only for purposes not in violation of Section 6.10.

 

SECTION 5.04.     Maintenance of Insurance; Contractual Indemnity.  Maintain and
cause the Restricted Subsidiaries to maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties as the Parent or such Restricted Subsidiary, and that
reflects customary industry practices for companies engaged in similar
businesses and owning similar properties as the Parent or such Restricted
Subsidiary as such customary industry practices change from time to time, with
additional coverage as may be required by Governmental Requirements from time to
time, including without limitation in connection with deepwater operations;
provided that:

 

(a)           such insurance must include, without limitation, (i) protection
and indemnity coverage (or equivalent) which shall include both primary and
excess liability coverage (which primary and excess liability coverage shall
insure against losses from any environmental claim, if available at a reasonable
cost) and (ii) hull and machinery coverage for all material Rig assets, which
hull and machinery coverage shall provide for insured values in the aggregate of
not less than the aggregate net book value of all such material Rig assets as
reported in the most recent financial statements delivered under
Section 5.01(a) or 5.01(b);

 

(b)           self-insurance by the Parent or any Restricted Subsidiary shall
not be deemed a violation of this Section 5.04 so long as such self-insurance is
reasonable and prudent considering the Parent’s and its Subsidiaries’ business,
properties and loss history, applicable

 

71

--------------------------------------------------------------------------------


 

Governmental Requirements, and applicable customary industry practices
(including without limitation those in connection with deepwater operations), in
each case as they change from time to time; and

 

(c)           the Parent may maintain its Restricted Subsidiaries’ insurance on
behalf of them.

 

SECTION 5.05.     Preservation of Corporate Existence, Etc.  Except as permitted
in Section 6.04, preserve and maintain its, and cause the Restricted
Subsidiaries to preserve and maintain their, legal existence, rights (charter,
if applicable, and statutory) and franchises and qualify and remain qualified as
a foreign corporation or other entity in each jurisdiction in which
qualification is legally required; provided that this Section 5.05 shall not
require (a) the Parent or any Restricted Subsidiary to preserve any right or
franchise if the Parent or such Restricted Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent or such Restricted Subsidiary, and that the loss thereof is not
disadvantageous in any material respect to the Banks or (b) Restricted
Subsidiaries that are not Loan Parties, and whose total assets do not exceed
$25,000,000 in the aggregate in any fiscal year, to preserve its legal
existence.

 

SECTION 5.06.     Visitation Rights.  At any reasonable time and from time to
time as often as reasonably requested, after 5 Business Days’ notice or, in the
case of a visit to a Rig, 10 Business Days’ notice, permit the Administrative
Agent or any of the Banks or any agents or representatives thereof, (a) to
examine the records and books of account of the Parent and any of the Restricted
Subsidiaries, at the principal office of the Parent or EII during normal
business hours, (b) to visit and inspect the properties of the Parent and any of
the Restricted Subsidiaries, (c) to make copies of such records and books, and
(d) to discuss the affairs, finances, and accounts of the Parent and any of the
Restricted Subsidiaries with, and be advised as to the same by, any of their
respective accountants, advisers, officers or directors; provided that (i) any
such visit to a Rig shall be subject to the prior approval of any customer of
the Parent or such Restricted Subsidiary that has contractual rights to such
Rig, but the Parent and its Restricted Subsidiaries will use commercially
reasonable efforts to obtain such approval, and (ii) any party visiting a Rig
shall execute a Mutual Hold Harmless Agreement in a form acceptable to the
Parent, the Administrative Agent, and, if applicable, any such customer prior to
such visit.  Such examinations, visits, inspections, copies, and discussions
shall be made or held at the expense of (x) the Banks if no Default or Event of
Default has occurred and is continuing and (y) the Borrowers if a Default or
Event of Default has occurred and is continuing.

 

SECTION 5.07.     Maintenance of Properties.  Maintain or cause to be maintained
in good repair, working order and condition, but subject to reasonable wear and
tear in the ordinary course of business, all properties necessary to the
business of the Loan Parties and the Material Subsidiaries and from time to time
make or cause to be made all appropriate repairs, renewals, and replacements
thereof to the extent and in the manner useful and customary for companies in
similar businesses, in each case except to the extent that failure to do so
would not materially impair the operation of the Loan Parties’ and their
Material Subsidiaries’ business.

 

SECTION 5.08.     Operation of Business.  Operate, and cause each Material
Subsidiary to operate, its business and properties prudently in all material
respects, and (without limiting the

 

72

--------------------------------------------------------------------------------


 

generality of the foregoing) maintain at all times cash reserves that are
prudent in light of the business and financial position of the Loan Parties and
the Material Subsidiaries.

 

SECTION 5.09.     Books and Records.  Maintain, and cause each of the Material
Subsidiaries to maintain, adequate books and records in accordance with sound
business practices and GAAP.

 

SECTION 5.10.     Foreign Exchange Availability.   Each Borrower shall obtain
all necessary foreign exchange approvals and comply with foreign exchange
rules as required in order for such Borrower and the other Loan Parties to make
payments when due under the Loan Documents.

 

SECTION 5.11.     Addition of Loan Parties.

 

(a)           If any compliance certificate delivered pursuant to
Section 5.01(a) or (b) shows non-compliance with any Guarantee Ratio Covenant as
of the end of the fiscal quarter for which such compliance certificate is
delivered, then within 15 days after the deadline for delivering such compliance
certificate (or such later date as the Administrative Agent may reasonably
agree) (the “Guarantee Ratio Cure Period”), either (i) the Parent shall cause
one or more of its Subsidiaries or Eligible Local Content Entities to execute
and deliver to the Administrative Agent, at the Parent’s option, either a
Guaranty or, solely in the case of a Subsidiary, a Borrower Counterpart,
together with all other deliverables described in this Section 5.11, in each
case, to the extent necessary to ensure compliance with each Guarantee Ratio
Covenant or (ii) the Parent shall take such other action (including, without
limitation, the reactivation of any preservation stacked or cold stacked Rig
directly wholly owned by a Loan Party and the delivery of an updated Fleet
Status Certificate reflecting such reactivation) as shall be sufficient to cause
Parent and its Subsidiaries to be in compliance with each Guarantee Ratio
Covenant as of the end of such 15 day period.  For the avoidance of doubt,
failure to comply with any Guarantee Ratio Covenant shall not constitute a
Default or Event of Default so long as the Parent, its Subsidiaries, and any
Eligible Local Content Entities shall have taken the actions specified in either
clause (i) or clause (ii) of the preceding sentence prior to the expiration of
the Guarantee Ratio Cure Period.

 

(b)           Any Guaranty or Borrower Counterpart delivered pursuant to this
Section 5.11 shall contain a provision that such Guaranty or Borrower
Counterpart shall be terminated or released, as applicable, upon delivery to the
Administrative Agent of a certificate of the chief executive officer, the chief
financial officer or the treasurer of the Parent certifying (i) Pro Forma
Compliance after giving effect to the release of such Guarantor or Borrower, as
applicable, (ii) that no Default or Event of Default then exists or would be
caused thereby, (iii) that, with respect to any Borrower, there are no
outstanding Advances made to such Borrower and (iv) that, with respect to any
Borrower, there are no outstanding Letters of Credit issued for the account of
such Borrower.  Notwithstanding the provisions of this clause (b), any Guaranty
provided pursuant to this Section 5.11 prior to the Fifth Amendment Effective
Date shall not be released except upon delivery to the Administrative Agent of a
certificate of the chief executive officer, the chief financial officer, or the
treasurer of the Parent certifying that (x) the termination of such Guaranty
would not cause the aggregate principal amount of all Debt of the Restricted
Subsidiaries that are not Loan Parties to exceed 10% of Consolidated Tangible
Net Worth

 

73

--------------------------------------------------------------------------------


 

(including a detailed calculation of the ratio of the amount of Debt of all
Restricted Subsidiaries that are not Loan Parties to Consolidated Tangible Net
Worth, in each case, after giving effect to the termination of such Guaranty)
and (y) no Default or Event of Default then exists or would be caused thereby.

 

(c)           Upon the delivery of a Guaranty or Borrower Counterpart pursuant
to this Section 5.11, the Parent shall also deliver (or shall cause the
applicable Subsidiary to deliver) (i) the items identified in Sections 3.01(c),
3.01(d), and 3.01(f) with respect to each such Subsidiary, (ii) legal opinions
with respect to each such Subsidiary, dated as of the date of the Guaranty or
Borrower Counterpart, as applicable, addressed to the Administrative Agent, the
Issuing Banks and the Banks, having substantially the same coverage as the
opinion(s) delivered pursuant to Sections 3.01(b), (iii) if such Subsidiary is
not organized under the laws of a State of the United States of America,
evidence of appointment by such Subsidiary of the Process Agent as its domestic
process agent in accordance with Section 9.14, and (iv) such other documentation
or information as is reasonably requested by the Administrative Agent.  If the
Parent elects to cause such Subsidiary to execute a Borrower Counterpart
pursuant to this Section 5.11, the Parent shall also deliver (or cause the
applicable Subsidiary to deliver) to the Administrative Agent a Note, drawn to
the order of each Bank requesting a Note, duly executed by such Subsidiary and
each other Borrower.

 

SECTION 5.12.     Further Assurances.  At any time and from time to time, at the
Borrowers’ expense, promptly execute and deliver, and cause each Restricted
Subsidiary to execute and deliver, to the Administrative Agent such further
instruments and documents, and take such further action, as the Administrative
Agent or the Majority Banks may from time to time reasonably request, in order
to further carry out the intent and purpose of the Loan Documents.

 

SECTION 5.13.     Post-Closing Covenant.  Within 30 days following the Fifth
Amendment Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion), the Borrowers shall deliver, or cause to be
delivered, the following:

 

(a)           Guaranties duly executed and delivered by a Responsible Person of
Subsidiaries of the Parent and Eligible Local Content Entities, as applicable,
to the extent necessary to ensure that the Borrowers are in compliance with the
requirements set forth in Section 5.11;

 

(b)           a certificate of the Secretary or an Assistant Secretary (or other
officer or manager reasonably acceptable to the Administrative Agent) of each
Guarantor executing a Guaranty in connection with this Section 5.13 certifying
(i) the resolutions of the governing body of such Guarantor approving the Loan
Documents to which it is a party, and the transactions contemplated thereby, in
each case evidencing any necessary company action, (ii) the name and true
signature of an agent or agents of such Guarantor authorized to sign each Loan
Document to which such Guarantor is a party and the other documents to be
delivered hereunder or thereunder, and (iii) attached true and correct copies of
the Certificate of Formation and Limited Liability Company Agreement (or
corresponding organizational documents) of such Guarantor;

 

(c)           with respect to each Guarantor executing a Guaranty in connection
with this Section 5.13, certificates of existence, good standing and
qualification or such corresponding

 

74

--------------------------------------------------------------------------------


 

certificates or other documents from officials or agencies of such Guarantor’s
jurisdiction of organization or incorporation as the Administrative Agent
reasonably requests;

 

(d)           a favorable opinion of counsel for each Guarantor executing a
Guaranty in connection with this Section 5.13, in form and substance, and
covering such matters as are, reasonably satisfactory to the Administrative
Agent;

 

(e)           if any Guarantor delivering a Guaranty in connection with this
Section 5.13 is not organized under the laws of a State of the United States of
America, evidence of appointment by such Guarantor of the Process Agent as its
domestic process agent in accordance with Section 9.14; and

 

(f)            such other documentation or information as is reasonably
requested by the Administrative Agent.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

So long as any Note shall remain unpaid, any Letter of Credit or Obligation
shall remain outstanding or any Bank shall have any Commitment hereunder, no
Borrower shall, at any time:

 

SECTION 6.01.     Financial Covenants.

 

(a)           Consolidated Debt Ratio.  Permit at any time the ratio of
(i) Consolidated Debt to (ii) the sum of Consolidated Debt plus Consolidated
Shareholders’ Equity, to be greater than 60%.

 

(b)           Guarantee Ratios.

 

(i)            Permit, at each fiscal quarter end, the ratio of (A) the Rig
Value of the Marketed Rigs directly wholly owned by the Loan Parties to (B) the
sum of (1) the aggregate Commitments and (2) any other Debt of any Loan Party
that directly owns a Marketed Rig that is not contractually subordinated to the
Obligations, to be less than 3.00 to 1.00.

 

(ii)           Permit, at each fiscal quarter end, the ratio of (A) the Rig
Value of the Closing Date Rigs directly wholly owned by the Loan Parties to
(B) the aggregate Rig Value of all Closing Date Rigs of the Parent, its
Subsidiaries, and the Local Content Entities, to be less than 85%.

 

SECTION 6.02.     Liens.  Create, assume, incur or suffer to exist, or allow any
Restricted Subsidiary to create, assume, incur or suffer to exist, any Lien on
or in respect of any Property of the Parent or any Restricted Subsidiary, or
assign or otherwise convey, or allow any Restricted Subsidiary to assign or
otherwise convey, any right to receive income, other than (a) Permitted Liens
and (b) assignments or conveyances of a right to receive income between the
Parent and any of its Restricted Subsidiaries or between Restricted
Subsidiaries.

 

75

--------------------------------------------------------------------------------


 

SECTION 6.03.     Debt.  Permit any Restricted Subsidiary to create, incur,
assume, guarantee, otherwise become liable for or suffer to exist, any Debt
other than Permitted Debt.

 

SECTION 6.04.     Mergers, Sales of Assets, Etc.

 

(a)           Merge or consolidate with or into any Person, or permit any
Restricted Subsidiary to merge or consolidate with or into any Person, unless
(i) in the case of a merger or consolidation involving the Parent, the Parent is
the surviving entity in such merger or consolidation, (ii) in the case of a
merger or consolidation involving a Borrower other than the Parent, a Borrower
or the Parent is the surviving entity in such merger or consolidation, (iii) in
the case of a merger or consolidation involving a Loan Party other than a
Borrower, a Loan Party is the surviving entity in such merger or consolidation,
and (iv) in the case of a merger or consolidation involving a Restricted
Subsidiary other than a Loan Party, either a Loan Party or a Restricted
Subsidiary is the surviving entity in such merger or consolidation or the
surviving entity contemporaneously therewith becomes a Restricted Subsidiary;
provided that the requirements of this clause (iv) shall not apply to any merger
or consolidation of a Restricted Subsidiary (other than a Loan Party) with or
into any Person that is not a Subsidiary where neither a Loan Party nor a
Restricted Subsidiary is the surviving entity if (x) the fair market value of
all consideration paid or payable to the Parent and its Restricted Subsidiaries
(whether paid or payable in money, stock or some other form, including, without
limitation, by promissory note or some other installment obligation) on account
of all such mergers and consolidations does not exceed $750,000,000 in any
fiscal year of the Parent, and (y) no Event of Default shall have occurred and
be continuing at the time of such merger or consolidation before and after
giving effect thereto; provided that any applicable requirements of this clause
(a) shall not apply to any merger or consolidation involving a Loan Party (other
than the Parent) with or into any Person that is not a Loan Party, where such
Loan Party is not the surviving Person if, after giving effect to (1) such
merger or consolidation, (2) any new Guaranty or Borrower Counterpart provided
by such surviving Person and (3) any other action taken by the Parent and its
Subsidiaries on or prior to the date of such merger or consolidation in
connection therewith, the Parent has demonstrated Pro Forma Compliance; or

 

(b)           convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), or permit any Restricted Subsidiary
to convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions), all or substantially all of the assets of the
Parent and its Subsidiaries on a consolidated basis.

 

SECTION 6.05.     Multiemployer Plans or Multiple Employer Plans.  Except as
already existing as of the date of this Agreement, create or otherwise cause or
permit to exist or become effective, or permit any Restricted Subsidiary to
create or otherwise cause or permit to exist or become effective, any
Multiemployer Plan or Multiple Employer Plan to which the Parent or any
Restricted Subsidiary makes or accrues an obligation to make any contribution.

 

SECTION 6.06.     Compliance with ERISA.  (a) Terminate any Plan, or permit any
Restricted Subsidiary to terminate any Plan, so as to result in any liability of
the Parent and the Restricted Subsidiaries to the PBGC in excess of
$125,000,000, or (b) permit to exist any occurrence of a Termination Event with
respect to any Plan of the Parent or any Restricted Subsidiary for which there
is an Insufficiency in excess of $125,000,000.

 

76

--------------------------------------------------------------------------------


 

SECTION 6.07.     ERISA Liabilities.  Create or suffer to exist, or permit any
Restricted Subsidiary to create or suffer to exist, any ERISA Liabilities if
immediately after giving effect to such ERISA Liabilities, the aggregate amount
of ERISA Liabilities of the Parent and its Restricted Subsidiaries would exceed
$125,000,000.

 

SECTION 6.08.     Affiliate Transactions.  Make or permit any Restricted
Subsidiary to make, directly or indirectly, any material Investment in any
Affiliate, any transfer, sale, lease or other disposition of any material
Property to any Affiliate, any purchase or acquisition of any material Property
from an Affiliate or any other material arrangement or transaction directly or
indirectly with or for the benefit of an Affiliate (including guaranties and
assumptions of obligations of an Affiliate); provided that the following shall
not be prohibited hereby: (a) any arrangement or other transaction with an
Affiliate which are on terms and conditions as favorable to the Parent or such
Restricted Subsidiary (taken as a whole for any particular transaction) as those
which would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate, (b) arrangements entered in the ordinary course of business
with officers of the Parent, (c) customary fees paid to members of the Board of
Directors of the Parent, (d) any and all transactions to be undertaken between
the Parent and any of its Restricted Subsidiaries or between Restricted
Subsidiaries, and (e) transactions otherwise expressly permitted herein.

 

SECTION 6.09.     Business.  Engage, or permit any of its Restricted
Subsidiaries to engage, in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Parent and its Subsidiaries would be substantially changed from the general
nature of the business engaged in by the Parent and its Subsidiaries on the
Effective Date.

 

SECTION 6.10.     Use of Proceeds; Margin Regulations.  Use the proceeds of any
Advance or Letter of Credit (a) for any purpose other than for general corporate
purposes of the Loan Parties; (b) for any purpose which violates or results in a
violation of any law or regulation or this Agreement; (c) for any purpose which
violates Regulation T, U or X of the Federal Reserve Board; (d) to extend credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Federal Reserve Board); (e) for any purpose which
would result in margin stock (within the meaning of Regulation T, U or X of the
Federal Reserve Board) comprising 25% or more of the assets (including any
Equity Interests held in treasury) of the Parent and its Subsidiaries, taken as
a whole or (f) for any purpose which would violate any sanctions program
administered by (x) the United States of America or the United Kingdom or (y) to
the extent any such sanctions program does not contradict applicable legislation
of the United States of America or the United Kingdom including without
limitation applicable sanctions, embargoes, or anti boycott regulations, the
European Union or the United Nations.

 

SECTION 6.11.     Restrictions on Payment of Dividends, Etc.  Permit any of its
Restricted Subsidiaries to enter into any agreement limiting the ability of any
Restricted Subsidiary to pay dividends, make distributions, or make loans and
advances to the Loan Parties; provided, however, notwithstanding the foregoing
prohibition contained in this Section 6.11, a Restricted Subsidiary shall not be
prohibited from entering into any of the following:

 

(a)           any agreement which restricts or limits the ability of any
Restricted Subsidiary to pay dividends, make distributions, or make loans or
advances to the Loan Parties entered into in

 

77

--------------------------------------------------------------------------------


 

connection with (i) Debt incurred by the Parent or such Restricted Subsidiary to
acquire, construct, renovate, or upgrade any drilling rig or marine
transportation vessel (including without limitation the Rigs) which is not owned
by the Parent or any of its Subsidiaries on the Effective Date, or (ii) Debt
that is a refinancing of Debt described in clause (a)(i) above, and that is
permitted under clause (m) of the definition of “Permitted Debt”, and that, if
secured, is secured only by a Lien that is permitted under clause (m)(iii) or
(n)(iii) of the definition of “Permitted Liens,” in each case, so long as
(x) any such restriction or limitation applies only to the earnings, revenues,
or cash flow of such drilling rig or marine transportation vessel (including
without limitation a Rig) acquired, constructed, renovated, or upgraded and
(y) if such agreement is entered into pursuant to clause (a)(ii) above, the
terms of such agreement are not materially more restrictive than the original
agreement;

 

(b)           any agreement which restricts or limits the ability of any
Restricted Subsidiary to pay dividends, make distributions, or make loans or
advances to the Loan Parties if such Restricted Subsidiary party thereto is a
non-wholly owned Subsidiary of the Parent and such agreement was existing at the
time such Restricted Subsidiary was acquired by Parent or one of its
Subsidiaries, and was not created in contemplation of such acquisition, and the
limitations therein apply only to the property or Equity Interests of such
Restricted Subsidiary at the time of such acquisition (and accessions,
improvements and replacements in respect of such property);

 

(c)           any agreement which restricts or limits the ability of any
Restricted Subsidiary to pay dividends, make distributions, or make loans or
advances to the Loan Parties if such restrictions are temporary restrictions
with respect to dividends, distributions or assignments by a Restricted
Subsidiary contained in a written agreement for the disposition of all or
substantially all of the outstanding Equity Interests or assets of such
Restricted Subsidiary, provided that such disposition is otherwise permitted
hereunder; or

 

(d)           joint venture agreements, partnership agreements and other similar
agreements with respect to a joint ownership arrangement restricting the
distribution of assets or property of, or the payment of dividends by, or the
making of loans or advances by, such joint venture, partnership or other joint
ownership entity, or any of such Person’s subsidiaries, as long as such
restrictions are not applicable to any other Person or any other Person’s
assets.

 

SECTION 6.12.     Restricted Payments; Debt Redemptions.

 

(a)           Declare or make, or permit any of its Restricted Subsidiaries to
declare or make, directly or indirectly, any Restricted Payment with respect to
the ordinary shares of the Parent, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Event of Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

 

(i)            the Parent may declare and make dividend payments or other
distributions payable solely in Equity Interests of the Parent (other than
Equity Interests constituting Disqualified Capital Stock);

 

(ii)           the Parent may make any Restricted Payment with an amount equal
to the net cash proceeds received from the issuance of new shares of its Equity
Interests (other

 

78

--------------------------------------------------------------------------------


 

than Disqualified Capital Stock); provided that (A) such issuance of Equity
Interests occurs substantially concurrently with such Restricted Payment (with
an issuance being deemed substantially concurrent if such Restricted Payment
occurs not more than 90 days after such issuance) and (B) no Advances are
outstanding at the time of, or immediately after giving effect to, such
Restricted Payment; and

 

(iii)          the Parent may pay cash dividends to the holders of its common
Equity Interests in an amount not to exceed $0.01 per share per fiscal quarter.

 

(b)           optionally or voluntarily Redeem, or permit any of its Restricted
Subsidiaries to optionally or voluntarily Redeem (whether in whole or in part)
any Debt of the type described in clause (a) or (b) of the definition of “Debt”
of the Parent or its Subsidiaries with an originally scheduled maturity date
after the latest Termination Date under this Agreement; except that, so long as
no Event of Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

 

(i)            the Parent or any of its Restricted Subsidiaries may Redeem any
such Debt by converting or exchanging such Debt into Equity Interests of the
Parent (other than Equity Interests constituting Disqualified Capital Stock) or
any other Equity Interests or securities which are converted into, exchanged
for, or redeemed with, Equity Interests of the Parent substantially
simultaneously therewith;

 

(ii)           the Parent or any of its Restricted Subsidiaries may Redeem any
such Debt with an amount equal to the net cash proceeds of an issuance of Equity
Interests of the Parent (other than Equity Interests constituting Disqualified
Capital Stock); provided that (A) no Advances are outstanding at the time of, or
immediately after giving effect to, such Redemption and (B) such issuance of
Equity Interests of Parent occurs substantially concurrently with such
Redemption (with a Redemption being deemed substantially concurrent if such
Redemption occurs not more than 90 days after such issuance);

 

(iii)          so long as, at the time of such Redemption and immediately after
giving effect thereto, (A) no Advances are then outstanding and (B) the
aggregate amount of Available Cash exceeds $250,000,000, the Parent or any of
its Restricted Subsidiaries may Redeem any such Debt;

 

(iv)          the Parent or any of its Restricted Subsidiaries may Redeem any
Debt of the type described in clause (g) of the definition of “Permitted Debt”,
so long as such Redemption is consummated substantially concurrently with such
acquisition or merger (with a Redemption being deemed substantially concurrent
if such Redemption occurs not more than 90 days after such Person becomes a
Subsidiary or is merged with or into the Parent or any of its Subsidiaries);

 

(v)           the Parent or any of its Restricted Subsidiaries may Redeem any
such Debt owed to Parent or any of its Restricted Subsidiaries; and

 

(vi)          the Parent or any of its Restricted Subsidiaries may Redeem Debt
in exchange for, or as part of, an extension, refinancing, renewal, or
replacement of such Debt that is permitted by clause (m) of the definition of
“Permitted Debt”.

 

79

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.     Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           Any Borrower shall fail to pay (i) any principal hereunder or on
any Note when due, (ii) any amount payable pursuant to Section 2.18(e) or
Section 2.21(b)(i) when due or (iii) any interest, fee or other amount due
hereunder or under any other Loan Document to which it is a party for more than
three Business Days after such fee or other amount becomes due and payable; or

 

(b)           Any Loan Party (other than a Borrower) shall fail to pay any
amount payable by it under any Loan Document to which it is a party for more
than three Business Days after such amount becomes due and payable; or

 

(c)           Any representation or warranty made by any Loan Party (or any of
its respective officers, agents or representatives) (including representations
and warranties deemed made pursuant to Section 3.02 or Section 3.03) under or in
connection with any Loan Document to which it is a party shall prove to have
been incorrect in any material respect (other than a representation or warranty
that is subject to a materiality qualifier in the text thereof, which shall have
been incorrect in any respect) when made or deemed made; or

 

(d)           Any Loan Party (i) shall fail to perform or observe any term,
covenant or agreement applicable to such Person contained in Section 5.01(g),
5.03, 5.05 (but only with respect to the preservation and maintenance of legal
existence of the Borrowers), 5.11, 5.13 or Article VI; (ii) shall fail to
perform or observe any term, covenant or agreement applicable to such Person
contained in Section 5.06, and such failure shall remain unremedied for 5
Business Days after the earlier of (x) the date a Responsible Person of any Loan
Party has actual knowledge of such failure and (y) the date written notice
thereof shall have been given to any Loan Party by the Administrative Agent at
the request of any Bank; or (iii) shall fail to perform or observe any term,
covenant or agreement applicable to such Person contained herein or in any other
Loan Document that is not covered by Section 7.01(a), Section 7.01(b) or clause
(i) or clause (ii) of this Section 7.01(d) and such failure shall remain
unremedied for 30 days after the earlier of (x) the date a Responsible Person of
any Loan Party has actual knowledge of such failure and (y) the date written
notice thereof shall have been given to any Loan Party by the Administrative
Agent at the request of any Bank; or

 

(e)           The Parent or any of its Subsidiaries shall (i) fail to pay any
principal of or premium or interest on any Debt which is outstanding in the
principal amount of at least $125,000,000 in the aggregate, of the Parent or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or
(ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any Debt which is
outstanding in the principal amount of at least

 

80

--------------------------------------------------------------------------------


 

$125,000,000 or permit or suffer any other event to occur or condition to exist
under any agreement or instrument relating to any such Debt, and such default or
other event or condition shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect thereof is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
require such Debt to be prepaid prior to the stated maturity thereof; or

 

(f)            Any Loan Party or any of the Material Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any of the Material Subsidiaries seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
60 days; or any Loan Party or any of the Material Subsidiaries shall take any
action to authorize, any of the actions set forth above in this subsection (f);
or

 

(g)           Any judgment, decree or order for the payment of money, the
uninsured portion of which is in excess of $125,000,000, shall be rendered
against any Loan Party or any of the Material Subsidiaries and remains
unsatisfied and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment, decree or order or (ii) there shall be any
period of 30 consecutive days (with respect to any such judgment rendered in the
United States) or 60 consecutive days (with respect to any such judgment
rendered outside of the United States) during which a stay of enforcement of
such judgment, decree or order, by reason of a pending appeal or otherwise,
shall not be in effect; or

 

(h)           Any Termination Event as defined in clause (b), (d) or (e) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Parent by the Administrative Agent,
(i) such Termination Event shall still exist and (ii) the sum (determined as of
the date of occurrence of such Termination Event) of the liabilities to the PBGC
resulting from all such Termination Events is equal to or greater than
$125,000,000; or

 

(i)            Any Loan Party shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$125,000,000 or requires payments exceeding $25,000,000 in any year; or

 

(j)            Any Loan Party shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years which include the Effective
Date by an amount exceeding $125,000,000 in the aggregate; or

 

81

--------------------------------------------------------------------------------


 

(k)           A Change of Control occurs; or

 

(l)            Any event occurs creating any ERISA Liabilities which could
reasonably be expected to have a Material Adverse Effect and such event is not
cured within 30 days from the occurrence of such event; or

 

(m)          The Credit Agreement, any Guaranty, or any Note, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of the Credit Agreement, any Guaranty, or any Note;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrowers,
declare the obligation of each Issuing Bank to issue Letters of Credit to be
terminated and the obligation of each Bank to make Advances to be terminated,
whereupon each such obligation and all of the Commitments shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrowers, declare the Obligations to be forthwith due
and payable, whereupon the Obligations shall become and be forthwith due and
payable, without presentment, demand, protest, notice of intent to accelerate or
further notice of any kind, all of which are hereby expressly waived by each
Borrower, and (iii) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrowers, demand payment of the maximum amount
remaining available to be drawn under then outstanding Letters of Credit
(assuming compliance with all conditions for drawing thereunder); provided that
in the event of an actual or deemed entry of an order for relief with respect to
a Borrower under the Bankruptcy Code, (a) the obligation of each Issuing Bank to
issue Letters of Credit, the obligation of each Bank to make its Advances and
all of the Commitments shall automatically be terminated and (b) the Obligations
and the maximum amount remaining available to be drawn under then outstanding
Letters of Credit (assuming compliance with all conditions for drawing
thereunder) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

 

SECTION 7.02.     Application of Funds.  After the exercise of remedies provided
for above (or after the Obligations have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.21(c), be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest, letter
of credit fees payable pursuant to Section 2.18(d)(ii), Banking Services
Obligations, and Bank Hedging Obligations) payable to the Banks and the Issuing
Banks (including fees, charges, and disbursements of counsel to the respective
Banks and the Issuing Banks and amounts payable under Sections 2.10, 2.13, and

 

82

--------------------------------------------------------------------------------


 

9.04(b)), ratably among them in proportion to the respective amounts described
in this clause Second owing to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees payable pursuant to Section 2.18(d)(ii) and
interest on the Obligations, ratably among the Banks and the Issuing Banks in
proportion to the respective amounts described in this clause Third owing to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, unpaid drawings under Letters of Credit, Banking
Services Obligations, and Bank Hedging Obligations, ratably among the Banks, the
Issuing Banks, and the holders of Banking Services Obligations and Bank Hedging
Obligations, in proportion to the respective amounts described in this
clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of outstanding obligations with respect to Letters of
Credit Liabilities comprised of the maximum undrawn amount of Letters of Credit,
to the extent not otherwise Cash Collateralized pursuant to Section 2.21(b); and

 

Sixth, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 7.02.

 

Subject to Section 2.18(e), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Banking Services Obligations and Bank Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Hedge Counterparty, as the case may be. 
Each such Affiliate not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article VIII hereof for itself and its Affiliates as if a “Bank”
party hereto.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

 

SECTION 8.01.     Appointment and Authority.  Each Bank and each Issuing Bank
hereby irrevocably appoints the Administrative Agent to act on its behalf as the
Administrative

 

83

--------------------------------------------------------------------------------


 

Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Issuing Banks and the Banks, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

SECTION 8.02.     Administrative Agent Individually.

 

(a)           The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Bank as any other Bank and
may exercise the same as though it were not the Administrative Agent and the
term “Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Banks.

 

(b)           Each Bank understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrowers,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates.  Each
Bank understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information (other than information
required to be delivered by the Administrative Agent to the Banks pursuant to
this Agreement) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Banks that are not members of the
Agent’s Group.  None of the Administrative Agent nor any member of the Agent’s
Group shall have any duty to disclose to any Bank or use on behalf of the Banks,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Bank such documents as are expressly required
and provide such notifications as are expressly required by any Loan Document to
be transmitted by the Administrative Agent to the Banks.

 

84

--------------------------------------------------------------------------------


 

(c)           Each Bank further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Banks (including the interests of the Banks hereunder and under the
other Loan Documents).  Each Bank agrees that no member of the Agent’s Group is
or shall be required to restrict its activities as a result of the Person
serving as Administrative Agent being a member of the Agent’s Group, and that
each member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Bank.  None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary or equitable duties
(including without limitation any duty of trust or confidence) owing by the
Administrative Agent or any member of the Agent’s Group to any Bank including
any such duty that would prevent or restrict the Agent’s Group from acting on
behalf of customers (including the Loan Parties or their Affiliates) or for its
own account, except that the Administrative Agent shall perform all of its
obligations that are expressly required by this Agreement or any other Loan
Document to which it is a party.

 

SECTION 8.03.     Duties of Administrative Agent; Exculpatory Provisions.

 

(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the written direction of the Majority
Banks (or such other number or percentage of the Banks as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under the Bankruptcy Code or other debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of the Bankruptcy Code or other debtor relief
law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority Banks
(or such other number or percentage of the Banks as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.01) or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or the event or events that give or
may give rise to any Default unless (x) in the case of a Default arising under
Section 7.01(a), the Administrative Agent has actual knowledge of such Default
or (y) in the case of any Default other than Default arising under
Section 7.01(a), until the Parent or any Bank shall have given notice to the
Administrative Agent describing such Default and such event or events.

 

85

--------------------------------------------------------------------------------


 

(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by the Collateral Documents or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any Bank
and each Bank confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

 

SECTION 8.04.     Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Bank prior to the making of such Advance or the issuance of such Letter of
Credit, and in the case of a Borrowing, such Bank shall not have made available
to the Administrative Agent such Bank’s Ratable Portion of such Borrowing.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers or any other Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05.     Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.05 (as though
such sub-agents were the

 

86

--------------------------------------------------------------------------------


 

“Administrative Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 

SECTION 8.06.     Non-Reliance on Administrative Agent and Other Banks.

 

(a)           Each Bank confirms to the Administrative Agent, the Issuing Banks,
each other Bank and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, the Issuing Banks, any other Bank or any
of their respective Related Parties, of evaluating the merits and risks
(including Tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Advances and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Advances and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.

 

(b)           Each Bank acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, the Issuing Banks, any other Bank or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, any other Bank or any of their respective Related Parties, continue to be
solely responsible for making its own appraisal and investigation of all risks
arising under or in connection with, and its own credit analysis and decision to
take or not take action under, this Agreement and the other Loan Documents based
on such documents and information as it shall from time to time deem
appropriate, which may include, in each case:

 

(i)            the financial condition, status and capitalization of the
Borrowers and each other Loan Party;

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit and
the form and substance of all evidence delivered in connection with establishing
the satisfaction of each such condition;

 

(iv)          the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, the Issuing Banks, any other Bank or by
any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement,

 

87

--------------------------------------------------------------------------------


 

arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document; provided that this
Section 8.06(b)(iv) shall not affect any express obligations of Administrative
Agent, any Issuing Bank, or any Bank under this Agreement to provide notices or
information.

 

SECTION 8.07.     Indemnification.  The Banks agree to indemnify the
Administrative Agent and each Issuing Bank (to the extent not reimbursed by the
Borrowers), ratably according to the respective principal amounts of the Notes
then held by each of them (or if no principal of the Notes is at the time
outstanding or if any principal of the Notes is held by any Person which is not
a Bank, ratably according to the respective amounts of their Commitments then
existing, or, if no such principal amounts are then outstanding (or if any
principal of the Notes is held by any Person which is not a Bank) and no
Commitments are then existing, ratably according to the respective amounts of
the Commitments existing immediately prior to the termination thereof), from and
against any and all claims, damages, losses, liabilities and expenses (including
reasonable fees and disbursements of counsel) of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against the Administrative
Agent or such Issuing Bank in any way relating to or arising out of any of the
Loan Documents or any action taken or omitted by the Administrative Agent or
such Issuing Bank under the Loan Documents (EXPRESSLY INCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH ISSUING
BANK).  IT IS THE INTENT OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND
EACH ISSUING BANK SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 8.07, BE
INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.  Without
limitation of the foregoing, each Bank agrees to reimburse the Administrative
Agent and each Issuing Bank promptly upon demand for such Bank’s ratable share
of any reasonable out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent or such Issuing Bank in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents, or any of them, to the extent that the Administrative Agent or such
Issuing Bank is not reimbursed for such expenses by the Borrowers.

 

SECTION 8.08.     No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent,
Co-Documentation Agents, Joint Lead Arrangers or Joint Book Managers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Bank hereunder.

 

SECTION 8.09.     Resignation by the Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Parent and the Banks.  Upon receipt of any such notice of resignation, the
Majority Banks shall have the right, in consultation with the Parent, to appoint
a successor, which shall be a commercial bank or trust company reasonably
acceptable to the Parent.  If no such successor shall have been so appointed by
the Majority Banks and shall have accepted such appointment within 30 days after
the retiring Administrative Agent

 

88

--------------------------------------------------------------------------------


 

gives notice of its resignation (such 30-day period, the “Bank Appointment
Period”), then the retiring Administrative Agent may on behalf of the Majority
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above.  In addition and without any obligation on the part of the retiring
Administrative Agent to appoint, on behalf of the Majority Banks, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Bank Appointment Period notify the Parent and the Majority
Banks that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three Business
Days after the date of such notice.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each Bank
directly, until such time as the Majority Banks appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)           Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Parent and the
Majority Banks otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Letters of Credit
where such advance, issuance or extension is to occur on or after the effective
date of such resignation.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

SECTION 8.10.     Issuing Banks’ Reliance, Etc.  None of the Issuing Banks nor
any of their Related Parties shall be liable for any action taken or omitted to
be taken by it or them under or in connection with any Loan Document, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction by final and nonappealable judgment.  No Issuing Bank
shall have, by reason of this Agreement or any other Loan Document

 

89

--------------------------------------------------------------------------------


 

a fiduciary relationship in respect of any Bank or the holder of any Note; and
nothing in this Agreement or any other Loan Document, expressed or implied, is
intended or shall be so construed as to impose upon it any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein.  Without limitation of the generality of the foregoing, each
Issuing Bank: (i) may treat the payee of any Note as the holder thereof until it
receives and executes an Assignment and Acceptance entered into by the Bank that
is payee of such Note, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.06, (ii) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with any Loan Document or any
other instrument or document furnished pursuant hereto or in connection
herewith; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document or any other instrument or document furnished pursuant hereto or
in connection herewith on the part of the Borrowers or any other Person or to
inspect the property (including the books and records) of the Borrowers or any
other Person; (v) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto or in connection
herewith; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed,
given or sent by the proper party or parties except for liability determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from its gross negligence or willful misconduct.

 

SECTION 8.11.     Issuing Banks and Their Affiliates.  With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Bank which
is also an Issuing Bank shall have the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not an
Issuing Bank; and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated, include any Bank serving as an Issuing Bank in its individual
capacity.  Any Bank serving as an Issuing Bank and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Parent, any of its Subsidiaries and any Person who may do business
with or own securities of the Parent or any of its Subsidiaries, all as if such
Bank were not an Issuing Bank and without any duty to account therefor to the
Banks.

 

SECTION 8.12.     Resignation by an Issuing Bank.  (a) Any Issuing Bank may
resign from the performance of all its functions and duties hereunder and under
the other Loan Documents at any time by giving 15 Business Days’ prior written
notice to the Administrative Agent, the Parent, each other Issuing Bank and the
Banks.  Such resignation shall take effect upon the appointment of a successor
Issuing Bank pursuant to clauses (b) and (c) below or as otherwise provided
below.

 

(b)           Upon any such notice of resignation, the Majority Banks shall have
the right to appoint a successor Issuing Bank which shall be a commercial bank
or trust company reasonably acceptable to the Parent.

 

90

--------------------------------------------------------------------------------


 

(c)           If a successor to a resigning Issuing Bank shall not have been so
appointed within such 15 Business Day period, the resigning Issuing Bank, with
the consent of the Parent (which consent will not be unreasonably withheld),
shall have the right to then appoint a successor Issuing Bank who shall serve as
an Issuing Bank until such time, if any, as the Majority Banks appoint a
successor Issuing Bank as provided above.

 

(d)           If no successor Issuing Bank has been appointed pursuant to clause
(b) or (c) above and shall have accepted such appointment by the 20th Business
Day after the date such notice of resignation was given by the resigning Issuing
Bank, the resigning Issuing Bank’s resignation shall become effective.

 

(e)           After any Issuing Bank’s resignation hereunder as Issuing Bank,
the provisions of this Article VIII and Section 9.04 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Issuing Bank
under this Agreement.

 

SECTION 8.13.     Syndication Agent, Co-Documentation Agents, Joint Lead
Arrangers, Joint Book Managers, Etc.  The Syndication Agent, Joint Lead
Arrangers, Joint Book Managers, and Co-Documentation Agents have no duties or
obligations under this Agreement.  None of the Syndication Agent, Joint Lead
Arrangers, Joint Book Managers, or Co-Documentation Agents shall have, by reason
of this Agreement or the Notes, a fiduciary relationship in respect of any Bank
or the holder of any Note, and nothing in this Agreement or the Notes, express
or implied, is intended or shall be construed to impose on any such agent or
arranger any obligation in respect of this Agreement or the Notes.

 

SECTION 8.14.     Removal of Administrative Agent.  Anything herein to the
contrary notwithstanding, if at any time the Majority Banks determine that the
Person serving as Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender, the Majority Banks
may by notice to the Parent and such Person remove such Person as Administrative
Agent and, in consultation with the Parent, appoint a replacement Administrative
Agent hereunder.  Such removal will, to the fullest extent permitted by
applicable law, be effective on the earlier of (a) the date a replacement
Administrative Agent is appointed and (b) the date 30 days after the giving of
such notice by the Majority Banks (regardless of whether a replacement
Administrative Agent has been appointed).

 

SECTION 8.15.     Cure of Defaulting Lender.  If the Parent, the Administrative
Agent and the Issuing Banks agree in writing in their discretion that a Bank is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any amounts then held in the segregated account referred to in
Section 2.21), such Bank will, to the extent applicable, purchase at par such
portion of outstanding Advances and Letter of Credit Liabilities of the other
Banks and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Extensions of the Banks to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Bank will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Credit Extension of each Bank will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or

 

91

--------------------------------------------------------------------------------


 

payments made by or on behalf of the Borrowers while such Bank was a Defaulting
Lender; and provided further that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Bank’s having been a Defaulting Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.     Amendments, Etc.

 

(a)           Amendments Generally.  No amendment or waiver of any provision of
any Loan Document, nor consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that:

 

(i)            no amendment, waiver or consent shall, unless in writing and
signed by all the Banks affected thereby, do any of the following: (A) waive any
of the conditions specified in Article III, (B) increase or extend any
Commitment of any Bank or subject any Bank to any additional obligation,
(C) forgive or reduce the pricing of, principal of, or rate of interest on, the
Notes or any fees or other amounts payable hereunder, and (D) postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder;

 

(ii)           no amendment, waiver or consent shall, unless in writing and
signed by all the Banks, do any of the following: (A) take any action which
requires the signing of all the Banks pursuant to the terms of any Loan
Document, (B) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes which shall be required for the Banks or
any of them to take any action under any Loan Document, (C) amend this
Section 9.01, (D) release any Guaranty (other than as set forth in
Section 9.01(c)) and (E) modify Section 2.14(a) or any provision of
Section 2.15(a) that deals with the ratable treatment of the Banks;

 

(iii)          no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Banks required above to take such
action, affect the rights or duties of the Issuing Banks under any Loan
Document;

 

(iv)          no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required above to
take such action, affect the rights or duties of the Administrative Agent under
any Loan Document; and

 

(v)           the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.

 

(b)           Defaulting Lenders.  Anything herein to the contrary
notwithstanding, during such period as a Bank is a Defaulting Lender, to the
fullest extent permitted by applicable law, such

 

92

--------------------------------------------------------------------------------


 

Bank will not be entitled to vote in respect of amendments, waivers,
determinations, consents, or notifications hereunder or under any other Loan
Document, and the Commitment, outstanding Advances, and other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Majority Banks or all of the Banks, as required, have approved any
such amendment, waiver, determination, consent, or notification (and the
definition of “Majority Banks” will automatically be deemed modified accordingly
for the duration of such period); provided, that any such amendment, waiver,
determination, consent, or notification that would (i) increase or extend the
term of the Commitment of such Defaulting Lender, (ii) extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
(iii) reduce the principal amount of any obligation owing to such Defaulting
Lender, (iv) reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or (v) alter the terms of this proviso, will require the
consent of such Defaulting Lender.  If a Defaulting Lender’s consent to an
amendment, waiver, determination, consent, or notification is required pursuant
to this Section 9.01 or any other provision in the Loan Documents, and such
Defaulting Lender has failed to respond to a written request from the
Administrative Agent to approve such waiver, amendment, determination, consent,
or notification for 30 days after such Defaulting Lender’s receipt of such
request, such Defaulting Lender will be deemed to have approved such amendment,
waiver, determination, consent, or notification.

 

(c)           Permitted Releases of Guarantors and Borrowers.  Anything herein
to the contrary notwithstanding, the Banks hereby irrevocably authorize the
Administrative Agent to release (i) any Guarantor that becomes a Guarantor
pursuant to Section 5.11 in accordance with the terms and conditions set forth
in Section 5.11 and the Guaranty to which such Guarantor is a party and (ii) any
Borrower that becomes a Borrower pursuant to Section 5.11 in accordance with the
terms and conditions set forth in Section 5.11 and the Borrower Counterpart to
which such Borrower is a party and release such Borrower as an obligor under any
Note to which it is a party.

 

SECTION 9.02.     Notices, Etc.

 

(a)           All notices, demands, requests, consents and other communications
provided for hereunder shall be in writing or by any telecommunication device
capable of creating a written record (including electronic mail), and mailed,
faxed, or delivered, if to the Parent, at the address, facsimile number or email
address set forth below:

 

Ensco plc

Treasury Department

Attn:       Treasurer

5847 San Felipe, Suite 3300

Houston, Texas 77057

Phone:   713-789-1400

Fax:        713-430-4596

Email:  treasury@enscoplc.com and/or cweber@enscoplc.com

 

without limiting the provisions of Section 2.20, if to Pride, at the address,
facsimile number or email address set forth above.

 

93

--------------------------------------------------------------------------------


 

if to any Bank or Issuing Bank, at its address for notices in such capacity
specified in its Administrative Questionnaire; if to the Administrative Agent,
at its address, facsimile number or email address set forth below:

 

Citibank, N.A.

1615 Brett Road

Building #3

New Castle, DE  19720

Attention:  Bank Loans Syndications Department

Facsimile:    (646) 274-5080

Email:  GLAgentOfficeOps@citi.com

 

With a copy to:

 

Citibank, N.A.

388 Greenwich Street, 31st Floor

New York, NY 10013

Attention:  Robert Malleck

Telephone:  (212) 816-5435

Facsimile:   (212) 816-5429

Email:  robert.malleck@citi.com

 

And, for Notices of Letter of Credit, with an email copy to:

 

Citibank, N.A.

Attention:  Zach Cooper

Email:   zach.cooper@citi.com

 

or, as to the Loan Parties, the Administrative Agent, or the Issuing Banks, at
such other address, facsimile number or email address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address, facsimile number or email address as shall be designated
by such party in a written notice to the Parent, the Administrative Agent, and
the Issuing Banks.

 

(b)           All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mail, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.03 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and

 

94

--------------------------------------------------------------------------------


 

(iv) subject to the limitations or exclusions upon those forms of Communications
that may not be transmitted by means of Approved Electronic Communications, and
other than any notice given to the Parent of an assignment under
Section 9.06(a) (which notice shall be delivered by hand, including any
overnight courier service, by mail, or by facsimile), if delivered by electronic
mail or any other telecommunications device, when transmitted to an electronic
mail address (or by another means of electronic delivery) as provided in
clause (a); provided, however, that notices and communications to the
Administrative Agent or the Issuing Banks pursuant to Article II or Article VIII
shall not be effective until received by the Administrative Agent or the Issuing
Banks.

 

(c)           Notwithstanding clauses (a) and (b) (unless the Administrative
Agent requests that the provisions of clause (a) and (b) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Parent.  Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Bank to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that any Borrower effect delivery in such manner.

 

SECTION 9.03.     No Waiver; Remedies.  No failure on the part of any Bank, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

 

SECTION 9.04.     Costs, Expenses and Indemnity.

 

(a)           Costs and Expenses.  The Borrowers agree to pay on demand, (i) all
reasonable costs and expenses of the Administrative Agent, the Syndication
Agent, and the Joint Lead Arrangers in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents and the other documents to be delivered under the Loan Documents,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect to preparation, execution and delivery of the
Loan Documents and the satisfaction of the matters referred to in Sections 3.01
and 3.02, and the reasonable costs and expenses of the Issuing Banks in
connection with any Letter of Credit, and (ii) all legal and other costs and
expenses, if any, of the Administrative Agent, the Issuing Banks and each Bank
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of the Loan Documents and the other documents to be
delivered under the Loan Documents or incurred in connection with any workout,
restructuring or bankruptcy (including without limitation, the costs and
expenses of counsel, which shall be limited to a single firm of counsel for the
Administrative Agent, the Issuing Banks and each Bank taken as a whole and, if
reasonably necessary, a single firm of local or regulatory counsel in each
appropriate jurisdiction and a single firm of special counsel for each relevant
specialty, in each case for all such parties taken as a

 

95

--------------------------------------------------------------------------------


 

whole and solely, in the case of an actual or perceived conflict of interest (as
reasonably identified by such a party), where such party affected by such
conflict of interest informs you of such conflict, one additional firm of
counsel in each relevant jurisdiction).

 

(b)           Break Funding Payments.  If any payment or purchase of principal
of, or Conversion of, any LIBOR Advance or LIBOR Borrowing is made other than on
the last day of an Interest Period relating to such Advance, as a result of a
payment, purchase or Conversion pursuant to Section 2.04, 2.07(e), 2.08, 2.09,
2.10, 2.11, 2.13, 2.16, 2.19, or acceleration of the maturity of the Notes
pursuant to Section 7.01 or for any other reason, the Borrowers shall, upon
demand by any Bank (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, purchase or Conversion, including
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund or maintain such Advance.

 

(c)           Indemnification.  The Borrowers agree, to the fullest extent
permitted by law, to indemnify and hold harmless the Administrative Agent, the
Issuing Banks, the Joint Lead Arrangers, the Syndication Agent, the
Co-Documentation Agents, each Bank and each of their respective Related Parties
(collectively, “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities and expenses (including reasonable fees and
disbursements of counsel and claims, damages, losses, liabilities and expenses
relating to environmental matters, but excluding Taxes which are governed by
Section 2.13) (collectively, “Losses”) for which any of them may become liable
or which may be incurred by or asserted against an Indemnified Party, in each
case arising out of, related to or in connection with (i) any transaction in
which any proceeds of all or any part of the Advances are applied or a Letter of
Credit has been issued, as applicable, (ii) breach by a Loan Party of any Loan
Document, (iii) violation by the Parent or any of its Subsidiaries of any
Environmental Law or any other law, rule, regulation or order, (iv) any Lien
granted pursuant to any Loan Document, (v) ownership by any Indemnified Party of
any property following foreclosure (or similar action) under any of the Loan
Documents, to the extent such Losses arise out of or result from (x) any
Hazardous Materials located in, on or under the property of the Parent or any
Subsidiary on the date of such foreclosure (or similar action) or (y) operation
of any such property on or before the date of such foreclosure (or similar
action), including Losses which are imposed upon Persons under any Environmental
Law solely by virtue of ownership, (vi) any Indemnified Party’s being deemed an
operator of any property of the Parent or any of its Subsidiaries by a court or
other Person, to the extent such Losses arise out of or result from any
Hazardous Materials located in, on or under any such property, or (vii) any
investigation, litigation, or proceeding, whether or not any Indemnified Party
is a party thereto, related to or in connection with any of the foregoing or any
Loan Document (EXPRESSLY INCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE OR STRICT LIABILITY OF SUCH INDEMNIFIED PARTY,
BUT EXCLUDING ANY SUCH LOSSES DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (X) THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY, (Y) A MATERIAL BREACH BY SUCH
INDEMNIFIED PARTY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR (Z) CLAIMS OF ONE
OR MORE INDEMNIFIED PARTIES AGAINST ANOTHER INDEMNIFIED PARTY (OTHER THAN CLAIMS
AGAINST THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE CO-

 

96

--------------------------------------------------------------------------------


 

DOCUMENTATIONS AGENTS OR THE JOINT LEAD ARRANGERS IN THEIR CAPACITIES AS SUCH)
AND NOT INVOLVING ANY ACT OR OMISSION OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES (OR ANY OF SUCH PERSON’S RELATED PARTIES)).  IT IS
THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 9.04(C), BE INDEMNIFIED FOR THEIR OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE AND THEIR OWN STRICT LIABILITIES.

 

SECTION 9.05.     Right of Set-Off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 7.01, the Administrative Agent, each Bank and each Issuing
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent, such Bank or such
Issuing Bank to or for the credit or the account of a Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by the Administrative Agent, such Bank or such
Issuing Bank, irrespective of whether or not the Administrative Agent, such Bank
or such Issuing Bank shall have made any demand under this Agreement or such
Note and although such obligations may be unmatured; provided that in the event
that any Defaulting Lender exercises any such right of setoff, (x) all amounts
so set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Banks and (y) such Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each of the Administrative Agent, each Bank and each Issuing Bank agrees
promptly to notify the Administrative Agent and such Borrower after any such
set-off and application made by the Administrative Agent, such Bank or such
Issuing Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent, each Bank and each Issuing Bank under this Section are in addition to
other rights and remedies (including other rights of set-off) which the
Administrative Agent, such Bank or such Issuing Bank may have.

 

SECTION 9.06.     Assignments and Participations.

 

(a)           Assignments by Banks.  Each Bank may, in accordance with
applicable law, assign to one or more banks or other entities all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment, the Advances owing to it and the Notes held by it); provided,
however, that

 

(i)            each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (including the
Letter of Credit Liabilities held by the assigning Bank pursuant to
Section 2.18),

 

(ii)           except in the case of an assignment of all of a Bank’s rights and
obligations under this Agreement, the sum of the Commitment of the assigning
Bank

 

97

--------------------------------------------------------------------------------


 

being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $10,000,000 (and in increments of $1,000,000 in excess thereof),

 

(iii)          each such assignment shall be to an Eligible Assignee,

 

(iv)          the consent of each Issuing Bank shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding),
which consent shall not, in the case of an assignment pursuant to
Section 2.16(b), be unreasonably withheld, delayed or conditioned,

 

(v)           the parties to each such assignment shall execute and deliver to
the Administrative Agent, for recording by the Administrative Agent in the
Register, an Assignment and Acceptance, together with any Notes then held by
such assigning Bank and any Notes then held by such assignee and, except in the
case of an assignment from a Bank to its Affiliate, a processing and recordation
fee of $3,500 payable to the Administrative Agent, and

 

(vi)          no such assignment will be made to any Defaulting Lender or any of
its subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (vi).

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder, (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of an assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto except that the rights under Sections 2.06, 2.10, 2.13 and 9.04 of such
Bank shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a party hereto), and (z) unless the Parent
in its sole discretion otherwise consents, no such assignee shall be entitled to
receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13 than the
assigning Bank would have been entitled to receive with respect to the rights
assigned to such assignee, except as a result of circumstances arising after the
date of such assignment.  Any assignment or transfer by a Bank of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(b)           Agreements of Assignor and Assignee.  By executing and delivering
an Assignment and Acceptance, the Bank assignor thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
assigning Bank makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in

 

98

--------------------------------------------------------------------------------


 

or in connection with any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto or in connection
herewith; (ii) such assigning Bank makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or any other Person or the performance or observance by any Borrower or
any other Person of any of its respective obligations under any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, the Issuing Banks, such assigning Bank
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, any of the other Loan Documents or any
other instrument or document; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such powers
and discretion as are reasonably incidental thereto; and (ix) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.

 

(c)           Register.  The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitment of and the principal amount of the
Advances owing to, each Bank from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrowers or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Acceptance of Assignment by Administrative Agent; Notes.  Upon its
receipt of an Assignment and Acceptance executed by an assigning Bank and an
assignee representing that it is an Eligible Assignee, together with any Notes
then held by such assigning Bank and any Notes then held by such assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit E, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt written notice thereof (which notice shall be delivered by
hand, including any overnight courier service, by mail, or by facsimile) to the
Borrowers.  Within five Business Days after its receipt of such notice, an
authorized officer of each Borrower shall execute and deliver to the
Administrative Agent, in exchange for any surrendered Notes, a new Note payable
to the order of such Eligible Assignee (if a new Note is requested by such
Eligible Assignee) in an amount equal to its Commitment after giving effect to
such Assignment and Acceptance and, if the assigning Bank has retained a
Commitment hereunder, a new Note payable to the order of the assigning Bank (if
a new Note is requested by the assigning Bank) in an amount equal to the

 

99

--------------------------------------------------------------------------------


 

Commitment retained by it hereunder (such new Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, if any, shall be dated the effective date of such Assignment
and Acceptance, shall be properly completed and shall otherwise be in
substantially the form of Exhibit B).

 

(e)                                  Participations.  Each Bank, in accordance
with applicable law, may sell participations to one or more banks or other
entities (other than the Parent or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including all or a
portion of any of its Commitments, the Advances owing to it and the Note held by
it); provided that (i) such Bank’s obligations under this Agreement (including
its Commitments to the Borrowers hereunder) shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Bank shall remain the holder of any
such Notes for all purposes of this Agreement, (iv) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement, (v) the terms of any such participation
shall not restrict such Bank’s ability to make any amendment or waiver of this
Agreement or any Note or such Bank’s ability to consent to any departure by a
Borrower therefrom without the approval of the participant, except that the
approval of the participant may be required (x) to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder and (y) in the case of an assignment by the Parent of its obligations
hereunder, in each case to the extent subject to such participation, (vi) unless
the Parent in its sole discretion otherwise consents, no such participant shall
be entitled to receive any greater payment pursuant to Sections 2.06, 2.10 and
2.13 than such Bank would have been entitled to receive with respect to the
rights assigned to such participant by such Bank except as a result of
circumstances arising after the date of such participation to the extent that
such circumstances affect other Banks and participants generally, (vii) such
Bank receives the documentation required under Section 2.13(f) from such
participant, and (viii) such Bank, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintains a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”), provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, advances or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form for federal income Tax purposes.

 

(f)                                   Disclosure of Information.  Any Bank may,
in connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.06, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrowers or any of their Affiliates furnished to such Bank by or on behalf of
the Borrowers or any of their Affiliates; provided, that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to comply with Section 9.09.

 

100

--------------------------------------------------------------------------------


 

(g)                                  Certain Pledges and Assignments by Banks. 
Notwithstanding any other provision set forth in this Agreement, any Bank may at
any time (i) create a security interest in all or any portion of its rights
under the Loan Documents (including the Advances owing to it and the Notes held
by it) including in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board or any other central bank having
jurisdiction over such Bank and (ii) upon notice to the Borrowers and the
Administrative Agent, assign all or any portion of its rights and obligations
under the Loan Documents to any of its Affiliates.

 

(h)                                 No Third Party Rights.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in paragraph (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Banks and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(i)                                     Defaulting Lenders.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder
(including pursuant to Section 2.16), no such assignment will be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks, and each other Bank (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit in accordance with its Ratable Portion.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

SECTION 9.07.     Governing Law; Entire Agreement.  This Agreement and the Notes
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  This Agreement, the Notes, the other Loan Documents and any
fee letter pertaining hereto accepted by the Parent constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

SECTION 9.08.     Interest.  It is the intention of the parties hereto that the
Administrative Agent, the Issuing Banks and each Bank shall conform strictly to
usury laws applicable to it, if any.  Accordingly, if the transactions with the
Administrative Agent, any Issuing Bank or any Bank contemplated hereby would be
usurious under applicable law, if any, then, in that event, notwithstanding
anything to the contrary in the Notes, this Agreement or any other agreement
entered into in connection with this Agreement or the Notes, it is agreed as
follows: (a) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
the Administrative Agent, any Issuing Bank or such

 

101

--------------------------------------------------------------------------------


 

Bank, as the case may be, under the Notes, this Agreement or under any other
agreement entered into in connection with this Agreement or the Notes shall
under no circumstances exceed the maximum amount allowed by such applicable law
and any excess shall be cancelled automatically and, if theretofore paid, shall
at the option of the Administrative Agent, any Issuing Bank or such Bank, as the
case may be, be applied on the principal amount of the obligations owed to the
Administrative Agent, such Issuing Bank or such Bank, as the case may be, by the
Loan Parties or refunded by the Administrative Agent, such Issuing Bank or such
Bank, as the case may be, to the applicable Loan Party, and (b) in the event
that the maturity of any Note or other obligation payable to the Administrative
Agent, any Issuing Bank or such Bank, as the case may be, is accelerated or in
the event of any permitted prepayment, then such consideration that constitutes
interest under law applicable to the Administrative Agent, such Issuing Bank or
such Bank, as the case may be, may never include more than the maximum amount
allowed by such applicable law and excess interest, if any, to the
Administrative Agent, such Issuing Bank or such Bank, as the case may be,
provided for in this Agreement or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of the Administrative Agent, such Issuing Bank or such Bank, as
the case may be, be credited by the Administrative Agent, such Issuing Bank or
such Bank, as the case may be, on the principal amount of the obligations owed
to the Administrative Agent, such Issuing Bank or such Bank, as the case may be,
by the Loan Parties or refunded by the Administrative Agent, such Issuing Bank
or such Bank, as the case may be, to the applicable Loan Party.

 

SECTION 9.09.     Confidentiality.  Each of the Administrative Agent, the Banks
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) upon the request or demand of any governmental authority or
any regulatory authority having jurisdiction over it, (d) in response to any
order of any court or other governmental authority having jurisdiction over it
or as may otherwise be required pursuant to any requirement of law or as
requested by any self-regulatory body (in which case it shall (i) promptly
notify the Parent in advance of disclosure, to the extent permitted by law and
to the extent practicable, and (ii) so furnish only that portion of such
information which it is legally required to disclose), (e) if legally compelled
to do so in connection with any litigation or similar proceeding (in which case
it shall (i) promptly notify the Parent in advance of disclosure, to the extent
permitted by law and to the extent practicable, and (ii) so furnish only that
portion of such information which it is legally required to disclose) (f) to any
other party hereto, (g) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (h) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(i) with the written consent of the

 

102

--------------------------------------------------------------------------------


 

Parent or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Bank, any Issuing Bank or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

 

For purposes of this Section, “Information” means all information received from
the Parent or any of its Subsidiaries relating to the Borrowers or any of their
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Bank or any
Issuing Bank on a non-confidential basis prior to disclosure by the Parent or
any of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.10.     Treatment of Information.

 

(a)                                 Certain of the Banks may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Loan Parties or their securities
(“Restricting Information”).  Other Banks may enter into this Agreement and take
or not take action hereunder or under the other Loan Documents on the basis of
information that may contain Restricting Information.  Each Bank acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning such issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person. 
Neither the Administrative Agent nor any of its Related Parties shall, by making
any Communications (including Restricting Information) available to a Bank, by
participating in any conversations or other interactions with a Bank or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Bank may make to
limit or to not limit its access to Restricting Information.  In particular,
none of the Administrative Agent nor any of its Related Parties (i) shall have,
and the Administrative Agent, on behalf of itself and each of its Related
Parties, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Bank has or has not limited its access to Restricting Information, such Bank’s
policies or procedures regarding the safeguarding of material, nonpublic
information or such Bank’s compliance with applicable laws related thereto or
(ii) shall have, or incur, any liability to any Loan Party or Bank or any of
their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Bank.

 

(b)                                 Each Loan Party agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Banks whether by posting to the Approved Electronic Platform or otherwise
shall be clearly and conspicuously marked “PUBLIC” if such Communications do not
contain Restricting Information which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Loan Party shall be deemed to have authorized the
Administrative Agent and the Banks to treat such Communications as either
publicly available

 

103

--------------------------------------------------------------------------------


 

information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.09) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Banks and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.”  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Bank or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Bank that may decide not to take access to Restricting
Information.  Nothing in this Section 9.10 shall modify or limit a Bank’s
obligations under Section 9.09 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

 

(c)                                  Each Bank acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information.  Accordingly, each Bank agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Bank’s administrative questionnaire provided to and in a
form supplied by the Administrative Agent.  Each Bank agrees to notify the
Administrative Agent from time to time of such Bank’s designee’s e-mail address
to which notice of the availability of Restricting Information may be sent by
electronic transmission.

 

(d)                                 Each Bank acknowledges that Communications
delivered hereunder and under the other Loan Documents may contain Restricting
Information and that such Communications are available to all Banks generally. 
Each Bank that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Banks may have access to Restricting Information
that is not available to such electing Bank.  None of the Administrative Agent
nor any Bank with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Bank or to use such
Restricting Information on behalf of such electing Bank, and shall not be liable
for the failure to so disclose or use, such Restricting Information.

 

(e)                                  The provisions of the foregoing clauses of
this Section 9.10 are designed to assist the Administrative Agent, the Banks and
the Loan Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Banks express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Banks hereunder or thereunder may contain Restricting Information.  Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related

 

104

--------------------------------------------------------------------------------


 

Parties warrant or make any other statement to the effect that a Loan Party’s or
Bank’s adherence to such provisions will be sufficient to ensure compliance by
such Loan Party or Bank with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Banks and
each Loan Party assumes the risks associated therewith.

 

SECTION 9.11.     USA Patriot Act Notice.  Each Bank and the Administrative
Agent (for itself and not on behalf of any Bank) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Act.

 

SECTION 9.12.     Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Loan Party in respect of any such sum due from it to the Administrative Agent or
the Banks hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).

 

SECTION 9.13.     Consent to Jurisdiction.  Each Loan Party hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any action or proceeding brought by the Administrative Agent, any
Bank, or any Issuing Bank arising out of or relating to any Loan Documents, or
for recognition or enforcement of any judgment.  Each Loan Party hereby agrees
that a final nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each Loan Party agrees that any action or
proceeding brought by Parent or any of its Subsidiaries against the
Administrative Agent, any Bank, any Issuing Bank, or their Affiliates arising
out of or relating to any Loan Documents shall be brought exclusively in
the United States District Court for the Southern District of New York (or the
state courts sitting in the Borough of Manhattan in the event the Southern
District of New York lacks subject matter jurisdiction), and any appellate court

 

105

--------------------------------------------------------------------------------


 

from any thereof.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Bank or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in any court of
competent jurisdiction, including the jurisdictions of incorporation of any Loan
Party not incorporated in the United States.

 

SECTION 9.14.     Appointment of Process Agent.  The Parent hereby appoints, and
shall maintain the appointment of, C T Corporation System (the “Process Agent”),
with an office on the Effective Date at 111 Eighth Avenue, New York, NY 10011,
as its agent to receive on behalf of it service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding.  Such service may be made by mailing by certified mail a copy of
such process to the Parent in care of the Process Agent at the Process Agent’s
above address, with a copy to the Parent, at its address specified herein, and
the Parent hereby irrevocably authorizes and directs the Process Agent to
receive and forward such service on its behalf.  As an alternative method of
service, the Parent also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing by certified mail of
copies of such process to it at its address specified herein.  The Parent agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Section shall affect the right of any
Bank or the Administrative Agent to serve legal process in any other manner
permitted by applicable law or affect the right of any Bank or the
Administrative Agent to bring any suit, action or proceeding against the Parent
or its property in the courts of other jurisdictions.

 

SECTION 9.15.     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.16.     Waiver of Immunity.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.

 

106

--------------------------------------------------------------------------------


 

SECTION 9.17.     Waiver of Consequential Damages.  WITHOUT LIMITING OR
OTHERWISE MODIFYING THE BORROWERS’ OBLIGATIONS UNDER SECTION 9.04(C), EACH OF
THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY ACTION OR PROCEEDING REFERRED TO IN SECTION 9.13 ANY EXEMPLARY,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL
CONSTITUTE A WAIVER BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, OR ANY BANK
OF ANY RIGHT TO RECEIVE FULL PAYMENT OF ALL OBLIGATIONS OWED BY ANY BORROWER
UNDER THE LOAN DOCUMENTS.

 

SECTION 9.18.     Posting of Approved Electronic Communications.

 

(a)                                 Each of the Banks and each Loan Party agree
that the Administrative Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Banks by posting such
Approved Electronic Communications on Debt Domain or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a dual firewall and a User
ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Banks and each Loan Party acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Banks and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH

 

107

--------------------------------------------------------------------------------


 

THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each of the Banks and each Loan Party agree
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 9.19.     Margin Stock.  Each Bank and each Issuing Bank hereby
represents to the other Banks, Issuing Banks, and Administrative Agent that it
is not relying on margin stock as collateral in extending, issuing, or
maintaining any Advance or Letter of Credit.

 

SECTION 9.20.     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

SECTION 9.21.     Domicile of Loans.  Subject to Section 2.13(f), each Bank may
transfer and carry its loans at, to or for the account of any office, Subsidiary
or Affiliate of such Bank provided that no Bank shall be relieved of its
Commitment as a result thereof.

 

SECTION 9.22.     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Loan Parties, the Issuing Banks and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of and be enforceable by each Borrower,
the Administrative Agent, each Issuing Bank and each Bank and their respective
successors and assigns, except that the Parent shall not have the right to
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Bank.

 

SECTION 9.23.     Amendment and Restatement.  This Agreement represents an
amendment and restatement of the Existing Credit Agreement.  Any indebtedness
under the Existing Credit Agreement continues under this Agreement, and the
execution of this Agreement does not indicate a payment, satisfaction, novation,
or discharge thereof.

 

SECTION 9.24.     Departing Loan Parties.  Each party hereto hereby (a) agrees
that EII, ENSCO Universal Limited, ENSCO Offshore International Company, Pride
International Ltd., Ensco Global IV Ltd. (f/k/a Pride Global Ltd.) and ENSCO
Overseas Limited, as borrowers under the Existing Credit Agreement
(collectively, the “Departing Borrowers”), and each of the Guarantors under the
Existing Credit Agreement (together with the Departing Borrowers, the “Departing
Loan Parties”) are hereby released from all obligations under the Existing
Credit Agreement, effective as of the Effective Date (immediately prior to
giving effect to the amendment and restatement of the Existing Credit Agreement
provided herein), and (b) waives any and all deliverables otherwise required
under Section 5.01(k) of the Existing Credit Agreement in order to release the
Departing Loan Parties from their obligations under the Existing Credit
Agreement.

 

108

--------------------------------------------------------------------------------


 

SECTION 9.25.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable;

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature pages follow.]

 

109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWERS:

 

 

 

ENSCO PLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PRIDE INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANKS AND ISSUING BANKS:

 

 

 

CITIBANK, N.A., as a Bank and an Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DNB BANK ASA, GRAND CAYMAN BRANCH, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank and an Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Bank and an Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Bank and an Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

PRICING GRID

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Level VI

 

 

 

BB+/Ba1 or
Better

 

BB/Ba2

 

BB-/Ba3

 

B+/B1

 

B/B2

 

Less than
B/B2

 

Applicable Margin for LIBOR Advances:

 

2.75

%

3.00

%

3.25

%

3.50

%

4.00

%

4.25

%

Applicable Margin for Base Rate Advances:

 

1.75

%

2.00

%

2.25

%

2.50

%

3.00

%

3.25

%

Commitment Fee:

 

0.375

%

0.50

%

0.50

%

0.625

%

0.75

%

0.75

%

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

COMMITMENTS

 

Bank

 

Non-Extended
Commitment

 

Extended
Commitment

 

Aggregate
Commitment

 

Termination Date

 

Citibank, N.A.

 

$

0

 

$

191,250,000

 

$

191,250,000

 

September 30, 2022

 

Deutsche Bank AG New York Branch

 

$

0

 

$

191,250,000

 

$

191,250,000

 

September 30, 2022

 

DNB Capital LLC

 

$

0

 

$

191,250,000

 

$

191,250,000

 

September 30, 2022

 

HSBC Bank USA, N.A.

 

$

0

 

$

191,250,000

 

$

191,250,000

 

September 30, 2022

 

Bank of America, N.A.

 

$

0

 

$

153,000,000

 

$

153,000,000

 

September 30, 2022

 

BNP Paribas

 

$

0

 

$

153,000,000

 

$

153,000,000

 

September 30, 2022

 

Morgan Stanley Senior Funding, Inc.

 

$

0

 

$

80,750,000

 

$

80,750,000

 

September 30, 2022

 

Skandinaviska Enskilda Banken AB (publ)

 

$

0

 

$

50,000,000

 

$

50,000,000

 

September 30, 2022

 

NIBC Bank N.V.

 

$

0

 

$

40,000,000

 

$

40,000,000

 

September 30, 2022

 

Wells Fargo Bank, National Association

 

$

191,250,000

 

$

0

 

$

191,250,000

 

September 30, 2019

 

Mizuho Bank, Ltd.

 

$

153,000,000

 

$

0

 

$

153,000,000

 

September 30, 2019

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

153,000,000

 

$

0

 

$

153,000,000

 

September 30, 2019

 

Standard Chartered Bank

 

$

97,750,000

 

$

0

 

$

97,750,000

 

September 30, 2019

 

Goldman Sachs Bank USA

 

$

80,750,000

 

$

0

 

$

80,750,000

 

September 30, 2019

 

Australia and New Zealand Banking Group Limited

 

$

42,500,000

 

$

0

 

$

42,500,000

 

September 30, 2019

 

Bank of China, New York Branch

 

$

42,500,000

 

$

0

 

$

42,500,000

 

September 30, 2020

 

Total:

 

$

760,750,000

 

$

1,241,750,000

 

$

2,002,500,000

 

—

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

CLOSING DATE RIGS

 

Owner

 

Rig Name

Ensco Global IV Ltd.

 

ENSCO 5004

Dupont Maritime LLC

 

ENSCO 5005

Ensco Deepwater USA LLC

 

ENSCO 5006

Ensco Management Corp.

 

ENSCO 6001

Ensco Management Corp.

 

ENSCO 6002

ENSCO Global GmbH

 

ENSCO 8500

ENSCO Worldwide GmbH

 

ENSCO 8501

ENSCO Worldwide GmbH

 

ENSCO 8502

ENSCO Worldwide GmbH

 

ENSCO 8503

ENSCO Global GmbH

 

ENSCO 8504

ENSCO Worldwide GmbH

 

ENSCO 8505

ENSCO Worldwide GmbH

 

ENSCO 8506

ENSCO Intercontinental GmbH

 

ENSCO DS-3

Ensco Ocean 1 Company

 

ENSCO DS-4

ENSCO Intercontinental GmbH

 

ENSCO DS-5

Pride Global II Ltd.

 

ENSCO DS-6

ENSCO Intercontinental GmbH

 

ENSCO DS-7

ENSCO Intercontinental GmbH

 

ENSCO DS-8

Ensco Maritime Limited

 

ENSCO 54

P.T. ENSCO Sardia Offshore

 

ENSCO 67

ENSCO Global GmbH

 

ENSCO 68

ENSCO Global GmbH

 

ENSCO 70

ENSCO Global GmbH

 

ENSCO 71

ENSCO Global GmbH

 

ENSCO 72

ENSCO Global GmbH

 

ENSCO 75

ENSCO Offshore International Company

 

ENSCO 76

ENSCO Offshore U.K. Limited

 

ENSCO 80

ENSCO Global GmbH

 

ENSCO 81

ENSCO Global GmbH

 

ENSCO 82

ENSCO Global GmbH

 

ENSCO 84

ENSCO Global GmbH

 

ENSCO 87

ENSCO Offshore International Company

 

ENSCO 88

ENSCO Offshore U.K. Limited

 

ENSCO 92

ENSCO Offshore International Company

 

ENSCO 96

ENSCO Overseas Limited

 

ENSCO 97

ENSCO Offshore U.K. Limited

 

ENSCO 100

 

--------------------------------------------------------------------------------


 

ENSCO Overseas Limited

 

ENSCO 101

ENSCO Overseas Limited

 

ENSCO 102

ENSCO Offshore International Inc.

 

ENSCO 104

ENSCO (Barbados) Limited

 

ENSCO 105

P.T. ENSCO Sardia Offshore

 

ENSCO 106

ENSCO Global GmbH

 

ENSCO 107

ENSCO Overseas Limited

 

ENSCO 108

ENSCO Overseas Limited

 

ENSCO 109

ENSCO Intercontinental GmbH

 

ENSCO 110

ENSCO Overseas Limited

 

ENSCO 120

ENSCO Overseas Limited

 

ENSCO 121

ENSCO Overseas Limited

 

ENSCO 122

ENSCO Overseas Limited

 

ENSCO 123

ENSCO Intercontinental GmbH

 

ENSCO DS-9

ENSCO Intercontinental GmbH

 

ENSCO DS-10

ENSCO Intercontinental GmbH

 

ENSCO 140

ENSCO Intercontinental GmbH

 

ENSCO 141

Alpha Orca Company

 

Atwood Orca

Alpha Aurora Company

 

Atwood Aurora

Alpha Osprey Company

 

Atwood Osprey

Alpha Achiever Company

 

Atwood Achiever

Alpha Mako Company

 

Atwood Mako

Alpha Manta Company

 

Atwood Manta

Atwood Advantage S.a. r.l.

 

Atwood Advantage

Atwood Beacon S.a. r. l.

 

Atwood Beacon

Alpha International Drilling Company S.a. r.l.

 

Atwood Condor

Alpha Archer Company

 

Atwood Archer

Alpha Admiral Company

 

Atwood Admiral

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.17

 

RIGS

 

Owner

 

Rig Name

Ensco Global IV Ltd.

 

ENSCO 5004

Dupont Maritime LLC

 

ENSCO 5005

Ensco Deepwater USA LLC

 

ENSCO 5006

Ensco Management Corp.

 

ENSCO 6001

Ensco Management Corp.

 

ENSCO 6002

ENSCO Global GmbH

 

ENSCO 8500

ENSCO Worldwide GmbH

 

ENSCO 8501

ENSCO Worldwide GmbH

 

ENSCO 8502

ENSCO Worldwide GmbH

 

ENSCO 8503

ENSCO Global GmbH

 

ENSCO 8504

ENSCO Worldwide GmbH

 

ENSCO 8505

ENSCO Worldwide GmbH

 

ENSCO 8506

ENSCO Intercontinental GmbH

 

ENSCO DS-3

Ensco Ocean 1 Company

 

ENSCO DS-4

ENSCO Intercontinental GmbH

 

ENSCO DS-5

Pride Global II Ltd.

 

ENSCO DS-6

ENSCO Intercontinental GmbH

 

ENSCO DS-7

ENSCO Intercontinental GmbH

 

ENSCO DS-8

Ensco Maritime Limited

 

ENSCO 54

P.T. ENSCO Sardia Offshore

 

ENSCO 67

ENSCO Global GmbH

 

ENSCO 68

ENSCO Global GmbH

 

ENSCO 70

ENSCO Global GmbH

 

ENSCO 71

ENSCO Global GmbH

 

ENSCO 72

ENSCO Global GmbH

 

ENSCO 75

ENSCO Offshore International Company

 

ENSCO 76

ENSCO Offshore U.K. Limited

 

ENSCO 80

ENSCO Global GmbH

 

ENSCO 81

ENSCO Global GmbH

 

ENSCO 82

ENSCO Global GmbH

 

ENSCO 84

ENSCO Global GmbH

 

ENSCO 87

ENSCO Offshore International Company

 

ENSCO 88

ENSCO Offshore U.K. Limited

 

ENSCO 92

ENSCO Offshore International Company

 

ENSCO 96

ENSCO Overseas Limited

 

ENSCO 97

ENSCO Offshore U.K. Limited

 

ENSCO 100

ENSCO Overseas Limited

 

ENSCO 101

ENSCO Overseas Limited

 

ENSCO 102

ENSCO Offshore International Inc.

 

ENSCO 104

 

--------------------------------------------------------------------------------


 

ENSCO (Barbados) Limited

 

ENSCO 105

P.T. ENSCO Sardia Offshore

 

ENSCO 106

ENSCO Global GmbH

 

ENSCO 107

ENSCO Overseas Limited

 

ENSCO 108

ENSCO Overseas Limited

 

ENSCO 109

ENSCO Intercontinental GmbH

 

ENSCO 110

ENSCO Overseas Limited

 

ENSCO 120

ENSCO Overseas Limited

 

ENSCO 121

ENSCO Overseas Limited

 

ENSCO 122

ENSCO Overseas Limited

 

ENSCO 123

ENSCO Intercontinental GmbH

 

ENSCO DS-9

ENSCO Intercontinental GmbH

 

ENSCO DS-10

ENSCO Intercontinental GmbH

 

ENSCO 140

ENSCO Intercontinental GmbH

 

ENSCO 141

Alpha Orca Company

 

Atwood Orca

Alpha Aurora Company

 

Atwood Aurora

Alpha Osprey Company

 

Atwood Osprey

Alpha Achiever Company

 

Atwood Achiever

Alpha Mako Company

 

Atwood Mako

Alpha Manta Company

 

Atwood Manta

Atwood Advantage S.a. r.l.

 

Atwood Advantage

Atwood Beacon S.a. r. l.

 

Atwood Beacon

Alpha International Drilling Company S.a. r.l.

 

Atwood Condor

Alpha Archer Company

 

Atwood Archer

Alpha Admiral Company

 

Atwood Admiral

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.20

 

SUBSIDIARIES

 

Material Subsidiaries

 

1.              Atwood Oceanics, Inc.

2.              Atwood Offshore Worldwide Limited

3.              Ensco Global II Ltd.

4.              ENSCO Global Limited

5.              Ensco Endeavors Limited

6.              ENSCO Intercontinental GmbH

7.              Ensco Jersey Finance Limited

8.              ENSCO Universal Limited

9.              ENSCO (Bermuda) Limited

10.       ENSCO Global Investments LP

11.       Ensco Holdco Limited

12.       ENSCO Overseas Limited

13.       ENSCO Worldwide Investments Limited

14.       ENSCO Worldwide GmbH

15.       ENSCO International Incorporated

16.       ENSCO Investments LLC

17.       ENSCO Holding Company

18.       ENSCO Offshore International Company

19.       ENSCO Development Limited

20.       Pride International LLC

 

Unrestricted Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING

 

[Attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

[Attached.]

 

--------------------------------------------------------------------------------